Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 1 of 48   PageID #: 1811



                                                                   EXHIBIT
                                                                        2




                                 B-03044

           MARCUS_GEORGE_20180118
                             1/18/2018 10:04 AM



                             Condensed Transcript

                                 Prepared by:


                                    B-03044

                         Wednesday, November 04, 2020
      Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 2 of 48                            PageID #: 1812

                                                      Page 1                                                         Page 3
 1 THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION         1              CONTENTS
 2                                                              2
 3 In the Matter of: )                                          3   WITNESS:                       EXAMINATION
 4              ) File No. B-03044-A                            4   George Marcus                       3
 5 MOZIDO            )                                          5
 6                                                              6   EXHIBITS:   DESCRIPTION                   IDENTIFIED
 7 WITNESS: George Marcus                                       7   91       Subpoena                     5
 8 PAGES:     1 through 114                                     8
 9 PLACE:     Securities and Exchange Commission                9
10       33 Arch Street                                        10
11       Boston, Massachusetts 02110                           11
12 DATE:     Thursday, January 18, 2018                        12
13                                                             13
14    The above-entitled matter came on for hearing            14
15 pursuant to notice at 10:04 a.m.                            15
16                                                             16
17                                                             17
18                                                             18
19                                                             19
20                                                             20
21                                                             21
22                                                             22
23                                                             23
24      Diversified Reporting Services, Inc.                   24
25             (202) 467-9200                                  25
                                                      Page 2                                                         Page 4
 1 APPEARANCES:                                                 1             PROCEEDINGS
 2                                                              2          MR. MOORES: We are on the record at 10:04
 3 On behalf of the Securities and Exchange Commission:         3   a.m. on January 18, 2018. I will now administer the
 4   PETER MOORES                                               4   oath to George Marcus.
 5   MARC JONES                                                 5          Do you swear to tell the truth, the whole
 6   Securities and Exchange Commission                         6   truth and nothing but the truth?
 7   33 Arch Street                                             7          MR. MARCUS: I do.
 8   Boston, Massachusetts 02110                                8   Whereupon,
 9                                                              9                GEORGE MARCUS
10 On behalf of the Witness:                                   10   was called as a witness and, having been first duly
11   DAN O'CONNOR                                              11   sworn, was examined and testified as follows:
12   CATHERINE HARRIS                                          12                EXAMINATION
13   Ropes and Gray                                            13          BY MR. MOORES:
14   Prudential Tower                                          14       Q Please state your full name and spell the
15   800 Boylston Street                                       15   last name for the record.
16   Boston, MA 02199                                          16       A George Jacob Marcus.
17                                                             17       Q Good morning again. As you know, my name
18                                                             18   is Peter Moores. Along with me today is Marc Jones.
19                                                             19   We are officers of the Commission for the purposes of
20                                                             20   this proceeding. Also here today is Jameson Calitri
21                                                             21   who is not an officer for the purposes of today's
22                                                             22   proceeding but is here without objection, if I
23                                                             23   understand that correctly?
24                                                             24          MR. O'CONNOR: That's correct.
25                                                             25          MR. MOORES: This is an investigation by
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                      Pages 1 - 4
      Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 3 of 48                          PageID #: 1813

                                                    Page 5                                                        Page 7
 1   the United States Securities and Exchange Commission     1   those questions will be transcribed by the
 2   in the matter of Mozido to determine whether there       2   stenographer, Pat. She is excellent, but she can only
 3   have been violations of certain provision of the         3   record spoken answers. It's important that you
 4   federal securities laws. However, the facts              4   answer our questions with a verbal yes or no or
 5   developed in this investigation might constitute         5   otherwise applicable answer. She cannot record a head
 6   violations of other federal or state civil or            6   nod or grunt or some other guttural response. Do you
 7   criminal laws.                                           7   understand that?
 8            Prior to the opening of the record, you         8       A I do.
 9   were provided with a copy the Formal Order of            9       Q She also cannot record your answer if she
10   Investigation dated December 21, 2015 in this matter.   10   cannot hear you. I know you're about 3 feet away,
11   It will be available for your examination during the    11   but please keep your voice loud enough for everyone
12   course of this proceeding. Mr. Marcus, have you had     12   in the room to hear. Will you do that, please?
13   an opportunity to review the Formal Order?              13       A Yes, I will.
14       A Yes, I have.                                      14       Q She also cannot record both of our words if
15       Q Prior to the opening of the record, your          15   we talk at the same time. Please wait until I'm
16   were provided with a copy of the Commission's           16   finished asking the question before you begin
17   Supplemental Information Form. A copy of that notice    17   answering. We will do our best not to cut you off
18   has been marked as Exhibit 1. Mr. Marcus, have you      18   and just ask that you wait until we're finished
19   had the opportunity to read Exhibit 1?                  19   asking the question before you start answering. Will
20       A Yes, I have.                                      20   you do that?
21       Q Do you have any questions concerning this         21       A I will.
22   notice?                                                 22       Q You have just taken an oath that requires
23       A I do not.                                         23   you to tell the truth and nothing but the truth.
24       Q Mr. Marcus, are you represented by counsel        24   That's the same oath you would take as if you were to
25   today?                                                  25   testify in court. Do you understand that?
                                                    Page 6                                                        Page 8
 1     A      Yes, I am.                                      1       A I do.
 2           MR. MOORES: Would counsel please identify        2       Q If you don't understand one of our
 3   themselves for the record.                               3   questions, please state that you do not understand it
 4           MR. O'CONNOR: Good morning. Dan O'Connor         4   and we will attempt to rephrase the question. If you
 5   from Ropes and Gray.                                     5   answer a question, we will all understand by your
 6           MS. HARRIS: I'm Catherine Harris from            6   answer that you understood the question. Okay?
 7   Ropes and Gray.                                          7       A All right.
 8           MR. MOORES: Mr. O'Connor and Ms. Harris,         8       Q Today we will be using various terms and
 9   are you representing George Marcus as his counsel        9   names. If you believe that there's any ambiguity
10   today?                                                  10   with a term or name that we use, please ask us to
11           MR. O'CONNOR: We are.                           11   clarify.
12                 (SEC Exhibit No. 91 was marked            12       A I will.
13                 for identification.)                      13       Q In general, we will use the name MDO to
14           BY MR. MOORES:                                  14   refer to the entity MDO, LLC, formerly known as
15       Q Mr. Marcus, handing you a document which          15   Mozido, LLC. Does that make sense?
16   has been marked as Exhibit 91. Is this a copy of the    16       A I think it does.
17   subpoena pursuant to which you're appearing here        17       Q In contrast, we'll try to refer to Mozido,
18   today?                                                  18   Inc. using either Inc. or Mozido, Inc. to refer to
19       A It appears to be.                                 19   the current operating company Mozido, Inc. Does that
20       Q Mr. Marcus, I believe that you're probably        20   make sense?
21   fairly well versed in depositions and testimony.        21       A It does.
22   However, I'm just going to go through sort of the       22       Q Similarly, we will be referring to various
23   litany of things to make sure we are all on the same    23   entities that have the word Brentwood in them. We
24   page today. I will ask you a series of questions or     24   will try to be precise and refer to one of the
25   Marc will ask a series of questions. Your answers to    25   entities by Brentwood Financial, which is referring
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                  Pages 5 - 8
      Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 4 of 48                             PageID #: 1814

                                                      Page 9                                                         Page 11
 1   to Brentwood Financial, LLC, and the other one we'll       1   answer them completely and truthfully?
 2   try to refer to BRTMDO, formerly known as Brentwood        2       A No.
 3   Investments, LLC. Does that make sense?                    3       Q Is there any other reason that would impair
 4       A Yes.                                                 4   your ability to listen carefully to our questions and
 5       Q Again, if there's any ambiguity with the             5   answer them completely and truthfully today?
 6   names or entities, please just ask for clarity.            6       A No.
 7       A I will.                                              7          MR. O'CONNOR: I would note that, as you
 8       Q There are also a number of people with the           8   know, Mr. Marcus is a lawyer for Michael Liberty and
 9   last name of Liberty. If I or Marc just use the name       9   a number of entities you mentioned before. Our
10   Liberty, we are going to be referring to Michael          10   understanding at this point is there is no waiver of
11   Liberty. We will try to use Rick Liberty to refer to      11   privilege. And so in terms of answering fully, there
12   him. Again, if there's any ambiguity, let us know.        12   may be times when that might otherwise require
13   Similarly, to try to avoid that, Brittany Liberty I'm     13   discussion of attorney/client communication, but at
14   going to refer to as Brittany Abbass or Abbass. Does      14   this point we are not able to do that.
15   that make sense?                                          15          MR. MOORES: Thank you.
16       A It does.                                            16          BY MR. MOORES:
17       Q Am I pronouncing that anywhere close to             17       Q Mr. Marcus, how old are you?
18   what it's supposed to be?                                 18       A 66.
19       A I believe you have it right.                        19       Q Where do you currently live?
20       Q I know there's Eric Abbass as well. So if           20       A Cumberland, Maine.
21   there's any confusion, please let us know. I will         21       Q Did you attend college?
22   try to use Eric Abbass if I'm referring to him as         22       A I did.
23   opposed to just Abbass.                                   23       Q When and where?
24       A Yes.                                                24       A I attended the University of Pennsylvania
25       Q If you feel that you need a break at any            25   in Philadelphia and graduated in 1973.
                                                     Page 10                                                         Page 12
 1   time, to use the restroom, speak to your counsel, or       1       Q Did you attend any graduate school?
 2   for any other reason, please let me or your counsel        2       A I did.
 3   know and we will decide whether or not we should go        3       Q When and where?
 4   off the record. As a general rule, we do not take          4       A I attend the University of Chicago Law
 5   breaks while the question is pending. Do you               5   School in Chicago and graduated in 1976.
 6   understand?                                                6       Q Have you taken any other graduate classes
 7        A Yes.                                                7   since law school?
 8        Q Sometimes it happens that you will give an          8       A I participated in continuing legal
 9   answer as fully as you can, and subsequently, maybe        9   education. I don't know if you include that within
10   five minutes later or an hour later, you remember         10   graduate. I haven't taken any graduate classes
11   some additional information or perhaps some               11   affiliated with the university.
12   clarification in response to that earlier question.       12       Q With reference to the continuing legal
13   If that happens, would you please tell us that you        13   education classes you've taken, have you taken any in
14   would like to add something to an earlier answer and      14   the last ten years?
15   we'll do that right then while it's fresh in your         15       A Yes.
16   mind, will you do that?                                   16       Q Can you give us the general topics of those
17        A Yes.                                               17   classes?
18        Q In addition, sometimes it appears to people        18       A Business corporation, bankruptcy,
19   that a previous answer is not completely accurate.        19   reorganizations.
20   If that happens, will you tell us and make any            20       Q Anything else?
21   necessary corrections to your answers?                    21       A Ethics.
22        A Yes.                                               22       Q Anything else?
23        Q Are you taking any medication or                   23       A I think what I described covers the
24   experiencing any health issue today that would impair     24   waterfront.
25   your ability to listen carefully to our questions and     25       Q Have you ever taught any continuing legal
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                    Pages 9 - 12
      Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 5 of 48                            PageID #: 1815

                                                     Page 13                                                       Page 15
 1   education classes?                                         1      Q How many partners are there of Marcus
 2       A Yes, I have.                                         2   Clegg?
 3       Q Can you just give us the general topics of           3      A Five.
 4   those classes?                                             4      Q How many associates are there at Marcus
 5       A I have participated as a panelist or                 5   Clegg?
 6   teacher, if you would, on a variety of topic in the        6      A At this time, two.
 7   area of Chapter 11 reorganizations.                        7      Q What is the structure or the corporate
 8       Q Anything else?                                       8   formation of Marcus Clegg?
 9       A I don't recall anything else.                        9      A It is a corporation.
10       Q Have you taught any other types of courses          10      Q How many officers are there in Marcus
11   that are legally related?                                 11   Clegg?
12       A I believe I taught an undergraduate class           12      A I need clarification. Do you mean how many
13   in business law at the University of Southern Maine       13   lawyer officers are there or officers of the
14   many, many years ago.                                     14   corporation?
15       Q More than ten?                                      15      Q How many officers are there in the
16       A Many more than ten.                                 16   corporation?
17       Q Are you a member of any bar associations?           17      A I believe there are three or four. We have
18       A I am. I'm a member of the Maine Bar                 18   the president, treasurer, we have a clerk.
19   Association, the Federal District of Maine Bar, the       19      Q What position do you hold?
20   First Circuit Bar, and I believe I'm a member of          20      A I'm the president.
21   other circuits where I've been admitted to present        21      Q How many addresses are there for Marcus
22   oral argument, such as the Third and the Fifth and        22   Clegg?
23   the Ninth. However, those may have expired for time       23      A Our office address is One Canal Plaza.
24   reasons, if they expire.                                  24      Q You just have one office?
25       Q Just to be clear, was the first                     25      A Yes. I think that's the only address.
                                                     Page 14                                                       Page 16
 1   organization you identified the bar association and        1       Q Is there a firm committee?
 2   then subsequent to that were the actual bars that you      2       A I'm not sure I know what you mean by firm
 3   were a member of?                                          3   committee.
 4      A What I meant to say is I belong to the                4       Q You mentioned there are a number of
 5   Maine bar, there's a separate entity called the Maine      5   officers to Marcus Clegg?
 6   Bar Association for members of the bar. If I               6       A Correct.
 7   confused those two, I apologize. I'm a member of the       7       Q Is that the firm governing structure as
 8   Maine bar, and I also belong to the association.           8   well?
 9      Q Where do you currently work?                          9       A As a corporation, there's a Board of
10      A In Portland, Maine.                                  10   Directors.
11      Q Are you affiliated with any law firm?                11       Q Who serves on the Board of Directors?
12      A Yes, Marcus Clegg.                                   12       A Myself, Jenny Clegg, Lee Bals and Daniel
13      Q Has that firm gone by any other name since           13   Rosenthal.
14   you were a member?                                        14           MR. JONES: For the Board of Directors,
15      A It began as Marcus, Clegg & Mistretta. And           15   does each of the directors get an equal vote in
16   Marcus Clegg today is an abbreviation of the full         16   making the governance decisions of the firm?
17   legal name, which is Marcus, Clegg, Bals and              17           THE WITNESS: Each of the directors does,
18   Rosenthal.                                                18   yes.
19      Q Is that the same firm as the Marcus, Clegg           19           BY MR. MOORES:
20   & Mistretta?                                              20       Q What is the process for accepting new
21      A Yes, it is.                                          21   clients?
22          MR. JONES: Are you the Marcus of Marcus            22       A Well, first it would be a request by the
23   Clegg?                                                    23   client for legal representation. Then there would be
24          THE WITNESS: I am.                                 24   a determination of the person to whom the request was
25          BY MR. MOORES:                                     25   made, whether it's within our field of competence.
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                 Pages 13 - 16
      Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 6 of 48                             PageID #: 1816

                                                      Page 17                                                        Page 19
 1   And then we would check for conflicts of interest.          1   you this ahead of time coming in, given the fact that
 2   If all those tests pass, we accept the                      2   you are so far ahead of the criminal authorities of
 3   representation.                                             3   where they are, they haven't been able to give us any
 4        Q Does someone need to, does some committee            4   assurances as to where they are in their
 5   need to approve new clients?                                5   investigation. So for substantive questions going
 6        A We do not have a formal committee for                6   forward, Mr. Marcus is going to be asserting his
 7   approval of clients. The proposal to accept a new           7   rights under the Fifth Amendment.
 8   client is circulated among all the lawyers to make          8          BY MR. MOORES:
 9   sure there isn't some reason that's being overlooked        9       A On the advice of my lawyer, I respectfully
10   regarding retention of the client.                         10   decline to answer at this time on the basis of the
11        Q What is the process for opening up new              11   Fifth Amendment, which, according to the United
12   matters for new clients, if any?                           12   States Supreme Court, protects even innocent people
13        A We send an e-mail to our office manager who         13   from the need to answer questions if the truth might
14   checks for conflicts. And assuming the matter gets         14   be used to help create a misleading impression that
15   open, the office manager will establish an account         15   they were somehow involved in misconduct.
16   for that client in our software.                           16       Q Mr. Marcus, I'm not authorized to compel
17        Q Do you use different numbers for the                17   you to give evidence or testimony as to which you
18   account, like billing numbers?                             18   assert your privilege against self-incrimination. I
19        A Yes, each account is assigned a number.             19   have no intention of doing so. In addition, I do not
20        Q Is there a billing attorney associated with         20   have the authority to compel your testimony by
21   each account?                                              21   granting you immunity from prosecution. Any
22        A There is what is called a responsible               22   questions that I ask hereafter will be with the
23   attorney. Generally the responsible attorney is the        23   understanding if you wish to assert your privilege,
24   billing attorney.                                          24   you need merely state that you refuse to answer on
25        Q What is the responsibility of the                   25   the grounds that your answer might incriminate you.
                                                      Page 18                                                        Page 20
 1   responsible attorney?                                       1   In other words, you are not compelled to answer any
 2       A To make sure that the matters for the                 2   further questions if you believe that a truthful
 3   client are being properly handled and billed.               3   answer to the question might show that you committed
 4       Q Where do receivables from the clients go at           4   a crime and you wish to assert your privilege against
 5   the firm?                                                   5   self-incrimination. Accordingly, if you answer any
 6       A You mean when they are paid?                          6   questions, you will be doing so voluntarily. Do you
 7       Q Correct.                                              7   understand this?
 8       A They are deposited into the firm's                    8          MR. O'CONNOR: I don't agree with that
 9   operating account.                                          9   formulation of the rights under the Fifth Amendment.
10           MR. JONES: Mr. Marcus, did I hear that             10   I don't think the Fifth Amendment that requires
11   part of the firm's decision making process of whether      11   someone be incriminated or guilty of a crime in order
12   to take on a new matter is a check whether it was          12   for them to assert their rights and refuse to answer
13   with, I think the term you used was within the field       13   under the Fifth Amendment. The formulation that
14   of competence for the firm, did I get that right?          14   George noted earlier in terms -- the courts, I think,
15           THE WITNESS: Yes. We want to make sure             15   are clear having allowed innocent people to assert
16   the client is making a request for services that are       16   their Fifth Amendment rights if they are concerned
17   within our wheelhouse, so to speak.                        17   the information they provide might be misconstrued.
18           MR. JONES: Am I right in thinking that the         18   So with the understanding we won't agree probably as
19   firm's field of competence is essentially an amalgam       19   to what that means, I think what we would suggest and
20   of all the individual attorneys' field of competence?      20   what George will do is basically on a going forward
21           THE WITNESS: Probably a fair statement.            21   basis instead of reading the longer statement that we
22           MR. JONES: Could you tell us what are your         22   went through will say on the advice of counsel I
23   fields of competence as we've been using that term         23   respectfully decline to answer at that time this time
24   just now?                                                  24   on the basis of my Fifth Amendment rights. If we
25           MR. O'CONNOR: At this point, and I told            25   need to at a later discuss argue what that means, but
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                   Pages 17 - 20
      Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 7 of 48                           PageID #: 1817

                                                    Page 21                                                       Page 23
 1   I think that's the formulation we are going to use.       1           MR. JONES: If I may? Do we have agreement
 2           MR. MOORES: The fundamental problem we            2   that when Mr. Marcus asserts his Fifth Amendment as
 3   have with that is that it doesn't articulate what         3   you have shorthanded it here, that he is invoking the
 4   Fifth Amendment right he's invoking. It's the Fifth       4   testimonial right or that is under the Fifth
 5   Amendment right against self-incrimination which I        5   Amendment and not some other part of the Fifth
 6   believe is being imposed. I understand your position      6   Amendment?
 7   that you don't need to be a criminal in order to          7           MR. O'CONNOR: That's correct.
 8   invoke that Fifth Amendment right against                 8           MR. JONES: So as the court has defined
 9   self-incrimination. My only sort of problem with          9   that testimony, that is what he is invoking?
10   that sort of short version is that it doesn't            10           MR. O'CONNOR: That's right.
11   identify it's the Fifth Amendment right against          11           BY MR. MOORES:
12   self-incrimination.                                      12       Q Is that your understanding too, Mr. Marcus?
13           MR. O'CONNOR: I think the Fifth Amendment        13       A Yes, it is.
14   right to be compelled to provide testimony against       14       Q Mr. Marcus, you should be aware if you
15   one's self. It's not the Fifth Amendment right to        15   refuse to answer a question based upon your Fifth
16   prevent self-incrimination. I don't think in the         16   Amendment privilege, a judge or a jury may take an
17   cases, and we've looked at this, and I'm sure you        17   adverse inference against you in a civil action that
18   have as well, that there is any formulation that's       18   the SEC may determine to bring against you. That
19   required other than to say the Fifth Amendment and       19   means that the judge or jury would be permitted to
20   I'm refusing to talk. I think from our point of          20   infer that your answer to the question might
21   view, because the concept of what we are concerned       21   incriminate you. Do you understand this?
22   about here, I think you made a fairly clear              22       A On the advice of my lawyer, I respectfully
23   articulation of why he's asserting his Fifth             23   decline to answer at this time on the basis of my
24   Amendment rights, is that if at some point, George       24   Fifth Amendment rights.
25   very much would rather testify here today and I've       25           MR. MOORES: The question I posed was about
                                                    Page 22                                                       Page 24
 1   asserted that with you, but we are concerned because      1   the actual Fifth Amendment and the negative inference
 2   of the other proceeding, not this, the other              2   that can be drawn. I'm not sure if invoking the
 3   proceeding. If at some point at a later date this         3   Fifth Amendment to whether or not he understands what
 4   were to be used in another proceeding, the                4   I just warned him about makes much sense.
 5   formulation is important to us. I understand why it       5           MR. O'CONNOR: I understand what you're
 6   might be important to you. But I think for those          6   saying. George, can you confirm that you heard the
 7   reasons we will stick with the formulation that we        7   words that he said?
 8   have here.                                                8           THE WITNESS: I heard the words that he
 9           MR. MOORES: So at the beginning of your           9   said.
10   statement, and maybe we can have it read back, but       10           MR. JONES: Mr. Marcus, do you understand
11   you said something about Fifth Amendment right not to    11   that courts are permitted to draw a negative
12   be compelled to testify?                                 12   inference in times when a witness asserts a Fifth
13           MR. O'CONNOR: Yes.                               13   Amendment privilege against testimony?
14           MR. MOORES: So perhaps there's a slight          14           THE WITNESS: I'm not familiar with this
15   edit to this based upon the language that you just       15   area of law. I don't know what a court is permitted
16   said. I'm just trying to remember what it was. It        16   to do or not. I heard what you said and I understood
17   was something like the Fifth Amendment right not to      17   what you said.
18   be compelled to testify?                                 18           MR. JONES: Okay.
19           MR. O'CONNOR: Yes. The Fifth Amendment           19           BY MR. MOORES:
20   has a lot of difference pieces in it. If we want, I      20       Q Mr. Marcus, when did you first meet Michael
21   can have him read the big, long formulation every        21   Liberty?
22   time.                                                    22       A On the advice of my lawyer, I respectfully
23           MR. MOORES: That doesn't get to it either.       23   decline to answer at this time on the basis of my
24           MR. O'CONNOR: I think it does. It                24   Fifth Amendment rights.
25   protects --                                              25       Q Mr. Marcus, you provided legal services to
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                Pages 21 - 24
      Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 8 of 48                              PageID #: 1818

                                                       Page 25                                                      Page 27
 1   Michael Liberty for at least the last ten years,             1   dispute between James Stanley and Michael Liberty?
 2   correct?                                                     2      A I assert my Fifth Amendment rights.
 3       A On the advice of my lawyer, I respectfully             3      Q When did you first become involved with
 4   decline to answer at this time on the basis of my            4   MDO, LLC?
 5   Fifth Amendment rights.                                      5      A I assert my Fifth Amendment rights.
 6       Q Would you please describe the nature of the            6      Q Did you serve as counsel for MDO?
 7   services provided to Michael Liberty and any                 7      A I assert my Fifth Amendment rights.
 8   affiliated entities since 2008?                              8      Q You participated in Board of Directors
 9       A On the advice of my lawyer, I respectfully             9   meetings as counsel of MDO, correct?
10   decline to answer at this time on the basis of my           10      A I assert my Fifth Amendment rights.
11   Fifth Amendment rights.                                     11      Q You maintained certain documents for MDO,
12       Q You were involved in representing Michael             12   correct?
13   Liberty at the same time that the Securities and            13      A I assert my Fifth Amendment rights.
14   Exchange Commission brought an action against Michael       14      Q You maintained MDO's capital tables,
15   Liberty in 2006, correct?                                   15   correct?
16       A On the advice of my lawyer, I respectfully            16      A I assert my Fifth Amendment rights.
17   decline to answer on the basis of my Fifth Amendment        17      Q You were involved in the negotiations over
18   rights.                                                     18   MDO's amended and restated limited liability company
19       Q Going forward, I will refer to that case as           19   agreement dated August 27, 2010, correct?
20   the Keystone matter. Do you understand that?                20      A I assert my Fifth Amendment rights.
21       A Yes.                                                  21      Q You were involved in drafting MDO's amended
22       Q What involvement did you have in the                  22   and restated limited liability company agreement
23   Keystone matter?                                            23   dated August 27, 2010, correct?
24       A On the advice of my lawyer, I respectfully            24      A I assert my Fifth Amendment rights.
25   decline to answer at this time on the basis of my           25      Q Going forward, I'm going to refer to that
                                                       Page 26                                                      Page 28
 1   Fifth Amendment rights.                                      1   company agreement as MDO's operating agreement. Is
 2       Q What involvement did Marcus Clegg have in              2   that okay?
 3   the Keystone matter?                                         3       A Yes.
 4       A On the advice of my lawyer, I respectfully             4       Q You read MDO's operating agreement dated
 5   decline to answer at this time on the basis of my            5   August 27, 2010, correct?
 6   Fifth Amendment rights.                                      6       A I assert my Fifth Amendment rights.
 7           MR. JONES: Mr. O'Connor, can we agree on a           7       Q As counsel to MDO, it was your
 8   going forward basis that if your client were to say          8   responsibility to advise MDO concerning its operating
 9   something like I assert my Fifth Amendment rights, he        9   agreement, correct?
10   could be essentially short-handing the statement as         10       A I assert my Fifth Amendment rights.
11   he has been answering so that Mr. Marcus is not             11       Q As counsel of MDO, it was your
12   forced to say that long sentence every time?                12   responsibility to provide MDO whether it was
13           MR. O'CONNOR: That's fine.                          13   operating consistent with its operating agreement,
14           MR. JONES: Whatever formulation you wish.           14   correct?
15   We will assume that when you go forward, Mr. Marcus,        15       A I assert my Fifth Amendment rights.
16   that if you say, "I assert my Fifth Amendment               16           MR. JONES: Mr. Marcus, is it your
17   rights," it will be equivalent to the statement that        17   intention to assert your Fifth Amendment as you have
18   you've been saying, that on the basis of advice of          18   previously described it as to all questions regarding
19   your lawyer, you have declined to answer as you have        19   your representation of Michael Liberty or entities
20   been stating thus far?                                      20   affiliated with him?
21           THE WITNESS: Okay.                                  21           THE WITNESS: Yes.
22           BY MR. MOORES:                                      22           MR. JONES: Is it your intention to assert
23       Q Who is James Stanley?                                 23   your Fifth Amendment rights as you described them as
24       A I assert my Fifth Amendment rights.                   24   to any questions regarding the services that you have
25       Q What involvement did you have in a legal              25   provided to Michael Liberty or to any entity
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                   Pages 25 - 28
      Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 9 of 48                         PageID #: 1819

                                                    Page 29                                                    Page 31
 1   affiliated with him at any time?                          1      Q Did Invesco conduct any operations?
 2           THE WITNESS: Yes.                                 2      A I assert my Fifth Amendment rights.
 3           MR. O'CONNOR: I also note that there are a        3      Q Did it sell any products?
 4   lot of questions that you could ask that he couldn't      4      A I assert my Fifth Amendment rights.
 5   answer because it would require him to get into           5      Q Did Invesco sell any services?
 6   attorney/client communications.                           6      A I assert my Fifth Amendment rights.
 7           MR. JONES: Understood. To the extent that         7      Q Did Invesco generate revenue?
 8   Mr. Marcus is asserting his Fifth Amendment rights as     8      A I assert my Fifth Amendment rights.
 9   to those questions, if Mr. Marcus wishes to delineate     9      Q Did Invesco have employees?
10   where the attorney/client privilege is as well,          10      A I assert my Fifth Amendment rights.
11   that's fine. We'll assume that assertion of the          11      Q Do you know who Paul Hess is?
12   Fifth is solely about that and not about the             12      A I assert my Fifth Amendment rights.
13   attorney/client communication. Mr. Marcus is it your     13      Q I'm going to refer to him as Hess going
14   intention to assert your Fifth Amendment rights as       14   forward. Do you understand that?
15   you described them as to all questions regarding         15      A Yes.
16   litigation, so to speak, with a James Stanley?           16      Q Hess was not an employee of Invesco,
17           THE WITNESS: Yes.                                17   correct?
18           MR. JONES: Is it your intention to assert        18      A I assert my Fifth Amendment rights.
19   your Fifth Amendment rights as you described them as     19      Q Invesco was utilized to raise money for
20   to any involvement you may or may not have had with      20   investors, correct?
21   an entity known as MDO, LLC?                             21      A I assert my Fifth Amendment rights.
22           THE WITNESS: Yes.                                22      Q You knew that Invesco started issuing
23           BY MR. MOORES:                                   23   convertible promissory notes in September 2010,
24        Q Mr. Marcus, you drafted Board meeting             24   correct?
25   minutes for MDO, correct?                                25      A I assert my Fifth Amendment rights.
                                                    Page 30                                                    Page 32
 1       A I assert my Fifth Amendment rights.            1            Q You drafted the original convertible
 2       Q You drafted Board of Directors resolutions     2        promissory note for Invesco to issue to investors?
 3   for MDO?                                             3            A I assert my Fifth Amendment rights.
 4       A I assert my Fifth Amendment rights.            4            Q You drafted the original note purchase
 5       Q You maintained a file of MDO Board of          5        agreement for Invesco to use to sell the promissory
 6   Directors meeting materials, correct?                6        notes, correct?
 7       A I assert my Fifth Amendment rights.            7            A I assert my Fifth Amendment rights.
 8       Q You participated in the negotiations of the    8            Q Liberty personally guaranteed the Invesco
 9   amended commissions agreement, correct?              9        convertible promissory notes, correct?
10       A I assert my Fifth Amendment rights.           10            A I assert my Fifth Amendment rights.
11       Q You understood that the amended commissions 11              Q You drafted the original personal guaranty
12   agreement limited the purchase, transfer or sale of 12        for Liberty to give to investors, correct?
13   MDO membership units, correct?                      13            A I assert my Fifth Amendment rights.
14       A I assert my Fifth Amendment rights.           14            Q The Invesco notes were convertible into
15       Q If I were to ask you any other questions      15        membership units of Mozido Investments, correct?
16   concerning the amended commissions agreement, would 16            A I assert my Fifth Amendment rights.
17   you similarly assert your Fifth Amendment rights?   17            Q The $55,000 Invesco note was convertible
18       A Yes.                                          18        into one unit of Mozido Investments, correct?
19       Q What is Mozido Invesco, LLC?                  19            A I assert my Fifth Amendment rights.
20       A I assert my Fifth Amendment rights.           20            Q You participated in the design or the
21       Q I will refer to Mozido Invesco going          21        structure of the Invesco offering, correct?
22   forward as Invesco. Do you understand that?         22            A I assert my Fifth Amendment rights.
23       A I do.                                         23            Q At the time, you understood that Mozido
24       Q Did you represent Invesco?                    24        Investments held interest in Affinity Holding, LLC,
25       A I assert my Fifth Amendment rights.           25        correct?
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                              Pages 29 - 32
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 10 of 48                           PageID #: 1820

                                                   Page 33                                                       Page 35
 1       A I assert my Fifth Amendment rights.                1   correct?
 2       Q You understood that Affinity Holding was a         2       A I assert my Fifth Amendment rights.
 3   member of MDO, correct?                                  3       Q You knew that Hess also received payments
 4       A I assert my Fifth Amendment rights.                4   for raising money through the sale of BRTMDO
 5       Q You understood that investors were being           5   securities later beginning in 2012, correct?
 6   told that an investment through Mozido Invesco was a     6       A I assert my Fifth Amendment rights.
 7   way for them to invest in MDO, correct?                  7       Q You knew the payments to Hess for his fund
 8       A I assert my Fifth Amendment rights.                8   raising for BRTMDO was paid by your law firm's IOLTA
 9       Q You understood in 2010 that the implied            9   account, correct?
10   value of MDO based upon the cost of the Invesco         10       A I assert my Fifth Amendment rights.
11   securities was $85 million, correct?                    11       Q On September 29, 2010, you sent an e-mail
12       A I assert my Fifth Amendment rights.               12   to Tom Hallet, correct?
13       Q From approximately January 2011 through           13       A I assert my Fifth Amendment rights.
14   approximately May 2012, accounts controlled by Marcus   14       Q You sent him investment contracts on behalf
15   Clegg received approximately $1.3 million of money      15   of Invesco, correct?
16   from Mozido Invesco, correct?                           16       A I assert my Fifth Amendment rights.
17       A I assert my Fifth Amendment rights.               17       Q Did you make any representations how the
18       Q Was the money payment for services?               18   proceeds of the investment were to be used?
19       A I assert my Fifth Amendment rights.               19       A I assert my Fifth Amendment rights.
20       Q If any, what services?                            20       Q Did you perform any due diligence to
21       A I assert my Fifth Amendment rights.               21   ascertain whether Mr. Hallet was an investor?
22       Q How much money did Invesco raise from             22       A I assert my Fifth Amendment rights.
23   investors?                                              23       Q You knew that Mobile Tech Investments, LLC
24       A I assert my Fifth Amendment rights.               24   invested in August 2010 into MDO at a valuation of
25       Q Did the money transferred to Marcus Clegg         25   MDO of $13.5 million, correct?
                                                   Page 34                                                       Page 36
 1   from the Invesco account come from the proceeds of       1       A I assert my Fifth Amendment rights.
 2   noteholders' investments in Invesco?                     2       Q You did not disclose to Mr. Hallet that the
 3      A I assert my Fifth Amendment rights.                 3   last investment in MDO was at a $13.5 million
 4      Q In 2010, you knew that Hess was soliciting          4   valuation, correct?
 5   investors for the Invesco offering, correct?             5       A I assert my Fifth Amendment rights.
 6      A I assert my Fifth Amendment rights.                 6       Q You knew the proceeds from the sale of
 7      Q You knew that Liberty was paying Hess a 5           7   Invesco securities was going to be used by Liberty
 8   percent commission on every dollar he raised through     8   for his own personal benefit, correct?
 9   the sale of Invesco securities, correct?                 9          MR. O'CONNOR: I instruct the witness not
10      A I assert my Fifth Amendment rights.                10   to answer to the extent that involves information
11      Q You knew that Hess considered that his             11   conveyed during the course of attorney/client
12   receipt of commissions was improper, correct?           12   communication.
13      A I assert my Fifth Amendment rights.                13          BY MR. MOORES:
14      Q You drafted a consulting agreement to              14       Q Mr. Marcus, outside of protected
15   conceal Hess was receiving commissions, correct?        15   attorney/client communication, did you know what the
16      A I assert my Fifth Amendment rights.                16   intent was for the sale of the use of proceeds from
17      Q The consulting agreement was between Mozido        17   the sale of Invesco securities?
18   Investments and Hess, correct?                          18          MR. O'CONNOR: Objection.
19      A I assert my Fifth Amendment rights.                19          BY MR. MOORES:
20      Q You backdated the consulting agreements            20       A I assert my Fifth Amendment rights.
21   that appeared was executed on March 1, 2010, correct?   21       Q You did not disclose to Mr. Hallet that the
22      A I assert my Fifth Amendment rights.                22   proceeds from the sale of Invesco securities were
23      Q You knew that Liberty and Hess were                23   intended to be used by Mr. Liberty for his personal
24   characterizing Hess's 5 percent commissions as          24   benefit, correct?
25   advances on the consulting agreement you drafted,       25          MR. O'CONNOR: Objection.
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                Pages 33 - 36
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 11 of 48                              PageID #: 1821

                                                     Page 37                                                         Page 39
 1          BY MR. MOORES:                                      1   not he had the knowledge of where the money went.
 2      A    I assert my Fifth Amendment rights.                2          MR. O'CONNOR: Okay.
 3          MR. MOORES: The question just asked                 3          BY MR. MOORES:
 4   whether or not he told someone who was a third party       4        Q Mr. Marcus, in 2010, you knew that the
 5   a certain piece of information.                            5   proceeds from the sale of Invesco's securities was
 6          MR. O'CONNOR: That's why I didn't tell him          6   not planned to be used for Invesco working capital?
 7   not to answer on attorney/client privilege. I still        7          MR. O'CONNOR: To the extent you have
 8   think there's an objection.                                8   information that is covered under the attorney/client
 9          MR. MOORES: What's the objection?                   9   communication, I instruct you not to answer.
10          MR. O'CONNOR: I'm not sure there was               10          MR. JONES: In this circumstance, I think
11   foundation if he would know that.                         11   it's important that to the extent he would have
12          MR. MOORES: That's not --                          12   information that is not from attorney/client
13          MR. JONES: There's no foundation that he           13   privilege that he would otherwise assert his Fifth
14   would know if he told someone?                            14   Amendment privilege.
15          MR. O'CONNOR: With respect to the question         15          MR. O'CONNOR: I agree. I'm not saying it
16   did he tell, I think he answered the question. That's     16   was an inappropriate question but it was a broad
17   all.                                                      17   question.
18          MR. MOORES: Right. I'm just saying that a          18          MR. MOORES: I'm saying outside of any
19   foundation is not a bases of an objection here in         19   attorney/client communication.
20   investigative testimony.                                  20          BY MR. MOORES:
21          MR. O'CONNOR: I understand that. For               21        Q You knew the proceeds from the sale of
22   example, if at some point later down the road this        22   Invesco securities were not planned to be used for
23   testimony goes beyond the use of the administrative       23   Invesco working capital?
24   proceeding, I want to make sure the objections are        24        A I assert my Fifth Amendment rights.
25   preserved, that's all.                                    25        Q Who is George Denney?
                                                     Page 38                                                         Page 40
 1           MR. MOORES: My understanding is that's             1       A I assert my Fifth Amendment rights.
 2   still not a basis for objecting.                           2       Q Was George Denney ever a client of Marcus
 3           MR. O'CONNOR: Well, if you agree you'll            3   Clegg?
 4   never use the testimony outside of the administrative      4       A I assert my Fifth Amendment rights.
 5   proceeding, I don't have to make the objection.            5       Q You knew that the proceeds from sale of
 6           MR. JONES: We are not going to agree to            6   Invesco securities was not planned to be used for any
 7   that.                                                      7   business purpose of Invesco?
 8           MR. O'CONNOR: He's answering the question.         8       A I assert my Fifth Amendment rights.
 9   We had can deal with the objection later at the            9       Q After Invesco received proceeds from the
10   appropriate time.                                         10   sale of securities beginning in 2010, you knew that
11           BY MR. MOORES:                                    11   the money was not used for Invesco's working capital
12        Q You did not disclose to any other Invesco          12   or other business purposes, correct?
13   investor with whom you communicated in 2010, '11, '12     13       A I assert my Fifth Amendment rights.
14   that the proceeds of their investment did not go to       14       Q You understood that MDO's operating
15   MDO, correct?                                             15   agreement limits the transfers of membership or other
16           MR. O'CONNOR: Objection.                          16   equity interests in Mozido Investments and BRTMDO,
17           BY MR. MOORES:                                    17   correct?
18        A I assert my Fifth Amendment rights.                18       A I assert my Fifth Amendment rights.
19           MR. MOORES: What's the basis for the              19       Q You understand that any such transfers and
20   objection?                                                20   violations of the operating agreements "are wholly
21           MR. O'CONNOR: This is the same question           21   void and shall not effectuate the transfer and
22   and answer.                                               22   issuance contemplated thereby" for MDO's operating
23           MR. MOORES: No, it was a different                23   agreement, correct?
24   question. It was formulated not to have anything to       24       A I assert my Fifth Amendment rights.
25   do with the communication. It was about whether or        25       Q You did not report transfers in violation
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                   Pages 37 - 40
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 12 of 48                           PageID #: 1822

                                                    Page 41                                                      Page 43
 1   of the MDO operating agreement to MDO's Board of          1   to have returned the tens of thousands of dollars it
 2   Directors, correct?                                       2   received in connection with the offering, correct?
 3       A I assert my Fifth Amendment rights.                 3       A I assert my Fifth Amendment rights.
 4       Q You did not report transfers in violation           4       Q You were aware of the Securities and
 5   of MDO's operating agreement to MDO's management,         5   Exchange Commission's investigation into Mozido
 6   correct?                                                  6   Invesco in 2012, correct?
 7       A I assert my Fifth Amendment rights.                 7       A I assert my Fifth Amendment rights.
 8       Q You did not report transfers in violation           8       Q If you had advised MDO or Mobile Tech in
 9   of MDO's operating agreement in Mobile Tech               9   2012 that transfers were void and in violation of the
10   Investments, LLC, correct?                               10   operating agreement, you were concerned that the SEC
11       A I assert my Fifth Amendment rights.                11   may bring an action for securities fraud, right?
12       Q You did not withdraw from representing MDO         12          MR. O'CONNOR: Objection.
13   when you knew that Liberty was violating MDO's           13          BY MR. MOORES:
14   operating agreement, correct?                            14       A I assert my Fifth Amendment rights.
15       A I assert my Fifth Amendment rights.                15       Q If I were to ask you questions concerning
16       Q You did not inform investors that the              16   the limitations and transfer of membership or other
17   purported transfer of membership interests in Mozido     17   equity interest from MDO's operating agreement, you
18   Investments was void, correct?                           18   would similarly invoke your Fifth Amendment rights.
19       A I assert my Fifth Amendment rights.                19   Is that correct?
20       Q For example, you did not tell Mr. Hallet           20       A Yes.
21   that the purchase of Invesco notes which were            21       Q During 2011 and 2012, you participated in
22   convertible into Mozido Investment units was void,       22   the negotiations of additional fund raising by MDO,
23   correct?                                                 23   correct?
24       A I assert my Fifth Amendment rights.                24       A I assert my Fifth Amendment rights.
25       Q You continued to participate directly and          25       Q At that time, you knew what the valuation
                                                    Page 42                                                      Page 44
 1   indirectly in the sales of securities in violation of     1   was of what those additional rounds of investment
 2   MDO's operating agreement, correct?                       2   were at, correct?
 3       A I assert my Fifth Amendment rights.                 3       A I assert my Fifth Amendment rights.
 4       Q Marcus Clegg received tens of thousands of          4       Q During 2011 and 2012, you kept a cap table
 5   dollars in legal fees relating to the void transfers      5   for MDO, correct?
 6   of interest in Mozido Investments, correct?               6       A I assert my Fifth Amendment rights.
 7       A I assert my Fifth Amendment rights.                 7       Q In 2011, 2012, you knew that MDO was
 8       Q In connection with advising MDO concerning          8   struggling financially, correct?
 9   the 2002 exchange offer between Family Mobile and         9       A I assert my Fifth Amendment rights.
10   investors in Mozido Invesco, you never advised MDO,      10       Q You knew that MDO issued convertible
11   including its Board of Directors, that involved void     11   promissory notes in 2011 based on a consent decree
12   transfers of interests in Mozido Investments that        12   and the valuation of MDO of less than $50 million,
13   violated MDO's operating agreement, correct?             13   correct?
14       A I assert my Fifth Amendment rights.                14       A I assert my Fifth Amendment rights.
15       Q You concealed that critical piece of               15       Q You knew MDO issued convertible promissory
16   information from your client MDO, right?                 16   notes in 2012 based upon a contemporaneous valuation
17       A I assert my Fifth Amendment rights.                17   of $8 million, correct?
18       Q You did so knowingly and intentionally,            18       A I assert my Fifth Amendment rights.
19   correct?                                                 19       Q If I asked you any other additional
20       A I assert my Fifth Amendment rights.                20   questions concerning your knowledge of the valuation
21       Q You did it to benefit Michael Liberty and          21   of additional investments in MDO from 2010 through
22   yourself, correct?                                       22   2011, would you similarly invoke your Fifth Amendment
23       A I assert my Fifth Amendment rights.                23   rights?
24       Q You knew that if the transfer of interest          24       A Yes.
25   in Mozido Investments were void, your firm would have    25       Q You knew in 2011 that Invesco investors
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                Pages 41 - 44
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 13 of 48                             PageID #: 1823

                                                     Page 45                                                        Page 47
 1   were concerned about being diluted, correct?               1      A I would.
 2       A I assert my Fifth Amendment rights.                  2      Q Mr. Marcus you participated in Invesco's
 3       Q You knew that Liberty had promised Invesco           3   second rescission offer, correct?
 4   investors antidilution protection in 2011, correct?        4      A I assert my Fifth Amendment rights.
 5       A I assert my Fifth Amendment rights.                  5      Q That second rescission offer occurred in
 6       Q You assisted Michael Liberty in drafting a           6   January 2012. Is that correct?
 7   letter to investors discussing the antidilution            7      A I assert my Fifth Amendment rights.
 8   protection that he was offering to them, correct?          8      Q At the time, Invesco filed a Form D with
 9       A I assert my Fifth Amendment rights.                  9   the Securities and Exchange Commission, correct?
10       Q You knew that Mr. Liberty was offering              10      A I assert my Fifth Amendment rights.
11   antidilution protection based upon the valuation or       11      Q And in advance of the Form D being filed
12   added valuation of Mozido of approximately $110           12   with the Securities and Exchange Commission, you
13   million, correct?                                         13   reviewed the draft Form D. Is that correct?
14       A I assert my Fifth Amendment rights.                 14      A I assert my Fifth Amendment rights.
15       Q You participated in the amendment of the            15      Q After the Invesco Form D was filed, you
16   Family Mobile operating agreement to incorporate Mr.      16   received an e-mail from Paul Hess attaching the Form
17   Liberty's offered antidilution protection of Invesco      17   D, correct?
18   investors, correct?                                       18      A I assert my Fifth Amendment rights.
19       A I assert my Fifth Amendment rights.                 19      Q That Form D had been forwarded to Mr. Hess
20       Q During 2010 and 2011, you never informed            20   from an investor, correct?
21   any Invesco investors that Mr. Liberty was acquiring      21      A I assert my Fifth Amendment rights.
22   units of MDO at valuations of less than $108 million,     22      Q At that point, you understood that
23   correct?                                                  23   investors were reading the Form D filed with the
24       A I assert my Fifth Amendment rights.                 24   Commission, correct?
25       Q You understood that the antidilution                25      A I assert my Fifth Amendment rights.
                                                     Page 46                                                        Page 48
 1   protection that Mr. Liberty was offering to investors      1       Q The Form D that was filed with Invesco had
 2   was of little value when the company was actually          2   stated that no commissions or finder fees had been
 3   worth significantly less than the trigger point of         3   paid to anyone in connection with the offering,
 4   the antidilution protection, correct?                      4   correct?
 5        A I assert my Fifth Amendment rights.                 5       A I assert my Fifth Amendment rights.
 6        Q You knew that Michael Liberty had not               6       Q And you understood that Mr. Hess had been
 7   disclosed to investors that he was acquiring units of      7   receiving commissions of 5 percent in connection with
 8   MDO at valuations of less than $108 million, correct?      8   the offering, correct?
 9        A I assert my Fifth Amendment rights.                 9       A I assert my Fifth Amendment rights.
10          MR. O'CONNOR: So I won't keep jumping in,          10       Q The Form D filed by Invesco in 2012 stated
11   can we agree that you're not asking him to disclose       11   that no payments had been made to related persons.
12   attorney privilege?                                       12   Is that correct?
13          MR. MOORES: Correct. But there are times           13       A I assert my Fifth Amendment rights.
14   when Mr. Marcus was --                                    14       Q In fact, it said zero dollars had been paid
15          MR. JONES: While we are stopped, I think           15   to related persons, correct?
16   it's important on those questions to get the              16       A I assert my Fifth Amendment rights.
17   assertion. It is possible later that there would be a     17       Q At the time, you understood that was false,
18   waiver or a finding that the privilege didn't exist.      18   correct?
19          MR. O'CONNOR: Okay.                                19       A I assert my Fifth Amendment rights.
20          BY MR. MOORES:                                     20       Q Invesco filed an amended Form D later in
21        Q Mr. Marcus, if I asked you any other               21   2012. Is that correct?
22   questions concerning Mr. Liberty's offer of               22       A I assert my Fifth Amendment rights.
23   antidilution protection to Invesco investors, would       23       Q You reviewed the draft Form D before it was
24   you similarly invoke your Fifth Amendment rights          24   filed. Is that correct?
25   against self-incrimination?                               25       A I assert my Fifth Amendment rights.
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                  Pages 45 - 48
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 14 of 48                             PageID #: 1824

                                                     Page 49                                                       Page 51
 1       Q And you understood that there were false             1       Q You were involved in communications with
 2   statements on the amended Form D before it was filed.      2   attornies from Lowndes Drosbick and Liberty and
 3   Is that correct?                                           3   Abbass in December 2011, correct?
 4       A I assert my Fifth Amendment rights.                  4       A I assert my Fifth Amendment rights.
 5       Q Following the second rescission offer from           5       Q On April 30, 2012, Lowndes Drosbick
 6   Invesco, you knew that Invesco continued to offer          6   withdrew from representing Invesco, correct?
 7   convertible promissory notes, correct?                     7       A I assert my Fifth Amendment rights.
 8       A I assert my Fifth Amendment rights.                  8       Q Peter Reinhart from Lowndes Drosbick
 9       Q Following the second rescission offer in             9   notified Liberty and Abbass of their withdrawal via
10   2012, you continued to assist Invesco and Liberty         10   e-mail, correct?
11   with offering the notes, correct?                         11       A I assert my Fifth Amendment rights.
12       A I assert my Fifth Amendment rights.                 12       Q Liberty forwarded that e-mail to you on
13       Q Mr. Marcus, you reviewed the second                 13   April 30, 2012, correct?
14   rescission offer made by Invesco, correct?                14       A I assert my Fifth Amendment rights.
15       A I assert my Fifth Amendment rights.                 15       Q As of April 30, 2012, you knew why Lowndes
16       Q The second rescission offer did not                 16   Drosbick withdrew, correct?
17   disclose that Michael Liberty was obtaining MDO units     17       A I assert my Fifth Amendment rights.
18   at valuations of less than $108 million, correct?         18       Q Lowndes Drosbick communicated that it
19       A I assert my Fifth Amendment rights.                 19   withdrew because Invesco had continued to offer
20       Q You reviewed the draft second rescission            20   securities after the second rescission offer in
21   offer before it was sent to investors, correct?           21   violation of securities law, correct?
22       A I assert my Fifth Amendment rights.                 22       A I assert my Fifth Amendment rights.
23       Q You knew that the second rescission offer           23       Q Invesco continued to offer securities after
24   did not identify where the proceeds of the Invesco        24   April 30, 2012, correct?
25   offering went, correct?                                   25       A I assert my Fifth Amendment rights.
                                                     Page 50                                                       Page 52
 1       A I assert my Fifth Amendment rights.                  1       Q You knew that Invesco still was offering
 2       Q The second rescission offer did not                  2   securities after April 30, 2012, correct?
 3   identify that Mr. Hess was receiving commissions in        3       A I assert my Fifth Amendment rights.
 4   connection with the offering, correct?                     4       Q Mr. Marcus, if I ask you any other
 5       A I assert my Fifth Amendment rights.                  5   questions concerning the withdrawal of Lowndes
 6       Q The second rescission, you understood that           6   Drosbick, would you similarly invoke your Fifth
 7   it contained material omissions. Is that correct?          7   Amendment rights?
 8       A I assert my Fifth Amendment rights.                  8       A Yes.
 9       Q Mr. Marcus, if I ask you any other                   9       Q In May 2012, you attended a Board of
10   questions concerning the second rescission offer by       10   Directors meeting of MDO, correct?
11   Invesco, would you similarly invoke your Fifth            11       A I assert my Fifth Amendment rights.
12   Amendment rights against self-incrimination?              12       Q At the meeting, you acted as secretary pro
13       A Yes.                                                13   tem, correct?
14       Q Lowndes, Drosbick, Doster, Kantor and Leed,         14       A I assert my Fifth Amendment rights.
15   the law firm in Florida, provided securities              15       Q You drafted the meeting minutes for the May
16   law-related legal services to Invesco and Liberty, is     16   2012 meeting, correct?
17   that correct?                                             17       A I assert my Fifth Amendment rights.
18       A I assert my Fifth Amendment rights.                 18       Q After the meeting, did you circulate a
19       Q Going forward, I'm going refer to them as           19   draft of the meeting minutes for edits or comment?
20   Lowndes Drosbick. Is that okay?                           20       A I assert my Fifth Amendment rights.
21       A Yes.                                                21       Q Did you receive any edits or comments?
22       Q The relationship with Lowndes Drosbick and          22       A I assert my Fifth Amendment rights.
23   Invesco began by at least December 2011. Is that          23       Q Did you amend any of the meeting minutes to
24   correct?                                                  24   reflect any requested changes?
25       A I assert my Fifth Amendment rights.                 25       A I assert my Fifth Amended rights.
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                  Pages 49 - 52
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 15 of 48                            PageID #: 1825

                                                    Page 53                                                        Page 55
 1       Q At the May 2012 MDO Board of Directors              1   fair and reasonable value of MDO in May of 2012 was
 2   meeting, you informed the Board about Family Mobile's     2   $17.5 million, correct?
 3   request to convert some of its notes into Class B         3       A I assert my Fifth Amendment rights.
 4   units instead of converting into preferred membership     4       Q And you knew that because you were at the
 5   units, correct?                                           5   Board meeting, correct?
 6       A I assert my Fifth Amendment rights.                 6       A I assert my Fifth Amendment rights.
 7       Q Did Marcus Clegg represent Family Mobile in         7       Q In connection with the exchange offer,
 8   May 2012?                                                 8   Family Mobile converted approximately $1.9 million of
 9       A I assert my Fifth Amendment rights.                 9   its $3 million February 2012 convertible promissory
10       Q Why did you inform the Board about Family          10   note issued by MDO, correct?
11   Mobile's request?                                        11       A I assert my Fifth Amendment rights.
12       A I assert my Fifth Amendment rights.                12       Q With $1.9 million, Family Mobile was able
13       Q Family Mobile was requesting to convert            13   to acquire all of the necessary units to exchange
14   into Class B membership units because it did not want    14   with Invesco noteholders, correct?
15   to provide voting units to Invesco investors,            15       A I assert my Fifth Amendment rights.
16   correct?                                                 16       Q And you knew this at the time, correct?
17       A I assert my Fifth Amendment rights.                17       A I assert my Fifth Amendment rights.
18       Q Class B membership units were less valuable        18       Q You were representing MDO in connection
19   than preferred membership units, correct?                19   with the conversion, correct?
20       A I assert my Fifth Amendment rights.                20       A I assert my Fifth Amendment rights.
21       Q Family Mobile did not receive any benefit          21       Q You were also representing Family Mobile in
22   from converting into Class B membership units instead    22   connection with the conversion, correct?
23   of preferred membership units, correct?                  23       A I assert my Fifth Amendment rights.
24       A I assert my Fifth Amendment rights.                24       Q You were representing Invesco in connection
25       Q I'm going to refer to the offer from Family        25   with the exchange offer, right?
                                                    Page 54                                                        Page 56
 1   Mobile to the Invesco noteholders that occurred           1       A I assert my Fifth Amendment rights.
 2   between May and July of 2012 as the exchange offer.       2       Q You were representing Michael Liberty in
 3   Does that make sense to you, Mr. Marcus?                  3   connection with the exchange offer?
 4       A Yes.                                                4       A I assert my Fifth Amendment rights.
 5       Q How would the exchange offer simplify the           5       Q Do you perceive any conflict of interest
 6   capital structure and ownership of MDO?                   6   between all of parties you were representing in 2012?
 7       A I assert my Fifth Amendment rights.                 7       A I assert my Fifth Amendment rights.
 8       Q What note did Family Mobile decide to               8       Q The exchange offer involved the exchange of
 9   convert?                                                  9   over $18 million worth of promissory notes by Invesco
10       A I assert my Fifth Amendment rights.                10   investors, correct?
11       Q Family Mobile decided to convert part of           11       A I assert my Fifth Amendment rights.
12   the February 2012 note. Is that correct?                 12       Q The Invesco noteholders gave up $18 million
13       A I assert my Fifth Amendment rights.                13   worth of notes in exchange for $1.9 million worth of
14       Q Why did Family Mobile decide to convert            14   non-voting Class B units, correct?
15   part of its 2012 note?                                   15       A I assert my Fifth Amendment rights.
16       A I assert my Fifth Amendment rights.                16       Q In connection with the exchange offer,
17       Q Family Mobile had acquired a note in               17   Invesco investors received an offering memorandum,
18   February 2012 from MDO at a valuation of MDO of $8       18   correct?
19   million. Is that correct?                                19       A I assert my Fifth Amendment rights.
20       A I assert my Fifth Amendment rights.                20       Q You received a copy of the offering
21       Q At the May 2012 MDO Board of Directors             21   memorandum before it was sent to investors, correct?
22   meeting, was there any discussion about the valuation    22       A I assert my Fifth Amendment rights.
23   of MDO at that time?                                     23       Q The offering memorandum for the exchange
24       A I assert my Fifth Amendment rights.                24   offer did not inform investors that their $18 million
25       Q The Board of Directors had agreed that the         25   worth of notes in the aggregate was going to be
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                 Pages 53 - 56
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 16 of 48                            PageID #: 1826

                                                    Page 57                                                       Page 59
 1   exchanged for $1.9 million worth of units, correct?       1   your Fifth Amendment rights against
 2       A I assert my Fifth Amendment rights.                 2   self-incrimination?
 3       Q In connection with the exchange offer,              3       A Yes.
 4   Family Mobile sent to investors a note exchange and       4          MR. O'CONNOR: Is now a good place to take
 5   subscription agreement, correct?                          5   a break?
 6       A I assert my Fifth Amendment rights.                 6          MR. MOORES: Yes, let's do that. We are
 7       Q The note exchange and subscription                  7   off the record at 11:10.
 8   agreement stated that the parties agree that the fair     8          (A brief recess was taken.)
 9   market value of each 6.26 Class B unit exchange under     9          MR. MOORES: It's 11:15 and we are back on
10   this agreement is equal to $1. Is that correct?          10   the record.
11       A I assert my Fifth Amendment rights.                11          BY MR. MOORES:
12       Q That equates to a fair market value of each        12       Q Mr. Marcus, did Marcus Clegg represent
13   Class B unit of approximately 16 cents. Is that          13   Mobile Money Partners, LLC?
14   correct?                                                 14       A I assert my Fifth Amendment rights.
15       A I assert my Fifth Amendment rights.                15       Q What work did you provide or what legal
16       Q What was the cost that Family Mobile paid          16   services did you provide to Mobile Money Partners?
17   for each of those Class B units?                         17       A I assert my Fifth Amendment rights.
18       A I assert my Fifth Amendment rights.                18       Q You knew that in July of 2012 MDO issued to
19       Q You knew that the cost was approximately           19   Mobile Money Partners a convertible promissory note,
20   1.7 cents per Class B unit, correct?                     20   right?
21       A I assert my Fifth Amendment rights.                21       A I assert my Fifth Amendment rights.
22       Q In the exchange offering memorandum or any         22       Q The valuation for that convertible
23   other documentation provided to investors, it did not    23   promissory note was $17.5 million of MDO, correct?
24   state that a Class B unit cost Family Mobile 1.7         24       A I assert my Fifth Amendment rights.
25   cents, correct?                                          25       Q And that was consistent with the Board of
                                                    Page 58                                                       Page 60
 1       A I assert my Fifth Amendment rights.                 1   Directors determination that MDO's value at that time
 2       Q You knew that the cost of the Class B units         2   was $17.5 million, correct?
 3   was important because it would determine what the         3       A I assert my Fifth Amendment rights.
 4   capital account was for each of those investors,          4       Q You drafted the convertible promissory note
 5   correct?                                                  5   issued to Mobile Money Partner, correct?
 6       A I assert my Fifth Amendment rights.                 6       A I assert my Fifth Amendment rights.
 7       Q The capital account was based upon the              7       Q And you were keeping the cap table for MDO
 8   amount of money that was paid for those units by          8   at that time, correct?
 9   Family Mobile, correct?                                   9       A I assert my Fifth Amendment rights.
10       A I assert my Fifth Amendment rights.                10       Q You drafted the note purchase agreement
11       Q A Class B member who accepted the exchange         11   that was provided along with the convertible
12   offer, their capital accounts would reflect less than    12   promissory note to Mobile Money Partners, correct?
13   10 percent of the principal investment that they had     13       A I assert my Fifth Amendment rights.
14   made into Mozido Invesco, correct?                       14       Q You knew that the investment contracts for
15       A I assert my Fifth Amendment rights.                15   the Mobile Money Partners $5 million investment in
16       Q And you knew this at this time?                    16   MDO contained a prohibition of Mobile Money Partners
17       A I assert my Fifth Amendment rights.                17   to transfer any of their rights in MDO units without
18       Q But you didn't disclose it to any of the           18   authority, correct?
19   Invesco investors, correct?                              19       A I assert my Fifth Amendment rights.
20       A I assert my Fifth Amendment rights.                20       Q In August 2012, Michael Liberty began
21       Q You did not ensure that the offering,              21   offering investors convertible promissory notes that
22   memorandum stated that, correct?                         22   were to be issued by BRTMDO, correct?
23       A A assert my Fifth Amendment rights.                23       A I assert my Fifth Amendment rights.
24       Q If I ask you any other questions relating          24       Q And you knew that Michael Liberty was doing
25   to the exchange offer, would you similarly invoke        25   that, correct?
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                Pages 57 - 60
      Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 17 of 48                             PageID #: 1827

                                                      Page 61                                                       Page 63
 1       A I assert my Fifth Amendment rights.                   1       Q In September 2012, you communicated with
 2       Q In August 2012, Mr. Liberty began offering            2   either investors or attorneys for investors who were
 3   to investors convertible promissory notes issued by         3   interested in acquiring convertible promissory notes
 4   Brentwood Financial, correct?                               4   issued by Brentwood Financial, correct?
 5       A I assert my Fifth Amendment rights.                   5       A I assert my Fifth Amendment rights.
 6       Q Investors weren't told that the reason for            6       Q During your communications, you did not
 7   a switch between offering the notes from Brentwood          7   disclose to any of those investors what MDO had set
 8   Financial instead of BRTMDO was because BRTMDO did          8   as its current valuation, correct?
 9   not own any preferred units in MDO, correct?                9       A I assert my Fifth Amendment rights.
10       A I assert my Fifth Amendment rights.                  10       Q You knew that in early September 2012 that
11       Q And investors were told that in August 2012          11   the MDO Board had set a valuation of itself or of MDO
12   Brentwood Financial did own preferred units or had         12   of $25 million for the purpose of investment,
13   interest in preferred units of MDO, correct?               13   correct?
14       A I assert my Fifth Amendment rights.                  14       A I assert my Fifth Amendment rights.
15       Q You authorized those communications to               15       Q After September 25, 2012, you did not
16   investors that stated that BRTMDO did not own units        16   disclose to investors that MDO's Board had set a
17   of MDO but that Brentwood Financial did own units of       17   valuation for itself of $25 million, correct?
18   MDO, correct?                                              18       A I assert my Fifth Amendment rights.
19          MR. O'CONNOR: I instruct the witness not            19       Q You in communication with investors told
20   to answer to the extent doing so would involve             20   them that the contemporaneous value of MDO was $100
21   revealing attorney/client communications.                  21   million, correct?
22          BY MR. MOORES:                                      22       A I assert my Fifth Amendment rights.
23       A I assert my Fifth Amendment rights.                  23       Q You knew that to be false, correct?
24       Q You were copied on communication to                  24       A I assert my Fifth Amendment rights.
25   investors in August 2012 that stated that Brentwood        25       Q You knew that to be misleading, correct?
                                                      Page 62                                                       Page 64
 1   Financial owned units or had interest in units of           1      A I assert my Fifth Amendment rights.
 2   MDO, correct?                                               2      Q In September, in the fall of 2012, you
 3      A I assert my Fifth Amendment rights.                    3   communicated with a prospective investor concerning
 4      Q In August 2012, you sent to an attorney for            4   the triple liquidation preference of the preferred
 5   an investor a balance sheet for Brentwood Financial,        5   units of MDO, correct?
 6   correct?                                                    6      A I assert my Fifth Amendment rights.
 7      A I assert my Fifth Amendment rights.                    7      Q In explaining the triple liquidation
 8      Q That balance sheet for Brentwood Financial             8   preference to the investor, you failed to tell him
 9   stated that it had an investment in MDO, correct?           9   that the face value, which would have been tripled,
10      A I assert my Fifth Amendment rights.                   10   was based upon the value of the unit when it was
11      Q You knew at the time that Brentwood                   11   issued by MDO, correct?
12   Financial was not invested in MDO, correct?                12      A I assert my Fifth Amendment rights.
13      A I assert my Fifth Amendment rights.                   13      Q You knew that it was misleading to explain
14      Q You knew that MDO had not issued any                  14   the triple liquidation preference to the investor
15   convertible promissory notes to Brentwood Financial,       15   without identifying for him that the face value of
16   correct?                                                   16   the units was at least one fourth the amount that he
17      A I assert my Fifth Amendment rights.                   17   was investing?
18      Q You knew at the time that Brentwood                   18      A I assert my Fifth Amendment rights.
19   Financial had not acquired preferred units of MDO in       19      Q You knew that the triple liquidation
20   accordance with any investment contracts, correct?         20   preference was important to investors, correct?
21      A I assert my Fifth Amendment rights.                   21      A I assert my Fifth Amendment rights.
22      Q You knew the balance sheet was false when             22      Q You knew that Michael Liberty was directing
23   you sent it to the attorney for the investor,              23   investors to wire the proceeds of the investment to
24   correct?                                                   24   your firm's IOLTA account, correct?
25      A I assert my Fifth Amendment rights.                   25      A I assert my Fifth Amendment rights.
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                  Pages 61 - 64
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 18 of 48                           PageID #: 1828

                                                   Page 65                                                       Page 67
 1       Q You agreed with Michael Liberty to receive         1       A I assert my Fifth Amendment rights.
 2   the proceeds of the investments from Brentwood           2       Q As of August 2012, you knew what the
 3   Financial and BRTMDO into your firm's IOLTA account,     3   percentage ownership of Mobile Money Partners was
 4   correct?                                                 4   with Michael Liberty, correct?
 5       A I assert my Fifth Amendment rights.                5       A I assert my Fifth Amendment rights.
 6       Q Marcus Clegg is responsible for maintaining        6       Q You understood that Brentwood Financial and
 7   records as to client funds in the firm's IOLTA           7   BRTMDO were issuing securities with a conversion
 8   accounts, correct?                                       8   price of approximately 6.2 cents per unit, correct?
 9       A I assert my Fifth Amendment rights.                9       A I assert my Fifth Amendment rights.
10       Q Marcus Clegg was responsible for tracking         10       Q You knew that the conversion price for
11   money that came in and out of its IOLTA accounts,       11   Mobile Money Partners in the acquisition of its note
12   correct?                                                12   in July of 2012 was approximately 1.85 cents per
13       A I assert my Fifth Amendment rights.               13   preferred unit of MDO, correct?
14       Q Marcus Clegg was responsible for                  14       A I assert my Fifth Amendment rights.
15   maintaining balances for each client in its IOLTA       15       Q You knew that the proceeds from the
16   accounts, correct?                                      16   Brentwood Financial offering was not directed to MDO,
17       A I assert my Fifth Amendment rights.               17   correct?
18       Q For example, Marcus Clegg was responsible         18       A I assert my Fifth Amendment rights.
19   for maintaining account balance for Brentwood           19       Q You knew that the proceeds from the
20   Financial, correct?                                     20   Brentwood Financial offering was not used for working
21       A I assert my Fifth Amendment rights.               21   capital of Brentwood Financial, correct?
22       Q Marcus Clegg was responsible for                  22       A I assert my Fifth Amendment rights.
23   maintaining an account balance for monies received      23       Q You knew that the proceeds from the BRTMDO
24   from BRTMDO, correct?                                   24   offering was not directed toward MDO, correct?
25       A I assert my Fifth Amendment rights.               25       A I assert my Fifth Amendment rights.
                                                   Page 66                                                       Page 68
 1       Q So at any point in time, Marcus Clegg was          1       Q In your communications with investors for
 2   responsible to identify monies coming in from            2   BRTMDO, you did not inform them that their money was
 3   particular clients and monies going out for those        3   not being used for MDO's business purposes, correct?
 4   clients, correct?                                        4       A I assert my Fifth Amendment rights.
 5       A I assert my Fifth Amendment rights.                5       Q In communications with Brentwood Financial
 6       Q You knew that millions of dollars were             6   investors, you did not inform them that their money
 7   being transferred into the Marcus Clegg IOLTA account    7   was not being used for MDO's business purposes,
 8   as proceeds of the sales of securities of BRTMDO and     8   correct?
 9   Brentwood Financial in the fall of 2012, correct?        9       A I assert my Fifth Amendment rights.
10       A I assert my Fifth Amendment rights.               10       Q In the communications with investors for
11       Q You received legal fees in connection with        11   BRTMDO, you did not inform them that Michael Liberty
12   the BRTMDO offering, correct?                           12   was using the money for his personal benefit, did
13       A I assert my Fifth Amendment rights.               13   you?
14       Q And you received legal fees in connection         14       A I assert my Fifth Amendment rights.
15   with the Brentwood Financial offering, correct?         15       Q In communications with investors for
16       A I assert my Fifth Amendment rights.               16   Brentwood Financial, you did not communicate to them
17       Q You had read the operating agreement for          17   that Michael Liberty was using proceeds from their
18   Family Mobile, correct?                                 18   investments for his personal benefit, correct?
19       A I assert my Fifth Amendment rights.               19       A I assert my Fifth Amendment rights.
20       Q You had read the operating agreement for          20       Q In communications with investors for
21   Mobile Money Partners, correct?                         21   Brentwood Financial, you did not tell them that
22       A I assert my Fifth Amendment rights.               22   Brentwood Financial did not possess any rights in the
23       Q As of August 2012, you knew what the              23   fall of 2012 to MDO preferred units, correct?
24   ownership percentages were of Michael Liberty in        24       A I assert my Fifth Amendment rights.
25   Family Mobile, correct?                                 25       Q In communications with BRTMDO investors,
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                Pages 65 - 68
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 19 of 48                           PageID #: 1829

                                                   Page 69                                                       Page 71
 1   you did not inform them that BRTMDO did not possess      1   offering, correct?
 2   rights to MDO preferred units in the fall of 2012,       2       A I assert my Fifth Amendment rights.
 3   correct?                                                 3       Q You knew that there was a false statement
 4       A I assert my Fifth Amendment rights.                4   on the Form D filed by BRTMDO, correct?
 5       Q On October 29, 2012, you e-mailed Richard          5       A I assert my Fifth Amendment rights.
 6   Bradick a cap table. Is that correct?                    6       Q The Form D for BRTMDO stated that no
 7       A I assert my Fifth Amendment rights.                7   payments were made to any related persons, correct?
 8       Q Who is Richard Bradick?                            8       A I assert my Fifth Amendment rights.
 9       A I assert my Fifth Amendment rights.                9       Q At the time, you knew that Michael Liberty
10       Q In October 2012, Bradick was affiliated           10   was receiving the proceeds for his personal benefit
11   with MDO. Is that correct?                              11   of the BRTMDO offering, correct?
12       A I assert my Fifth Amendment rights.               12       A I assert my Fifth Amendment rights.
13       Q The cap table that listed investors that          13       Q You knew that was a false statement at the
14   you sent to Bradick in October of 2012 did not list     14   time, correct?
15   Brentwood Financial. Is that correct?                   15       A I assert my Fifth Amendment rights.
16       A I assert my Fifth Amendment rights.               16       Q In January 2013, Brentwood Financial filed
17       Q It was your understanding in October of           17   a Form D with the Commission, correct?
18   2012 that Brentwood Financial did not possess any       18       A I assert my Fifth Amendment rights.
19   interest in MDO, correct?                               19       Q You received a copy of the Form D before it
20       A I assert my Fifth Amendment rights.               20   was filed, correct?
21       Q In communications with an investor in             21       A I assert my Fifth Amendment rights.
22   September 2012, you indicated that the proposed         22       Q The Form D as filed by Brentwood Financial
23   promissory note contained antidilution protections.     23   stated that zero dollars in payments had been made to
24   What antidilution protections were you referring to?    24   related persons, correct?
25       A I assert my Fifth Amendment rights.               25       A I assert my Fifth Amendment rights.
                                                   Page 70                                                       Page 72
 1        Q Do you assert your Fifth Amendment rights         1       Q You knew at the time that the proceeds from
 2   against self-incrimination as to all questions           2   the Brentwood Financial offering had been used by Mr.
 3   concerning the initiation of the Brentwood Financial     3   Liberty for his personal benefit, correct?
 4   offering in the fall and winter of 2012?                 4       A I assert my Fifth Amendment rights.
 5            MR. O'CONNOR: I note again we have talked       5       Q You understood that the Form D was false as
 6   about that.                                              6   filed in 2013, correct?
 7            BY MR. MOORES:                                  7       A I assert my Fifth Amendment rights.
 8        A I reserve those rights.                           8       Q In communications with investors in 2013 in
 9        Q Do you assert your testimony on the Fifth         9   connection with the Brentwood Financial and BRTMDO
10   Amendment rights as to all questions concerning the     10   offerings, you never informed investors that the
11   initial stage of the BRTMDO offering in the fall and    11   proceeds of their investment would be used by Michael
12   winter 2012?                                            12   Liberty personally, correct?
13        A Yes.                                             13       A I assert my Fifth Amendment rights.
14        Q In January 2013, BRTMDO filed a Form D with      14       Q In July of 2013, you e-mailed counsel for
15   the Commission, correct?                                15   Real Whale, LLC about how funds were being used. Is
16        A I assert my Fifth Amendment rights.              16   that correct?
17        Q You reviewed a draft of that Form D prior        17       A I assert my Fifth Amendment rights.
18   to its filing, correct?                                 18       Q You stated that Brentwood uses its
19        A I assert my Fifth Amendment rights.              19   substantial position in Mozido to raise additional
20        Q The BRTMDO Form D stated that no                 20   liquidity to invest funds back into Mozido. Is that
21   commissions or finder's fee was paid in connection      21   correct?
22   with the offering, correct?                             22       A I assert my Fifth Amendment rights.
23        A I assert my Fifth Amendment rights.              23       Q And you understood at that time that
24        Q At the time, you knew that Hess was              24   statement was false, correct?
25   receiving commissions in connection with the BRTMDO     25       A I assert my Fifth Amendment rights.
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                Pages 69 - 72
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 20 of 48                             PageID #: 1830

                                                     Page 73                                                        Page 75
 1       Q In January 2013, you communicated with               1   resolution that was circulated which would have
 2   Richard Bradick concerning the transfer of preferred       2   authorized BRTMDO and Brentwood M Investments, LLC to
 3   units by Michael Liberty, correct?                         3   transfer units that it acquired to other investors,
 4       A I assert my Fifth Amendment rights.                  4   right?
 5       Q In those communications with Mr. Bradick,            5       A I assert my Fifth Amendment rights.
 6   you stated that investors to Brentwood Financial and       6       Q And that Board resolution was never passed
 7   Brentwood offering knew that they were purchasing          7   by the MDO Board of Directors, correct?
 8   units at a higher valuation than Mr. Liberty could         8       A I assert my Fifth Amendment rights.
 9   acquire them, correct?                                     9       Q BRTMDO did not have any authority to
10       A I assert my Fifth Amendment rights.                 10   transfer any of the units that it possessed or had
11       Q What is the basis of your understanding             11   rights to, correct?
12   that all the investors knew about that?                   12       A I assert my Fifth Amendment rights.
13       A I assert my Fifth Amendment rights.                 13       Q After January, after the communications
14       Q In communications with Mr. Bradick in 2013,         14   with Mr. Bradick, you continued to assist Michael
15   you stated that all investors were accredited. Is         15   Liberty in the BRTMDO offering, correct?
16   that true?                                                16       A I assert my Fifth Amendment rights.
17       A I assert my Fifth Amendment rights.                 17       Q You continued to communicate with investors
18       Q You knew that investors in the Invesco              18   concerning BRTMDO's offering, correct?
19   offering and the BRTMDO offering were not accredited,     19       A I assert my Fifth Amendment rights.
20   correct?                                                  20       Q And you never disclosed to BRTMDO investors
21       A I assert my Fifth Amendment rights.                 21   that the transfer of units to them by BRTMDO was not
22       Q You understood that, first in connection            22   authorized by MDO, correct?
23   with the Invesco offering and then later with the         23       A I assert my Fifth Amendment rights.
24   BRTMDO offering, investors grouped together and           24       Q At some point during 2013, Mr. Bradick was
25   formed LLC's. Is that correct?                            25   no longer the executive chairman of MDO, correct?
                                                     Page 74                                                        Page 76
 1       A I assert my Fifth Amendment rights.                  1       A I assert my Fifth Amendment rights.
 2       Q And that LLCs, such as Maniac, Newman                2       Q In June 2013, MDO issued for the first time
 3   Brotherhood, contained nonaccredited investors. Is         3   since at least August of 2010 a convertible
 4   that correct?                                              4   promissory note to BRTMDO, correct?
 5       A I assert my Fifth Amendment rights.                  5       A I assert my Fifth Amendment rights.
 6       Q You understood that the intent of forming            6       Q In June 2013, MDO for the first time issued
 7   the LLCs was to decrease the total number of               7   a convertible promissory note to Brentwood Financial,
 8   investors, correct?                                        8   correct?
 9       A I assert my Fifth Amendment rights.                  9       A I assert my Fifth Amendment rights.
10       Q And that was done in an effort to                   10       Q The promissory note issued by MDO to BRTMDO
11   circumvent the securities regulations, correct?           11   was convertible into preferred units of MDO at a
12       A I assert my Fifth Amendment rights.                 12   valuation of $25 million, correct?
13       Q What is the 99 Investor Rule?                       13       A I assert my Fifth Amendment rights.
14       A I assert my Fifth Amendment rights.                 14       Q The promissory note issued by MDO to
15       Q You knew in connection with the Invesco             15   Brentwood Financial was convertible into preferred
16   offering and the BRTMDO offering that those issuers       16   membership units of MDO at a valuation of $25
17   were in violation of the 99 Investor Rule, correct?       17   million, correct?
18       A I assert my Fifth Amendment rights.                 18       A I assert my Fifth Amendment rights?
19       Q In communication with Mr. Bradick in 2013,          19       Q The approximate price or conversion price
20   Mr. Bradick stated that he was not going to authorize     20   for those notes was 1.8 cents, correct?
21   the transfer of preferred units by Michael Liberty        21       A I assert my Fifth Amendment rights.
22   from entities that he owned to downstream investors,      22       Q The notes issued by MDO to BRTMDO and
23   correct?                                                  23   Brentwood Financial in June of 2013 precluded the
24       A I assert my Fifth Amendment rights.                 24   transfer, pledge, sale or assignment of the preferred
25       Q At that time, there was a draft Board               25   units to third parties without MDO's approval,
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                  Pages 73 - 76
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 21 of 48                              PageID #: 1831

                                                     Page 77                                                         Page 79
 1   correct?                                                   1   connection with the personal guaranties?
 2       A I assert my Fifth Amendment rights.                  2       A I assert my Fifth Amendment rights.
 3       Q Following the issuance of those notes,               3       Q You knew that in the Keystone matter
 4   BRTMDO and Brentwood Financial did not seek the            4   Michael Liberty had sworn that his net worth as of at
 5   approval to transfer any preferred units during 2013,      5   least June of 2009 was less than negative $25
 6   correct?                                                   6   million, correct?
 7       A I assert my Fifth Amendment rights.                  7       A I assert my Fifth Amendment rights.
 8       Q You knew that the units that were connected          8       Q You never observed Mr. Liberty or any other
 9   to these notes from June of 2013 were                      9   of his agents disclose his financial statement to
10   non-transferrable, correct?                               10   investors in connection with his personal guaranty,
11       A I assert my Fifth Amendment rights.                 11   correct?
12       Q And yet you never disclosed to any investor         12       A I assert my Fifth Amendment rights.
13   that the units they were attempting to purchase were      13       Q In your communication with investors
14   non-transferrable and they couldn't receive them?         14   receiving personal guaranties from Michael Liberty,
15       A I assert my Fifth Amendment rights.                 15   you never communicated with them or provided
16       Q BRTMDO and Brentwood Financial filed                16   information concerning his financial statement filed
17   amended Form D's with the Commission. Is that             17   with or provided to the SEC in the Keystone matter,
18   correct?                                                  18   correct?
19       A I assert my Fifth Amendment rights.                 19       A I assert my Fifth Amendment rights.
20       Q And you reviewed before they were filed the         20       Q Mr. Liberty didn't always pay his bills on
21   draft amended Form D's for BRTMDO, correct?               21   time to Marcus Clegg, did he?
22       A I assert my Fifth Amendment rights.                 22       A I assert my Fifth Amendment rights.
23       Q Before they were filed, you reviewed the            23       Q At different points in time, Mr. Liberty's
24   Form D's for Brentwood Financial that were filed with     24   financial situation was very poor, correct?
25   the Commission, correct?                                  25       A I assert my Fifth Amendment rights.
                                                     Page 78                                                         Page 80
 1       A I assert my Fifth Amendment rights.                  1      Q And you knew this based upon all of your
 2       Q You knew those draft Form D's contained              2   work with him, correct?
 3   false information, correct?                                3      A I assert my Fifth Amendment rights.
 4       A I assert my Fifth Amendment rights.                  4      Q You knew that Michael Liberty had defaulted
 5       Q In connection with the Brentwood Financial           5   on numerous loans since 2008, correct?
 6   and BRTMDO offerings, Mr. Liberty provided personal        6      A I assert my Fifth Amendment rights.
 7   guaranties to investors, correct?                          7      Q What is Go-Mo Investments?
 8       A I assert my Fifth Amendment rights.                  8      A I assert my Fifth Amendment rights.
 9       Q You knew that he offered personal                    9      Q Did Go-Mo sue Michael Liberty?
10   guaranties. Is that correct?                              10      A I assert my Fifth Amendment rights.
11       A I assert my Fifth Amendment rights.                 11      Q When did Go-Mo Investments sue Michael
12       Q You had originally drafted personal                 12   Liberty?
13   guaranty documents for the BRTMDO and Brentwood           13      A I assert my Fifth Amendment rights.
14   Financial offerings, correct?                             14      Q You knew that Go-Mo Investments was an
15       A I assert my Fifth Amendment rights.                 15   investor in Mozido Investments, correct?
16       Q In fact, you drafted the original                   16      A I assert my Fifth Amendment rights.
17   convertible promissory note for the BRTMDO and            17      Q And it had invested in Mozido Investments
18   Brentwood Financial offerings, correct?                   18   as a way to invest in MDO, correct?
19       A I assert my Fifth Amendment rights.                 19      A I assert my Fifth Amendment rights.
20       Q You had drafted the note purchase                   20      Q There was a personal guaranty in connection
21   agreements for the BRTMDO and Brentwood Financial         21   with the loan involving Go-Mo Investments, correct?
22   offerings, correct?                                       22      A I assert my Fifth Amendment rights.
23       A I assert my Fifth Amendment rights.                 23      Q You knew Michael Liberty defaulted on the
24       Q What information was provided to investors          24   personal guaranty to Go-Mo Investments, correct?
25   concerning Mr. Liberty's financial wherewithal in         25      A I assert my Fifth Amendment rights.
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                   Pages 77 - 80
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 22 of 48                            PageID #: 1832

                                                    Page 81                                                        Page 83
 1        Q You knew that the action filed by Go-Mo            1      A I assert my Fifth Amendment rights.
 2   Investments involving Michael Liberty was settled in      2      Q You never disclosed to any BRTMDO,
 3   September of 2013, correct?                               3   Brentwood Financial or Invesco investors that Mr.
 4        A I assert my Fifth Amendment rights.                4   Liberty had defaulted on a personal guaranty to Mr.
 5        Q And in connection with that settlement,            5   Zieben, correct?
 6   $1.2 million was paid to Go-Mo Investments, correct?      6      A I assert my Fifth Amendment rights.
 7        A I assert my Fifth Amendment rights.                7      Q You never communicated to Invesco investors
 8        Q You knew because you were involved in that         8   that proceeds of their investments were paid to
 9   litigation or Marcus Clegg was involved in that           9   settle that case, correct?
10   litigation, correct?                                     10      A I assert my Fifth Amendment rights.
11        A I assert my Fifth Amendment rights.               11      Q Did Mobile Money Partners ever borrow money
12        Q The $1.2 million to settle the Go-Mo              12   from Mr. Geier or any of his affiliated entities?
13   Investments was paid from Marcus Clegg's IOLTA           13      A I assert my Fifth Amendment rights.
14   account, right?                                          14      Q You knew that Geier or one of affiliated
15        A I assert my Fifth Amendment rights.               15   entities loaned Mobile Money Partners $3 million,
16        Q The default on the loans occurred in May of       16   correct?
17   2010. Is that correct?                                   17      A I assert my Fifth Amendment rights.
18        A I assert my Fifth Amendment rights.               18      Q You understood that Michael Liberty
19        Q Why didn't you disclose the Go-Mo                 19   personally guaranteed that $3 million loan from Geier
20   investment to any of the BRTMDO and Brentwood            20   or one of his affiliated entities, correct?
21   Financial investors?                                     21      A I assert my Fifth Amendment rights.
22        A I assert my Fifth Amendment rights.               22      Q You knew there was a demand that was made
23        Q You never disclosed the Go-Mo investment          23   on Liberty to perform on the guaranty, correct?
24   and default on the loans to a MDO investor and any of    24      A I assert my Fifth Amendment rights.
25   the other investors, correct?                            25      Q You knew that Liberty defaulted on the
                                                    Page 82                                                        Page 84
 1       A I assert my Fifth Amendment rights.                 1   personal guaranty, correct?
 2       Q Who is Herbert Zieben?                              2       A I assert my Fifth Amendment rights.
 3       A I assert my Fifth Amendment rights.                 3       Q You know that on approximately December 3,
 4       Q Michael Liberty had provided a personal             4   2012, the Geier Group, LLC and the Philip I. Geier,
 5   guaranty on loans. Is that correct?                       5   Junior Irrevocable Trust filed for summary judgment
 6       A I assert my Fifth Amendment rights.                 6   without a complaint against Liberty and others in New
 7       Q And there had been a default on a loan by           7   York State Court concerning this loan, correct?
 8   Mr. Liberty on the personal guaranty, correct?            8       A I assert my Fifth Amendment rights.
 9       A I assert my Fifth Amendment rights.                 9       Q Was that ever disclosed to investors
10       Q In approximately December 26, 2011, Michael        10   contemporaneously?
11   Liberty entities agreed to pay approximately $3.6        11       A I assert my Fifth Amendment rights.
12   million, plus interest. Is that correct?                 12       Q Why not?
13       A I assert my Fifth Amendment rights.                13       A I assert my Fifth Amendment rights.
14       Q Where did Michael Liberty get the money to         14       Q You knew that Mr. Liberty completed an
15   pay that settlement?                                     15   affidavit for confession of judgment on or about
16       A I assert my Fifth Amendment rights.                16   January 18, 2013 in connection with this loan,
17       Q Did Michael Liberty use proceeds from              17   correct?
18   Invesco investors to pay for that settlement?            18       A I assert my Fifth Amendment rights.
19       A I assert my Fifth Amendment rights.                19       Q You knew that in the affidavit, Liberty
20       Q Do you know what a Ponzi scheme is?                20   swore that he executed an unconditional guaranty
21       A I assert my Fifth Amendment rights.                21   under which he agreed to individually guaranty the
22       Q You never observed Mr. Liberty disclose to         22   debts of Mobile Money Partners to the Geier entities,
23   any investors for which he was offering personal         23   correct?
24   guaranty that he defaulted on loans relating to Mr.      24       A I assert my Fifth Amendment rights.
25   Zieben, correct?                                         25       Q You knew that in the affidavit, Liberty
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                 Pages 81 - 84
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 23 of 48                            PageID #: 1833

                                                    Page 85                                                       Page 87
 1   swore he had failed to make the required payments         1   had not been informed of a spread. Is that correct?
 2   under the promissory note in order to guaranty the        2       A I assert my Fifth Amendment rights.
 3   total of $3.37 million, correct?                          3       Q With respect to the BRTMDO and Brentwood
 4       A I assert my Fifth Amendment rights.                 4   Financial offerings, you knew that no offering
 5       Q You never disclosed this to any of the              5   memorandum was provided in connection with those
 6   BRTMDO, Brentwood Financial or Invesco investors          6   offerings, correct?
 7   contemporaneously with this affidavit, correct?           7       A I assert my Fifth Amendment rights.
 8       A I assert my Fifth Amendment rights.                 8       Q In connection with the BRTMDO and Brentwood
 9       Q Why not?                                            9   Financial offerings, you knew that no financial
10       A I assert my Fifth Amendment rights.                10   statements were provided to investors, correct?
11       Q You knew that on approximately April 5,            11       A I assert my Fifth Amendment rights.
12   2013, a judgment was entered by the New York State       12       Q Have you ever loaned money to Michael
13   Court in favor of the Geier entities against Liberty     13   Liberty?
14   in the amount of $3.37 million, correct?                 14       A I assert my Fifth Amendment rights.
15       A I assert my Fifth Amendment rights.                15       Q Has Marcus Clegg ever loaned money to
16       Q And you never disclosed any of that to the         16   Michael Liberty?
17   BRTMDO or Brentwood Financial investors or Class B       17       A I assert my Fifth Amendment rights.
18   unit holders contemporaneously, correct?                 18       Q In the BRTMDO convertible promissory notes,
19       A I assert my Fifth Amendment rights.                19   when does the purchaser's right to convert expire?
20       Q Why not?                                           20       A I assert my Fifth Amendment rights.
21       A I assert my Fifth Amendment rights.                21       Q You knew that the purchaser's right to
22       Q You wanted to conceal that from investors,         22   convert in the BRTMDO convertible promissory notes
23   correct?                                                 23   terminated at the maturity of the note, right?
24       A I assert my Fifth Amendment rights.                24       A I assert my Fifth Amendment rights.
25       Q You knew that was material, correct?               25       Q With respect to Brentwood Financial's
                                                    Page 86                                                       Page 88
 1      A I assert my Fifth Amendment rights.                  1   convertible promissory notes, you knew that a
 2      Q In fact, investors identified this in                2   purchaser's right to convert expired at the maturity
 3   advance of investing and decided not to invest on         3   date of the note, correct?
 4   such grounds, correct?                                    4       A I assert my Fifth Amendment rights.
 5      A I assert my Fifth Amendment rights.                  5       Q Did you communicate with investors relating
 6      Q Mr. Marcus, do you assert your Fifth                 6   to MDO concerning Liberty's past experience with the
 7   Amendment testimonial rights as to all questions          7   SEC?
 8   concerning defaults on loans or personal guaranties       8       A I assert my Fifth Amendment rights.
 9   involving Michael Liberty and their disclosure to         9       Q Did you communicate to investors relating
10   investors?                                               10   to MDO about the Keystone case?
11      A Yes.                                                11       A I assert my Fifth Amendment rights.
12          MR. MOORES: Its approximately 12:03 p.m.          12       Q Did you make any representations to
13   Let's go off the record.                                 13   investors about the Keystone case on behalf of
14          (Whereupon, at 12:03 p.m., a luncheon             14   Michael Liberty?
15   recess was taken.)                                       15       A I assert my Fifth Amendment rights.
16          AFTERNOON SESSION                                 16       Q On June 26, 2012, you sent a memo that you
17          MR. MOORES: It's 1:05 p.m. and we are back        17   had drafted to Richard Bradick, correct?
18   on the record.                                           18       A I assert my Fifth Amendment rights.
19          BY MR. MOORES:                                    19       Q And you copied Michael Liberty in your
20      Q Mr. Marcus, before lunch, we had talked             20   cover e-mail for that memo, right?
21   about a communication with Mr. Bradick in January of     21       A I assert my Fifth Amendment rights.
22   2013. During that communication, you referred to a       22       Q Michael Liberty had asked you to prepare a
23   "spread." Is that true?                                  23   brief memo regarding past issues with the SEC,
24      A I assert my Fifth Amendment rights.                 24   correct?
25      Q You knew in January of 2013 that investors          25       A I assert my Fifth Amendment rights.
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                 Pages 85 - 88
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 24 of 48                              PageID #: 1834

                                                     Page 89                                                         Page 91
 1       Q In the memorandum dated June 26, 2012, you           1      Q You've communicated with various parties
 2   stated that the allegations against Michael Liberty        2   concerning the term bad actor, correct?
 3   in the SEC's complaint in the Keystone case were           3      A I assert my Fifth Amendment rights.
 4   "entirely false." Is that correct?                         4      Q And those parties have included Wellington,
 5       A I assert my Fifth Amendment rights.                  5   correct?
 6       Q You stated that it was clear from the SEC            6      A I assert my Fifth Amendment rights.
 7   pleadings that the SEC failed to understand the            7      Q Did you ever observe Liberty deny to
 8   business transactions in question, correct?                8   investors he was a bad actor?
 9       A I assert my Fifth Amendment rights.                  9      A I assert my Fifth Amendment rights.
10       Q You drafted this memorandum knowingly and           10      Q What was your view of whether Liberty was
11   intentionally, correct?                                   11   required to disclose to investors that he was a bad
12       A I assert my Fifth Amendment rights.                 12   actor as of September 2013?
13       Q In the Keystone case, had you read the              13      A I assert my Fifth Amendment rights.
14   consent decree?                                           14      Q You knew that Liberty did not disclose to
15       A I assert my Fifth Amendment rights.                 15   BRTMDO investors that he was a bad actor subsequent
16       Q In the memorandum to Bradick, you stated            16   to September 2013, correct?
17   that, "Mike has fully complied with the consent           17      A I assert my Fifth Amendment rights.
18   decree." Is that correct?                                 18      Q You understood that the 506 B exemption
19       A I assert my Fifth Amendment rights.                 19   would not apply if a bad actor failed to disclose
20       Q In the consent decree that was entered in           20   such status following September 2013, correct?
21   federal court in 2010, Liberty agrees not to take any     21      A I assert my Fifth Amendment rights.
22   action or make or commit to be made any public            22      Q In connection with investments in DaVincian
23   statement denying directly or indirectly any              23   Holdings or TL Holdings, LLC, you opined that Mr.
24   allegation in the complaint or creating the               24   Liberty did not disclose in writing that he was a bad
25   impression that the complaint is without factual          25   actor, correct?
                                                     Page 90                                                         Page 92
 1   basis. Is that correct?                                    1       A I assert my Fifth Amendment rights.
 2       A I assert my Fifth Amendment rights.                  2       Q You knew that Mr. Liberty did not disclose
 3       Q In other circumstances in communications             3   to investors in TL Holdings, LLC that he was a bad
 4   with investors, you deny the allegations to the SEC        4   actor, correct?
 5   complaints in the Keystone matter on behalf of             5       A I assert my Fifth Amendment rights.
 6   Michael Liberty, correct?                                  6       Q Do you assert your Fifth Amendment
 7       A I assert my Fifth Amendment rights.                  7   testimonial rights concerning all questions
 8       Q Did you ever observe any denials made by             8   concerning disclosures about the Keystone case?
 9   Michael Liberty to investors of the allegations in         9       A I do.
10   the SEC complaint in the Keystone matter?                 10       Q Do you assert your Fifth Amendment
11       A I assert my Fifth Amendment rights.                 11   testimonial rights concerning any questions about
12       Q If so, when did he make those denials?              12   disclosures of bad actor?
13       A I assert my Fifth Amendment rights.                 13       A I do.
14       Q And to whom did he make those denials?              14       Q In November 2013, MDO sold substantially
15       A I assert my Fifth Amendment rights.                 15   all of its assets to Mozido, Inc., correct?
16       Q Did you ever observe anyone else deny the           16       A I assert my Fifth Amendment rights.
17   allegations in the SEC complaint in the Keystone case     17       Q And you were involved in the negotiations
18   on Liberty's behalf?                                      18   with Wellington for its investment in the formation
19       A I assert my Fifth Amendment rights.                 19   of Mozido, Inc., correct?
20       Q Did you ever observe Liberty disclose to            20       A I assert my Fifth Amendment rights.
21   investors in writing that he was "a bad actor?"           21       Q You understood that Wellington was
22       A I assert my Fifth Amendment rights.                 22   investing in Mozido, Inc. as a preferred shareholder,
23       Q You are familiar with the term bad actor            23   correct?
24   from Rule 506, correct?                                   24       A I assert my Fifth Amendment rights.
25       A I assert my Fifth Amendment rights.                 25       Q You understood that in any liquidity
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                    Pages 89 - 92
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 25 of 48                            PageID #: 1835

                                                    Page 93                                                       Page 95
 1   events, preferred shareholders would receive a            1       A I assert my Fifth Amendment rights.
 2   liquidity preference for Mozido, Inc., correct?           2       Q You knew that the proceeds of the loan from
 3       A I assert my Fifth Amendment rights.                 3   BHLT went to Mozido, Inc. to repay MDO's debts to
 4       Q Did you ever disclose to BRTMDO, Brentwood          4   Mozido, Inc., correct?
 5   Financial investors that MDO substantially sold all       5       A I assert my Fifth Amendment rights.
 6   of its assets to Mozido, Inc.?                            6       Q In connection with the asset sale in 2013,
 7       A I assert my Fifth Amendment rights.                 7   you knew that MDO kept many of its liabilities,
 8       Q Did you ever disclose to BRTMDO or                  8   including debt, to BRTMDO and Brentwood Financial?
 9   Brentwood Financial investors the impact on their         9       A I assert my Fifth Amendment rights.
10   investment of the sale of the asset?                     10       Q In October of 2015, you possessed the cap
11       A I assert my Fifth Amendment rights.                11   tables and requisite documents to calculate the value
12       Q You knew that in August of 2015 Pioneer            12   of investments in Mozido, Inc., correct?
13   loaned Mozido, Inc. $30 million, correct?                13       A I assert my Fifth Amendment rights.
14       A I assert my Fifth Amendment rights.                14       Q In October 2015, you e-mailed Michael
15       Q You understood that the annualized interest        15   Liberty and a person by the last name Saleh and
16   rate of the Pioneer loan was 36 percent?                 16   calculated the value of Saleh's investments in
17       A I assert my Fifth Amendment rights.                17   Mozido, Inc., correct?
18       Q You understood that the Pioneer loan was           18       A I assert my Fifth Amendment rights.
19   cured by many of Mozido's assets, including payees of    19       Q The cap table that you used to make your
20   subsidiaries?                                            20   calculations showed that MDO owned approximately 39
21       A I assert my Fifth Amendment rights.                21   percent of Mozido, Inc. on a fully diluted basis,
22       Q You understood in the fall of 2015 that            22   correct?
23   Mozido, Inc. was experiencing financial difficulties,    23       A I assert my Fifth Amendment rights.
24   correct?                                                 24       Q The cap table that you used in October of
25       A I assert my Fifth Amendment rights.                25   2015 showed that the preferred shareholders of
                                                    Page 94                                                       Page 96
 1       Q You knew in the fall of 2015 that Mozido,           1   Mozido, Inc. maintained an approximately $890 million
 2   Inc. would need to borrow money in order to make          2   liquidation preference, correct?
 3   payroll, correct?                                         3       A I assert my Fifth Amendment rights.
 4       A I assert my Fifth Amendment rights.                 4       Q In 2016, you understood that Mozido, Inc.
 5       Q You were involved in the formation of BHLT          5   remained in financial difficulty, correct?
 6   Funding, LLC in the fall of 2015, correct?                6       A I assert my Fifth Amendment rights.
 7       A I assert my Fifth Amendment rights.                 7       Q You understood in April of 2016 that
 8       Q You knew that BHLT loaned MDO money in the          8   Pioneer's debt was due April 15, 2016, correct?
 9   fall and winter of 2015, 2016, correct?                   9       A I assert my Fifth Amendment right.
10       A I assert my Fifth Amendment rights.                10       Q On April 8, 2016, you wrote to people at
11       Q You understood that MDO did not have any           11   Wellington and Mozido, Inc. and stated that, "Mozido
12   operations as of 2015, correct?                          12   has only one week to pay off the Pioneer debt, avoid
13       A I assert my Fifth Amendment rights.                13   the default and avoid the Draconian outcome of loss
14       Q You understood that MDO had no independent         14   of Mozido's stake in paying it. Of course, there are
15   ability to repay the loan to BHLT, correct?              15   also urgent working capital needs." Correct?
16       A I assert my Fifth Amendment rights.                16       A I assert my Fifth Amendment rights.
17       Q You understood that to secure the loan, MDO        17       Q You knew that as of April 8, 2016, Pioneer
18   pledged its common stock in Mozido, Inc. to BHLT,        18   had informed Mozido, Inc. that it would not grant an
19   correct?                                                 19   extension to its April 15, 2016 repayment deadline,
20       A I assert my Fifth Amendment rights.                20   correct?
21       Q On behalf of BHLT, you filed a lien against        21       A I assert my Fifth Amendment rights.
22   MDO's common stock, correct?                             22       Q By April 8, 2016, you had formed the
23       A I assert my Fifth Amendment rights.                23   opinion that another possible investor, KIA, would
24       Q What was the interest rate on BHLT's loan          24   not invest before April 15, correct?
25   to MDO?                                                  25       A I assert my Fifth Amendment rights.
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                 Pages 93 - 96
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 26 of 48                            PageID #: 1836

                                                    Page 97                                                       Page 99
 1       Q You knew that on April 11, 2016, Wellington         1   significant number of investors no longer had the
 2   informed Mozido, Inc. and yourself that it would not      2   rights to convert their notes to units, correct?
 3   be funding additional money because the KIA financing     3       A I assert my Fifth Amendment rights.
 4   will not be happening, correct?                           4       Q In addition to the offer to exchange their
 5       A I assert my Fifth Amendment rights.                 5   notes for units, the offer would also facilitate the
 6       Q You knew that on Friday, April 15, 2016,            6   conversion of investors' notes to preferred units of
 7   Mozido, Inc. defaulted on its loan to Pioneer,            7   MDO, correct?
 8   correct?                                                  8       A I assert my Fifth Amendment rights.
 9       A I assert my Fifth Amendment rights.                 9       Q You reviewed drafts of the notice e-mail in
10       Q On April 28, 2016, you received a letter           10   advance of the offer being made at the end of April
11   from Wellington addressed to Mozido, Inc.'s Board of     11   of 2016, correct?
12   Directors, correct?                                      12       A I assert my Fifth Amendment rights.
13       A I assert my Fifth Amendment rights.                13       Q You were involved in the decision that a
14       Q That letter stated that Wellington had met         14   tax accounting firm, Berry Dunn, send the
15   with the management team at Pioneer and that it was      15   communication out to investors, correct?
16   expecting a comprehensive restructuring plan from        16       A I assert my Fifth Amendment rights.
17   Mozido, Inc. or that it would be moving forward with     17       Q The 2016 exchange offer -- I will call it
18   foreclosing on the payees, correct?                      18   an exchange offer. Does that make sense?
19       A I assert my Fifth Amendment rights.                19       A That's fine.
20       Q The letter stated that Wellington                  20       Q The 2016 exchange offer did not include an
21   understood that the cash levels at Mozido, Inc. were     21   offering memorandum, correct?
22   low, which may impair the ability to make payroll and    22       A I assert my Fifth Amendment rights.
23   therefore undermine the viability of Mozido, Inc.        23       Q The 2016 exchange offer did not provide
24   going forward, right?                                    24   investors with any financial statements, correct?
25       A I assert my Fifth Amendment rights.                25       A I assert my Fifth Amendment rights.
                                                    Page 98                                                      Page 100
 1       Q The letter that you received stated that         1         Q The notice of the exchange offer was sent
 2   Wellington was expecting Mozido, Inc. to deliver an    2      by Berry Dunn to investors on or about April 28,
 3   appropriate restructuring plan over the next few days  3      2016, correct?
 4   to secure the extension of Wellington's loan,          4         A I assert my Fifth Amendment rights.
 5   correct?                                               5         Q At that time, you knew that Mozido, Inc.
 6       A I assert my Fifth Amendment rights.              6      was in default of over $45 million in debt, correct?
 7       Q The letter that you received stated that         7         A I assert my Fifth Amendment rights.
 8   Mozido, Inc. was in default on the March 2015 and      8         Q At that time, you knew that payees were
 9   April 2016 loans from Wellington of approximately 15   9      subject to foreclosure, correct?
10   million and 1.8 million respectively, correct?        10         A I assert my Fifth Amendment rights.
11       A I assert my Fifth Amendment rights.             11         Q At that time, you understood that there was
12       Q The letter stated that Wellington               12      proposals to restructure Mozido, Inc., correct?
13   understood that Mozido, Inc. was in default of its    13         A I assert my Fifth Amendment rights.
14   $30 million loan from Pioneer, correct?               14         Q You knew that on April 19, 2016, in
15       A I assert my Fifth Amendment rights.             15      Pioneer's proposal to restructure Mozido, Inc., MDO
16       Q During April of 2016, you were involved in      16      would receive no more than 10 percent of the common
17   developing an exchange offer on behalf of BRTMDO and 17       share in Mozido, Inc., right?
18   Brentwood Financial, correct?                         18         A I assert my Fifth Amendment rights.
19       A I assert my Fifth Amendment rights.             19         Q You knew that no disclosures were made to
20       Q The exchange offer would be that BRTMDO and 20          investors in the exchange offer or afterwards
21   Brentwood Financial would provide preferred           21      concerning Mozido, Inc.'s default of loans to Pioneer
22   membership units in MDO for investors whose notes had 22      and Wellington and others, correct?
23   expired?                                              23         A I assert my Fifth Amendment rights.
24       A I assert my Fifth Amendment rights.             24         Q You were involved in the decision not to
25       Q You knew that by April of 2016, a               25      provide updated financial information from Mozido,
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                               Pages 97 - 100
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 27 of 48                              PageID #: 1837

                                                     Page 101                                                      Page 103
 1   Inc. to investors in connection with the exchange           1   disclose that to an investor, correct?
 2   offer of 2016, correct?                                     2       A I assert my Fifth Amendment rights.
 3       A I assert my Fifth Amendment rights.                   3       Q You understood that without informing him
 4       Q In communication with an attorney from                4   of that it was a misleading statement, correct?
 5   Brownstein, you understood it was his position that         5       A I assert my Fifth Amendment rights.
 6   no rational investor could make a decision about the        6       Q You had a copy of Mozido, Inc.'s cap table
 7   exchange offer without valuation information,               7   as of May 20, 2016, correct?
 8   correct?                                                    8       A I assert my Fifth Amendment rights.
 9       A I assert --                                           9           MR. JONES: Mr. M<arcus, when we say cap
10          MR. O'CONNOR: I instruct the witness not            10   table, meaning capitalization table as you might
11   to answer that question.                                   11   understand that term, does that change your answer to
12          BY MR. MOORES:                                      12   the question you just gave?
13       Q In communication with Brownstein and third           13           THE WITNESS: No.
14   parties, you understood that it was Brownstein's           14           BY MR. MOORES:
15   attorney's position that no rational investor could        15       Q Mr. Marcus, in 2016, you had a copy of
16   make a decision as to the exchange offer without           16   Mozido Inc.'s cap table which showed that as of May
17   information as to the value of Mozido, Inc., correct?      17   20, 2016, there was an approximate aggregate
18          MR. O'CONNOR: What are the third parties?           18   liquidation preference for preferred shareholders of
19          MR. MOORES: It is 1:30 p.m. We are going            19   more than $970 million. Is that correct?
20   off the record.                                            20       A I assert my Fifth Amendment rights.
21          (A discussion was held off the record.)             21       Q You understood that the liquidation
22          MR. MOORES: It is 1:33 p.m. and we are              22   preference meant that in the event of a liquidity
23   back on the record. I believe the last question I am       23   event, the preferred shareholders would take the
24   going to withdraw.                                         24   first $970 million before any money was distributed
25          BY MR. MOORES:                                      25   to common shareholders, correct?
                                                     Page 102                                                      Page 104
 1       Q Mr. Marcus, you were involved in                      1       A I assert my Fifth Amendment rights.
 2   communications with investors about the exchange            2       Q At that time, you understood that any
 3   offer of 2016, correct?                                     3   investor in MDO in the event of a liquidity would
 4       A I assert my Fifth Amendment rights.                   4   only be receiving money through MDO's common stock
 5       Q Those investors had communicated to BRTMDO            5   ownership, correct?
 6   and Brentwood Financial that they needed to know the        6       A I assert my Fifth Amendment rights.
 7   valuation of Mozido, Inc. in order to make a decision       7       Q And you knew that MDO did not possess any
 8   as to whether or not they were converting, correct?         8   preferred shares of Mozido, Inc., correct?
 9       A I assert my Fifth Amendment rights.                   9       A I assert my Fifth Amendment rights.
10       Q In connection with the exchange offer, you           10       Q You never disclosed to any BRTMDO or
11   communicated with an investor about the triple             11   Brentwood Financial investor at the time of the
12   liquidation process, correct?                              12   exchange offer or afterwards the liquidation
13       A I assert my Fifth Amendment rights.                  13   preference held by preferred shareholders in Mozido,
14       Q And you explained to that investor how that          14   Inc., correct?
15   triple liquidation process worked, correct?                15       A I assert my Fifth Amendment rights.
16       A I assert my Fifth Amendment rights.                  16       Q You knew that at a June 21, 2016 special
17       Q During your communications and explanation           17   meeting of Mozido, Inc.'s Board of Directors, the
18   with the investor as to the triple liquidation             18   Board approved the retention of an investment bank to
19   preference, you did not inform the investor that the       19   sell payees, correct?
20   capital account that was attached or associated with       20       A I assert my Fifth Amendment rights.
21   the units would have been approximately 25 percent of      21       Q You had attended that special Board of
22   the principal amount that he had purchased the note        22   Directors meeting with Mozido, Inc., correct?
23   for, correct?                                              23       A I assert my Fifth Amendment rights.
24       A I assert my Fifth Amendment rights.                  24       Q In connection with the exchange offer, you
25       Q You intentionally and knowingly failed to            25   never disclosed to any BRTMDO or Brentwood Financial
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                Pages 101 - 104
      Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 28 of 48                             PageID #: 1838

                                                      Page 105                                                     Page 107
 1   investors that Mozido, Inc. was trying to sell               1   Financial or any of its agents did not disclose to
 2   payees, correct?                                             2   the investors in connection with the exchange offer
 3      A I assert my Fifth Amendment rights.                     3   that BHLT held a lien on the common shares held by
 4      Q In connection with the exchange offer, you              4   MDO of Mozido, Inc, right?
 5   never informed any BRTMDO or Brentwood Financial             5       A I assert my Fifth Amendment rights.
 6   investors what the bids or the estimates were for the        6       Q You knew that as of the beginning of 2017,
 7   sale of payees, correct?                                     7   the exchange offer had not closed, correct?
 8      A I assert my Fifth Amendment rights.                     8       A I assert my Fifth Amendment rights.
 9      Q Throughout 2016, in connection with the                 9       Q In connection with the exchange offer, you
10   exchange offer, you did not provide updated or              10   never disclosed to BRTMDO or Brentwood Financial
11   accurate financial information concerning Mozido,           11   investors that there was an on-going investigation by
12   Inc. to BRTMDO or Brentwood Financial investors,            12   the Securities and Exchange Commission into Mozido,
13   correct?                                                    13   correct?
14      A I assert my Fifth Amendment rights?                    14       A I assert my Fifth Amendment rights.
15      Q Did the exchange offer ever close, Mr.                 15       Q You knew that BRTMDO or Brentwood Financial
16   Marcus?                                                     16   or its agents did not disclose the on-going
17      A I assert my Fifth Amendment rights.                    17   Securities and Exchange Commission investigation to
18      Q Have the BRTMDO and Brentwood Financial                18   investors in connection with the exchange offer,
19   investors who elected to exchange or convert their          19   correct?
20   notes ever received information from MDO that they          20       A I assert my Fifth Amendment rights.
21   were members of the LLC?                                    21       Q Do you assert your Fifth Amendment
22      A I assert my Fifth Amendment rights.                    22   testimonial rights as to all questions concerning the
23      Q You knew in 2012 that the MDO operating                23   2016 exchange offer?
24   agreement required that financial information be sent       24       A Yes.
25   to members at least on a monthly basis, correct?            25       Q Do you assert your Fifth Amendment
                                                      Page 106                                                     Page 108
 1       A I assert my Fifth Amendment rights.                    1   testimonial rights as to all questions concerning
 2       Q You knew that MDO members were not                     2   Mozido, Inc.'s financial status since 2015?
 3   receiving the updated financial information from MDO,        3       A Yes.
 4   correct?                                                     4       Q Mr. Marcus, do you know what TL Holdings
 5       A I assert my Fifth Amendment rights.                    5   Group, LLC is?
 6       Q At the time of the exchange offer, you knew            6       A I assert my Fifth Amendment rights.
 7   that a number of the BRTMDO investors were also Class        7       Q Have you ever provided any legal services
 8   B unit holders, correct?                                     8   to TL Holdings Group, LLC?
 9       A I assert my Fifth Amendment rights.                    9       A I assert my Fifth Amendment rights.
10       Q At the time of the exchange offer, you knew           10       Q TL Holdings Group, LLC filed a Form D with
11   that they had not been receiving the financial              11   the Commission, correct?
12   information from MDO since 2012, correct?                   12       A I assert my Fifth Amendment rights.
13       A I assert my Fifth Amendment rights.                   13       Q In advance of that Form D being filed with
14       Q You never disclosed to BRTMDO or Brentwood            14   the Commission, you reviewed the draft Form D,
15   Financial investors in connection with the exchange         15   correct?
16   offer or otherwise that BHLT Funding, LLC held a lien       16       A I assert my Fifth Amendment rights.
17   on MDO's common shares of Mozido, Inc., correct?            17       Q The Form D that was ultimately filed with
18       A I assert my Fifth Amendment rights.                   18   the Commission stated that zero payments were made to
19       Q You knew that in connection with the                  19   any related persons, correct?
20   exchange offer that BRTMDO and Brentwood Financial or       20       A I assert my Fifth Amendment rights.
21   its agents did not disclose the true and accurate           21       Q You understood at the time that Mr. Liberty
22   financial situation of Mozido, Inc. to the investors,       22   received all of the monies that TL Holdings Group had
23   correct?                                                    23   raised in connection with its offering, correct?
24       A I assert my Fifth Amendment rights.                   24       A I assert my Fifth Amendment rights.
25       Q You knew that BRTMDO and Brentwood                    25       Q You understood at the time that the Form D
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                                Pages 105 - 108
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 29 of 48                            PageID #: 1839

                                                   Page 109                                                      Page 111
 1   filed with the Commission by TL Holdings was false,       1   answer any questions with respect to Michael Liberty
 2   correct?                                                  2   or his activities as it relates to Brentwood, Mozido,
 3       A I assert my Fifth Amendment rights.                 3   any of the other entities which I think has been
 4       Q Mr. Marcus, do you assert your Fifth                4   covered by Peter every time he moved from subject A
 5   Amendment testimonial rights as to all questions          5   to B to C to D to E.
 6   concerning TL Holdings?                                   6           MR. JONES: So, Mr. Marcus, is there any
 7       A Yes.                                                7   topic we covered today in Mr. Moore's questioning
 8           MR. JONES: Mr. Marcus, I'm going to ask           8   that in hearing about that topic you would answer
 9   you a series of questions designed to make clear for      9   questions and not assert your testimonial privileges?
10   all of us here what the scope of your assertion of       10           THE WITNESS: No.
11   privilege is as to the topics that we are talking        11           MR. JONES: As to all the topics covered
12   about. I'm going to ask you about a bunch of topics      12   today, for any question about that topic, you would
13   at a high level, most of which we have covered, and      13   assert your Fifth Amendment testimonial privilege?
14   ask you whether you assert your Fifth Amendment          14           THE WITNESS: Yes.
15   testimonial privileges as to all questions regarding     15           MR. JONES: We are about to conclude the
16   that topic.                                              16   testimony. At the conclusion of SEC testimony, there
17           MR. O'CONNOR: That doesn't really work for       17   is the chance, Mr. Marcus, for your counsel to ask
18   me. It's just kind of -- at some point someone will      18   any clarifying questions or for you to add or
19   have to prove some of these issues. Just saying are      19   supplement any answer or provide any additional
20   you going to assert your Fifth Amendment testimonial     20   information. Mr. O'Connor, do you intend to ask any
21   rights to every crime that's occurred in the last        21   questions of the witness?
22   century -- At some point, it gets to be a bit much.      22           MR. O'CONNOR: No.
23   I think that Peter has done that with respect to         23           MR. JONES: Mr. Marcus, is there anything
24   every topic that he has covered today.                   24   you would like to add, supplement, change, amend, at
25           MR. JONES: In that case, Mr. O'Connor, are       25   this time?
                                                   Page 110                                                      Page 112
 1   you willing to have your client be asked generally if     1          THE WITNESS: No.
 2   there is any topic that we have covered today that        2          MR. JONES: If in fact there is in the
 3   he's willing to testify about and not assert his          3   future, please through your counsel let us know.
 4   testimonial privileges?                                   4          MR. O'CONNOR: We'll do that.
 5            MR. O'CONNOR: That's fine.                       5          MR. MOORES: With that, I have no further
 6            MR. JONES: We will agree at this point           6   questions of you today. If there happens to be a
 7   that if I were to ask him generally about the topics      7   need to speak with you again, we will contact your
 8   we have covered today and the questions we discussed,     8   counsel and go from there. Thank you very much.
 9   it will cover all the topic we covered today?             9          MR. JONES: We are going off the record at
10            MR. O'CONNOR: Again, with the                   10   1:50.
11   understanding that at an appropriate point in time       11          (Whereupon, at 1:50 p.m., the examination
12   all the issues about foundation -- for example, you      12   was concluded.)
13   asked questions did he disclose this to investors,       13                 *****
14   and that question implies he had conversations with      14
15   investors or that he had an obligation to --             15
16            MR. JONES: We understand that if in fact        16
17   there is a case brought and if it involved Mr.           17
18   Marcus, there would be an obligation to prove certain    18
19   things by the standard rules of evidence and taking      19
20   into account all the law that goes along with it.        20
21   Understood. I want to make sure before we leave here     21
22   there's not the possibility of saying there were         22
23   questions he would have answered about topic X, Y or     23
24   Z but weren't asked.                                     24
25            MR. O'CONNOR: There's no intention to           25
[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                                               Pages 109 - 112
      Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 30 of 48   PageID #: 1840

                                                             Page 113
 1           PROOFREADER'S CERTIFICATE
 2
 3   In The Matter of: MOZIDO
 4   Witness:        George Marcus
 5   File Number:      B-03044-A
 6   Date:          Thursday, January 18, 2018
 7   Location:       Boston, MA
 8
 9          This is to certify that I, Maria E.
10   Paulsen, (the undersigned), do hereby swear and
11   affirm that the attached proceedings before the U.S.
12   Securities and Exchange Commission were held
13   according to the record and that this is the
14   original, complete, true and accurate transcript that
15   has been compared to the reporting or recording
16   accomplished at the hearing.
17
18   _______________________    _______________________
19   (Proofreader's Name)  (Date)
20
21
22
23
24
25




[1/18/2018 10:04 AM] MARCUS_GEORGE_20180118                                         Page 113
      Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 31 of 48                          PageID #: 1841
                                         Transcript Word Index
[& - accounting]

               &            13.5                            2015 (cont.)                    506
&                             35:25 36:3                      95:10,14,25 98:8 108:2          90:24 91:18
    14:15,20                15                              2016                            55,000
                              96:8,19,24 97:6 98:9            94:9 96:4,7,8,10,17,19,22       32:17
               0            16                                97:1,6,10 98:9,16,25 99:11                  6
02110                         57:13                           99:17,20,23 100:3,14 101:2
  1:11 2:8                                                                                  6.2
                            17.5                              102:3 103:7,15,17 104:16
02199                                                                                         67:8
                              55:2 59:23 60:2                 105:9 107:23
  2:16                                                                                      6.26
                            18                              2017
03044                                                                                         57:9
                              1:12 4:3 56:9,12,24 84:16       107:6
  1:4 113:5                                                                                 66
                              113:6                         2018
                                                                                              11:18
               1            19                                1:12 4:3 113:6
                              100:14                        202                                           8
1
  1:8 5:18,19 34:21 57:10   1973                              1:25                          8
1.2                           11:25                         21                                44:17 54:18 96:10,17,22
  81:6,12                   1976                              5:10 104:16                   800
1.3                           12:5                          25                                2:15
  33:15                                   2                   63:12,15,17 76:12,16 79:5     85
1.7                                                           102:21                          33:11
                            20
  57:20,24                                                  26                              890
                              103:7,17
1.8                                                           82:10 88:16 89:1                96:1
                            2002
  76:20 98:10                                               27                                            9
                              42:9
1.85                                                          27:19,23 28:5                 91
                            2006
  67:12                                                     28                                3:7 6:12,16
                              25:15
1.9                                                           97:10 100:2                   970
                            2008
  55:8,12 56:13 57:1                                        29                                103:19,24
                              25:8 80:5
1:05                                                          35:11 69:5                    99
                            2009
  86:17                       79:5                                        3                   74:13,17
1:30                        2010                            3                                             a
  101:19                      27:19,23 28:5 31:23 33:9        3:4 7:10 55:9 83:15,19 84:3   a.m.
1:33                          34:4,21 35:11,24 38:13        3.37                              1:15 4:3
  101:22                      39:4 40:10 44:21 45:20          85:3,14                       abbass
1:50                          76:3 81:17 89:21              3.6                               9:14,14,20,22,23 51:3,9
  112:10,11                 2011                              82:11                         abbreviation
10                            33:13 43:21 44:4,7,11,22      30                                14:16
  58:13 100:16                44:25 45:4,20 50:23 51:3        51:5,13,15,24 52:2 93:13      ability
10:04                         82:10                           98:14                           10:25 11:4 94:15 97:22
  1:15 4:2                  2012                            33                              able
100                           33:14 35:5 43:6,9,21 44:4,7     1:10 2:7                        11:14 19:3 55:12
  63:20                       44:16 47:6 48:10,21 49:10     36                              accept
108                           51:5,13,15,24 52:2,9,16         93:16                           17:2,7
  45:22 46:8 49:18            53:1,8 54:2,12,15,18,21       39                              accepted
11                            55:1,9 56:6 59:18 60:20         95:20                           58:11
  13:7 38:13 97:1             61:2,11,25 62:4 63:1,10,15                  4                 accepting
11:10                         64:2 66:9,23 67:2,12 68:23
                                                            45                                16:20
  59:7                        69:2,5,10,14,18,22 70:4,12
                                                              100:6                         accomplished
11:15                         84:4 88:16 89:1 105:23
                                                            467-9200                          113:16
  59:9                        106:12
                                                              1:25                          account
110                         2013
                                                                          5                   17:15,18,19,21 18:9 34:1
  45:12                       70:14 71:16 72:6,8,14 73:1                                      35:9 58:4,7 64:24 65:3,19
114                           73:14 74:19 75:24 76:2,6      5
                                                                                              65:23 66:7 81:14 102:20
  1:8                         76:23 77:5,9 81:3 84:16         3:7 34:7,24 48:7 60:15
                                                                                              110:20
12                            85:12 86:22,25 91:12,16,20      85:11
                                                                                            accounting
  38:13                       92:14 95:6                    50
                                                                                              99:14
12:03                       2015                              44:12
  86:12,14                    5:10 93:12,22 94:1,6,9,12

                              [1/18/2018 10:04 AM] MARCUS_GEORGE_20180118
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 32 of 48                        PageID #: 1842
[accounts - appropriate]

accounts                     advice (cont.)                amendment                     amendment (cont.)
  33:14 58:12 65:8,11,16        25:3,9,16,24 26:4,18         19:7,11 20:9,10,13,16,24      89:12,15,19 90:2,7,11,13
accredited                   advise                          21:4,5,8,11,13,15,19,24       90:15,19,22,25 91:3,6,9,13
  73:15,19                      28:8                         22:11,17,19 23:2,5,6,16,24    91:17,21 92:1,5,6,10,16,20
accurate                     advised                         24:1,3,13,24 25:5,11,17       92:24 93:3,7,11,14,17,21
  10:19 105:11 106:21           42:10 43:8                   26:1,6,9,16,24 27:2,5,7,10    93:25 94:4,7,10,13,16,20
  113:14                     advising                        27:13,16,20,24 28:6,10,15     94:23 95:1,5,9,13,18,23
acquire                         42:8                         28:17,23 29:8,14,19 30:1,4    96:3,6,9,16,21,25 97:5,9,13
  55:13 73:9                 affidavit                       30:7,10,14,17,20,25 31:2,4    97:19,25 98:6,11,15,19,24
acquired                        84:15,19,25 85:7             31:6,8,10,12,18,21,25 32:3    99:3,8,12,16,22,25 100:4,7
  54:17 62:19 75:3           affiliated                      32:7,10,13,16,19,22 33:1,4    100:10,13,18,23 101:3
acquiring                       12:11 14:11 25:8 28:20       33:8,12,17,19,21,24 34:3,6    102:4,9,13,16,24 103:2,5,8
  45:21 46:7 63:3               29:1 69:10 83:12,14,20       34:10,13,16,19,22 35:2,6      103:20 104:1,6,9,15,20,23
acquisition                  affinity                        35:10,13,16,19,22 36:1,5      105:3,8,14,17,22 106:1,5,9
  67:11                         32:24 33:2                   36:20 37:2 38:18 39:14,24     106:13,18,24 107:5,8,14,20
acted                        affirm                          40:1,4,8,13,18,24 41:3,7,11 107:21,25 108:6,9,12,16,20
  52:12                         113:11                       41:15,19,24 42:3,7,14,17      108:24 109:3,5,14,20
action                       agents                          42:20,23 43:3,7,14,18,24      111:13
  23:17 25:14 43:11 81:1        79:9 106:21 107:1,16         44:3,6,9,14,18,22 45:2,5,9 amount
  89:22                      aggregate                       45:14,15,19,24 46:5,9,24      58:8 64:16 85:14 102:22
activities                      56:25 103:17                 47:4,7,10,14,18,21,25 48:5 annualized
  111:2                      ago                             48:9,13,16,19,22,25 49:4,8    93:15
actor                           13:14                        49:12,15,19,22 50:1,5,8,12 answer
  90:21,23 91:2,8,12,15,19   agree                           50:18,25 51:4,7,11,14,17      7:4,5,9 8:5,6 10:9,14,19
  91:25 92:4,12                 20:8,18 26:7 38:3,6 39:15    51:22,25 52:3,7,11,14,17      11:1,5 19:10,13,24,25 20:1
actual                          46:11 57:8 110:6             52:20,22 53:6,9,12,17,20      20:3,5,12,23 23:15,20,23
  14:2 24:1                  agreed                          53:24 54:7,10,13,16,20,24     24:23 25:4,10,17,25 26:5
add                             54:25 65:1 82:11 84:21       55:3,6,11,15,17,20,23 56:1    26:19 29:5 36:10 37:7
  10:14 111:18,24            agreement                       56:4,7,11,15,19,22 57:2,6     38:22 39:9 61:20 101:11
added                           23:1 27:19,22 28:1,1,4,9,13 57:11,15,18,21 58:1,6,10       103:11 111:1,8,19
  45:12                         30:9,12,16 32:5 34:14,17     58:15,17,20,23 59:1,14,17 answered
addition                        34:25 40:15,23 41:1,5,9,14   59:21,24 60:3,6,9,13,19,23    37:16 110:23
  10:18 19:19 99:4              42:2,13 43:10,17 45:16       61:1,5,10,14,23 62:3,7,10 answering
additional                      57:5,8,10 60:10 66:17,20     62:13,17,21,25 63:5,9,14      7:17,19 11:11 26:11 38:8
  10:11 43:22 44:1,19,21        105:24                       63:18,22,24 64:1,6,12,18 answers
  72:19 97:3 111:19          agreements                      64:21,25 65:5,9,13,17,21      6:25 7:3 10:21
address                         34:20 40:20 78:21            65:25 66:5,10,13,16,19,22 antidilution
  15:23,25                   agrees                          67:1,5,9,14,18,22,25 68:4,9 45:4,7,11,17,25 46:4,23
addressed                       89:21                        68:14,19,24 69:4,7,9,12,16    69:23,24
  97:11                      ahead                           69:20,25 70:1,10,16,19,23 apologize
addresses                       19:1,2                       71:2,5,8,12,15,18,21,25       14:7
  15:21                      allegation                      72:4,7,13,17,22,25 73:4,10 appearances
administer                      89:24                        73:13,17,21 74:1,5,9,12,14    2:1
  4:3                        allegations                     74:18,24 75:5,8,12,16,19 appeared
administrative                  89:2 90:4,9,17               75:23 76:1,5,9,13,18,21       34:21
  37:23 38:4                 allowed                         77:2,7,11,15,19,22 78:1,4,8 appearing
admitted                        20:15                        78:11,15,19,23 79:2,7,12      6:17
  13:21                      amalgam                         79:19,22,25 80:3,6,8,10,13 appears
advance                         18:19                        80:16,19,22,25 81:4,7,11      6:19 10:18
  47:11 86:3 99:10 108:13    ambiguity                       81:15,18,22 82:1,3,6,9,13 applicable
advances                        8:9 9:5,12                   82:16,19,21 83:1,6,10,13      7:5
  34:25                      amend                           83:17,21,24 84:2,8,11,13 apply
adverse                         52:23 111:24                 84:18,24 85:4,8,10,15,19      91:19
  23:17                      amended                         85:21,24 86:1,5,7,24 87:2,7 appropriate
advice                          27:18,21 30:9,11,16 48:20    87:11,14,17,20,24 88:4,8      38:10 98:3 110:11
  19:9 20:22 23:22 24:22        49:2 52:25 77:17,21          88:11,15,18,21,25 89:5,9

                               [1/18/2018 10:04 AM] MARCUS_GEORGE_20180118
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 33 of 48                            PageID #: 1843
[approval - beginning]

approval                     assert (cont.)                  assertion                       august (cont.)
  17:7 76:25 77:5              48:9,13,16,19,22,25 49:4,8       29:11 46:17 109:10             76:3 93:12
approve                        49:12,15,19,22 50:1,5,8,18    asserts                         authorities
  17:5                         50:25 51:4,7,11,14,17,22         23:2 24:12                     19:2
approved                       51:25 52:3,11,14,17,20,22     asset                           authority
  104:18                       52:25 53:6,9,12,17,20,24         93:10 95:6                     19:20 60:18 75:9
approximate                    54:7,10,13,16,20,24 55:3,6    assets                          authorize
  76:19 103:17                 55:11,15,17,20,23 56:1,4,7       92:15 93:6,19                  74:20
approximately                  56:11,15,19,22 57:2,6,11      assigned                        authorized
  33:13,14,15 45:12 55:8       57:15,18,21 58:1,6,10,15         17:19                          19:16 61:15 75:2,22
  57:13,19 67:8,12 82:10,11    58:17,20,23 59:14,17,21,24    assignment                      available
  84:3 85:11 86:12 95:20       60:3,6,9,13,19,23 61:1,5,10      76:24                          5:11
  96:1 98:9 102:21             61:14,23 62:3,7,10,13,17      assist                          avoid
april                          62:21,25 63:5,9,14,18,22         49:10 75:14                    9:13 96:12,13
  51:5,13,15,24 52:2 85:11     63:24 64:1,6,12,18,21,25      assisted                        aware
  96:7,8,10,17,19,22,24 97:1   65:5,9,13,17,21,25 66:5,10       45:6                           23:14 43:4
  97:6,10 98:9,16,25 99:10     66:13,16,19,22 67:1,5,9,14    associated                                   b
  100:2,14                     67:18,22,25 68:4,9,14,19         17:20 102:20
                                                                                             back
arch                           68:24 69:4,7,9,12,16,20,25    associates
                                                                                               22:10 59:9 72:20 86:17
  1:10 2:7                     70:1,9,16,19,23 71:2,5,8,12      15:4
                                                                                               101:23
arcus                          71:15,18,21,25 72:4,7,13      association
                                                                                             backdated
  103:9                        72:17,22,25 73:4,10,13,17        13:19 14:1,6,8
                                                                                               34:20
area                           73:21 74:1,5,9,12,14,18,24    associations
                                                                                             bad
  13:7 24:15                   75:5,8,12,16,19,23 76:1,5,9      13:17
                                                                                               90:21,23 91:2,8,11,15,19
argue                          76:13,18,21 77:2,7,11,15      assume
                                                                                               91:24 92:3,12
  20:25                        77:19,22 78:1,4,8,11,15,19       26:15 29:11
                                                                                             balance
argument                       78:23 79:2,7,12,19,22,25      assuming
                                                                                               62:5,8,22 65:19,23
  13:22                        80:3,6,8,10,13,16,19,22,25       17:14
                                                                                             balances
articulate                     81:4,7,11,15,18,22 82:1,3,6   assurances
                                                                                               65:15
  21:3                         82:9,13,16,19,21 83:1,6,10       19:4
                                                                                             bals
articulation                   83:13,17,21,24 84:2,8,11      attached
                                                                                               14:17 16:12
  21:23                        84:13,18,24 85:4,8,10,15         102:20 113:11
                                                                                             bank
ascertain                      85:19,21,24 86:1,5,6,24       attaching
                                                                                               104:18
  35:21                        87:2,7,11,14,17,20,24 88:4       47:16
                                                                                             bankruptcy
asked                          88:8,11,15,18,21,25 89:5,9    attempt
                                                                                               12:18
  37:3 44:19 46:21 88:22       89:12,15,19 90:2,7,11,13         8:4
                                                                                             bar
  110:1,13,24                  90:15,19,22,25 91:3,6,9,13    attempting
                                                                                               13:17,18,19,20 14:1,5,6,6,8
asking                         91:17,21 92:1,5,6,10,16,20       77:13
                                                                                             bars
  7:16,19 46:11                92:24 93:3,7,11,14,17,21      attend
                                                                                               14:2
assert                         93:25 94:4,7,10,13,16,20         11:21 12:1,4
                                                                                             based
  19:18,23 20:4,12,15 26:9     94:23 95:1,5,9,13,18,23       attended
                                                                                               22:15 23:15 33:10 44:11,16
  26:16,24 27:2,5,7,10,13,16   96:3,6,9,16,21,25 97:5,9,13      11:24 52:9 104:21
                                                                                               45:11 58:7 64:10 80:1
  27:20,24 28:6,10,15,17,22    97:19,25 98:6,11,15,19,24     attorney
                                                                                             bases
  29:14,18 30:1,4,7,10,14,17   99:3,8,12,16,22,25 100:4,7       11:13 17:20,23,23,24 18:1
                                                                                               37:19
  30:20,25 31:2,4,6,8,10,12    100:10,13,18,23 101:3,9          29:6,10,13 36:11,15 37:7
                                                                                             basically
  31:18,21,25 32:3,7,10,13     102:4,9,13,16,24 103:2,5,8       39:8,12,19 46:12 61:21
                                                                                               20:20
  32:16,19,22 33:1,4,8,12,17   103:20 104:1,6,9,15,20,23        62:4,23 101:4
                                                                                             basis
  33:19,21,24 34:3,6,10,13     105:3,8,14,17,22 106:1,5,9    attorneys
                                                                                               19:10 20:21,24 23:23 24:23
  34:16,19,22 35:2,6,10,13     106:13,18,24 107:5,8,14,20       18:20 63:2
                                                                                               25:4,10,17,25 26:5,8,18
  35:16,19,22 36:1,5,20 37:2   107:21,25 108:6,9,12,16,20    attorney's
                                                                                               38:2,19 73:11 90:1 95:21
  38:18 39:13,24 40:1,4,8,13   108:24 109:3,4,14,20 110:3       101:15
                                                                                               105:25
  40:18,24 41:3,7,11,15,19     111:9,13                      attornies
                                                                                             began
  41:24 42:3,7,14,17,20,23 asserted                             51:2
                                                                                               14:15 50:23 60:20 61:2
  43:3,7,14,24 44:3,6,9,14,18 22:1                           august
                                                                                             beginning
  45:2,5,9,14,19,24 46:5,9   asserting                          27:19,23 28:5 35:24 60:20
                                                                                               22:9 35:5 40:10 107:6
  47:4,7,10,14,18,21,25 48:5   19:6 21:23 29:8                  61:2,11,25 62:4 66:23 67:2

                                [1/18/2018 10:04 AM] MARCUS_GEORGE_20180118
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 34 of 48                               PageID #: 1844
[behalf - close]

behalf                           brentwood (cont.)               calitri                        chicago
   2:3,10 35:14 88:13 90:5,18      61:25 62:5,8,11,15,18 63:4      4:20                            12:4,5
   94:21 98:17                     65:2,19 66:9,15 67:6,16,20    call                           circuit
believe                            67:21 68:5,16,21,22 69:15       99:17                           13:20
   6:20 8:9 9:19 13:12,20          69:18 70:3 71:16,22 72:2,9    called                         circuits
   15:17 20:2 21:6 101:23          72:18 73:6,7 75:2 76:7,15       4:10 14:5 17:22                 13:21
belong                             76:23 77:4,16,24 78:5,13      canal                          circulate
   14:4,8                          78:18,21 81:20 83:3 85:6        15:23                           52:18
benefit                            85:17 87:3,8,25 93:4,9 95:8   cap                            circulated
   36:8,24 42:21 53:21 68:12       98:18,21 102:6 104:11,25        44:4 60:7 69:6,13 95:10,19      17:8 75:1
   68:18 71:10 72:3                105:5,12,18 106:14,20,25        95:24 103:6,9,16             circumstance
berry                              107:10,15 111:2               capital                           39:10
   99:14 100:2                   brief                             27:14 39:6,23 40:11 54:6     circumstances
best                               59:8 88:23                      58:4,7,12 67:21 96:15           90:3
   7:17                          bring                             102:20                       circumvent
beyond                             23:18 43:11                   capitalization                    74:11
   37:23                         brittany                          103:10                       civil
bhlt                               9:13,14                       carefully                         5:6 23:17
   94:5,8,15,18,21 95:3          broad                             10:25 11:4                   clarification
   106:16 107:3                    39:16                         case                              10:12 15:12
bhlt's                           brotherhood                       25:19 83:9 88:10,13 89:3     clarify
   94:24                           74:3                            89:13 90:17 92:8 109:25         8:11
bids                             brought                           110:17                       clarifying
   105:6                           25:14 110:17                  cases                             111:18
big                              brownstein                        21:17                        clarity
   22:21                           101:5,13                      cash                              9:6
billed                           brownstein's                      97:21                        class
   18:3                            101:14                        catherine                         13:12 53:3,14,18,22 56:14
billing                          brtmdo                            2:12 6:6                        57:9,13,17,20,24 58:2,11
   17:18,20,24                     9:2 35:4,8 40:16 60:22 61:8   cents                             85:17 106:7
bills                              61:8,16 65:3,24 66:8,12         57:13,20,25 67:8,12 76:20    classes
   79:20                           67:7,23 68:2,11,25 69:1       century                           12:6,10,13,17 13:1,4
bit                                70:11,14,20,25 71:4,6,11        109:22                       clear
   109:22                          72:9 73:19,24 74:16 75:2,9    certain                           13:25 20:15 21:22 89:6
board                              75:15,20,21 76:4,10,22          5:3 27:11 37:5 110:18           109:9
   16:9,11,14 27:8 29:24 30:2      77:4,16,21 78:6,13,17,21      certificate                    clegg
   30:5 41:1 42:11 52:9 53:1,2     81:20 83:2 85:6,17 87:3,8       113:1                           14:12,15,16,17,19,23 15:2
   53:10 54:21,25 55:5 59:25       87:18,22 91:15 93:4,8 95:8    certify                           15:5,8,11,22 16:5,12 26:2
   63:11,16 74:25 75:6,7           98:17,20 102:5 104:10,25        113:9                           33:15,25 40:3 42:4 53:7
   97:11 104:17,18,21              105:5,12,18 106:7,14,20,25    chairman                          59:12 65:6,10,14,18,22
borrow                             107:10,15                       75:25                           66:1,7 79:21 81:9 87:15
   83:11 94:2                    brtmdo's                        chance                         clegg's
boston                             75:18                           111:17                          81:13
   1:11 2:8,16 113:7             bunch                           change                         clerk
boylston                           109:12                          103:11 111:24                   15:18
   2:15                          business                        changes                        client
bradick                            12:18 13:13 40:7,12 68:3,7      52:24                           11:13 16:23 17:8,10,16
   69:6,8,10,14 73:2,5,14          89:8                          chapter                           18:3,16 26:8 29:6,10,13
   74:19,20 75:14,24 86:21                     c                   13:7                            36:11,15 37:7 39:8,12,19
   88:17 89:16                                                   characterizing                    40:2 42:16 61:21 65:7,15
                                 calculate
break                                                              34:24                           110:1
                                   95:11
   9:25 59:5                                                     check                          clients
                                 calculated
breaks                                                             17:1 18:12                      16:21 17:5,7,12 18:4 66:3,4
                                   95:16
   10:5                                                          checks                         close
                                 calculations
brentwood                                                          17:14                           9:17 105:15
                                   95:20
   8:23,25 9:1,2 61:4,7,12,17

                                   [1/18/2018 10:04 AM] MARCUS_GEORGE_20180118
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 35 of 48                            PageID #: 1845
[closed - correct]

closed                         complaints                     connection (cont.)             copied
  107:7                          90:5                           91:22 95:6 101:1 102:10        61:24 88:19
college                        complete                         104:24 105:4,9 106:15,19     copy
  11:21                          113:14                         107:2,9,18 108:23              5:9,16,17 6:16 56:20 71:19
coming                         completed                      consent                          103:6,15
  19:1 66:2                      84:14                          44:11 89:14,17,20            corporate
comment                        completely                     considered                       15:7
  52:19                          10:19 11:1,5                   34:11                        corporation
comments                       complied                       consistent                       12:18 15:9,14,16 16:9
  52:21                          89:17                          28:13 59:25                  correct
commission                     comprehensive                  constitute                       4:24 16:6 18:7 23:7 25:2,15
  1:1,9 2:3,6 4:19 5:1 25:14     97:16                          5:5                            27:9,12,15,19,23 28:5,9,14
  34:8 47:9,12,24 70:15        conceal                        consulting                       29:25 30:6,9,13 31:17,20
  71:17 77:17,25 107:12,17       34:15 85:22                    34:14,17,20,25                 31:24 32:6,9,12,15,18,21
  108:11,14,18 109:1 113:12    concealed                      contact                          32:25 33:3,7,11,16 34:5,9
commissions                      42:15                          112:7                          34:12,15,18,21 35:1,5,9,12
  30:9,11,16 34:12,15,24       concept                        contained                        35:15,25 36:4,8,24 38:15
  48:2,7 50:3 70:21,25           21:21                          50:7 60:16 69:23 74:3 78:2     40:12,17,23 41:2,6,10,14
commission's                   concerned                      contemplated                     41:18,23 42:2,6,13,19,22
  5:16 43:5                      20:16 21:21 22:1 43:10         40:22                          43:2,6,19,23 44:2,5,8,13,17
commit                           45:1                         contemporaneous                  45:1,4,8,13,18,23 46:4,8,13
  89:22                        concerning                       44:16 63:20                    47:3,6,9,13,17,20,24 48:4,8
committed                        5:21 28:8 30:16 42:8 43:15   contemporaneously                48:12,15,18,21,24 49:3,7
  20:3                           44:20 46:22 50:10 52:5         84:10 85:7,18                  49:11,14,18,21,25 50:4,7
committee                        64:3 70:3,10 73:2 75:18      continued                        50:17,24 51:3,6,10,13,16
  16:1,3 17:4,6                  78:25 79:16 84:7 86:8 88:6     41:25 49:6,10 51:19,23         51:21,24 52:2,10,13,16
common                           91:2 92:7,8,11 100:21          75:14,17                       53:5,16,19,23 54:12,19
  94:18,22 100:16 103:25         105:11 107:22 108:1 109:6    continuing                       55:2,5,10,14,16,19,22
  104:4 106:17 107:3           conclude                         12:8,12,25                     56:10,14,18,21 57:1,5,10
communicate                      111:15                       contracts                        57:14,20,25 58:5,9,14,19
  68:16 75:17 88:5,9           concluded                        35:14 60:14 62:20              58:22 59:23 60:2,5,8,12,18
communicated                     112:12                       contrast                         60:22,25 61:4,9,13,18 62:2
  38:13 51:18 63:1 64:3 73:1   conclusion                       8:17                           62:6,9,12,16,20,24 63:4,8
  79:15 83:7 91:1 102:5,11       111:16                       controlled                       63:13,17,21,23,25 64:5,11
communication                  conduct                          33:14                          64:20,24 65:4,8,12,16,20
  11:13 29:13 36:12,15 38:25     31:1                         conversations                    65:24 66:4,9,12,15,18,21
  39:9,19 61:24 63:19 74:19    confession                       110:14                         66:25 67:4,8,13,17,21,24
  79:13 86:21,22 99:15 101:4     84:15                        conversion                       68:3,8,18,23 69:3,6,11,15
  101:13                       confirm                          55:19,22 67:7,10 76:19         69:19 70:15,18,22 71:1,4,7
communications                   24:6                           99:6                           71:11,14,17,20,24 72:3,6
  29:6 51:1 61:15,21 63:6      conflict                       convert                          72:12,16,21,24 73:3,9,20
  68:1,5,10,15,20,25 69:21       56:5                           53:3,13 54:9,11,14 87:19       73:25 74:4,8,11,17,23 75:7
  72:8 73:5,14 75:13 90:3      conflicts                        87:22 88:2 99:2 105:19         75:11,15,18,22,25 76:4,8
  102:2,17                       17:1,14                      converted                        76:12,17,20 77:1,6,10,18
company                        confused                         55:8                           77:21,25 78:3,7,10,14,18
  8:19 27:18,22 28:1 46:2        14:7                         convertible                      78:22 79:6,11,18,24 80:2,5
compared                       confusion                        31:23 32:1,9,14,17 41:22       80:15,18,21,24 81:3,6,10
  113:15                         9:21                           44:10,15 49:7 55:9 59:19       81:17,25 82:5,8,12,25 83:5
compel                         connected                        59:22 60:4,11,21 61:3          83:9,16,20,23 84:1,7,17,23
  19:16,20                       77:8                           62:15 63:3 76:3,7,11,15        85:3,7,14,18,23,25 86:4
compelled                      connection                       78:17 87:18,22 88:1            87:1,6,10 88:3,17,24 89:4,8
  20:1 21:14 22:12,18            42:8 43:2 48:3,7 50:4 55:7   converting                       89:11,18 90:1,6,24 91:2,5
competence                       55:18,22,24 56:3,16 57:3       53:4,22 102:8                  91:16,20,25 92:4,15,19,23
  16:25 18:14,19,20,23           66:11,14 70:21,25 72:9       conveyed                         93:2,13,24 94:3,6,9,12,15
complaint                        73:22 74:15 78:5 79:1,10       36:11                          94:19,22 95:4,12,17,22
  84:6 89:3,24,25 90:10,17       80:20 81:5 84:16 87:5,8                                       96:2,5,8,15,20,24 97:4,8,12

                                 [1/18/2018 10:04 AM] MARCUS_GEORGE_20180118
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 36 of 48                          PageID #: 1846
[correct - drafting]

correct (cont.)                             d               denials                        disclose (cont.)
  97:18 98:5,10,14,18 99:2,7   dan                             90:8,12,14                    82:22 90:20 91:11,14,19,24
  99:11,15,21,24 100:3,6,9       2:11 6:4                   denney                           92:2 93:4,8 103:1 106:21
  100:12,22 101:2,8,17 102:3   daniel                          39:25 40:2                    107:1,16 110:13
  102:8,12,15,23 103:1,4,7       16:12                      deny                           disclosed
  103:19,25 104:5,8,14,19,22   date                            90:4,16 91:7                  46:7 75:20 77:12 81:23
  105:2,7,13,25 106:4,8,12       1:12 22:3 88:3 113:6,19    denying                          83:2 84:9 85:5,16 104:10
  106:17,23 107:7,13,19        dated                           89:23                         104:25 106:14 107:10
  108:11,15,19,23 109:2          5:10 27:19,23 28:4 89:1    deposited                      disclosure
corrections                    davincian                       18:8                          86:9
  10:21                          91:22                      depositions                    disclosures
correctly                      days                            6:21                          92:8,12 100:19
  4:23                           98:3                       describe                       discuss
cost                           deadline                        25:6                          20:25
  33:10 57:16,19,24 58:2         96:19                      described                      discussed
counsel                        deal                            12:23 28:18,23 29:15,19       110:8
  5:24 6:2,9 10:1,2 20:22        38:9                       description                    discussing
  27:6,9 28:7,11 72:14         debt                            3:6                           45:7
  111:17 112:3,8                 95:8 96:8,12 100:6         design                         discussion
course                         debts                           32:20                         11:13 54:22 101:21
  5:12 36:11 96:14               84:22 95:3                 designed                       dispute
courses                        december                        109:9                         27:1
  13:10                          5:10 50:23 51:3 82:10 84:3 determination                  distributed
court                          decide                          16:24 60:1                    103:24
  7:25 19:12 23:8 24:15 84:7     10:3 54:8,14               determine                      district
  85:13 89:21                  decided                         5:2 23:18 58:3                13:19
courts                           54:11 86:3                 developed                      diversified
  20:14 24:11                  decision                        5:5                           1:24
cover                            18:11 99:13 100:24 101:6   developing                     document
  88:20 110:9                    101:16 102:7                  98:17                         6:15
covered                        decisions                    difference                     documentation
  39:8 109:13,24 110:2,8,9       16:16                         22:20                         57:23
  111:4,7,11                   decline                      different                      documents
covers                           19:10 20:23 23:23 24:23       17:17 38:23 79:23             27:11 78:13 95:11
  12:23                          25:4,10,17,25 26:5         difficulties                   doing
create                         declined                        93:23                         19:19 20:6 60:24 61:20
  19:14                          26:19                      difficulty                     dollar
creating                       decrease                        96:5                          34:8
  89:24                          74:7                       diligence                      dollars
crime                          decree                          35:20                         42:5 43:1 48:14 66:6 71:23
  20:4,11 109:21                 44:11 89:14,18,20          diluted                        doster
criminal                       default                         45:1 95:21                    50:14
  5:7 19:2 21:7                  81:16,24 82:7 96:13 98:8   directed                       downstream
critical                         98:13 100:6,21                67:16,24                      74:22
  42:15                        defaulted                    directing                      draconian
cumberland                       80:4,23 82:24 83:4,25 97:7    64:22                         96:13
  11:20                        defaults                     directly                       draft
cured                            86:8                          41:25 89:23                   47:13 48:23 49:20 52:19
  93:19                        defined                      directors                        70:17 74:25 77:21 78:2
current                          23:8                          16:10,11,14,15,17 27:8        108:14
  8:19 63:8                    delineate                       30:2,6 41:2 42:11 52:10     drafted
currently                        29:9                          53:1 54:21,25 60:1 75:7       29:24 30:2 32:1,4,11 34:14
  11:19 14:9                   deliver                         97:12 104:17,22               34:25 52:15 60:4,10 78:12
cut                              98:2                       disclose                         78:16,20 88:17 89:10
  7:17                         demand                          36:2,21 38:12 46:11 49:17   drafting
                                 83:22                         58:18 63:7,16 79:9 81:19      27:21 45:6

                                 [1/18/2018 10:04 AM] MARCUS_GEORGE_20180118
      Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 37 of 48                               PageID #: 1847
[drafts - fifth]

drafts                           equates                         expecting                       far
   99:9                            57:12                            97:16 98:2                      19:2 26:20
draw                             equity                          experience                      favor
   24:11                           40:16 43:17                      88:6                            85:13
drawn                            equivalent                      experiencing                    february
   24:2                            26:17                            10:24 93:23                     54:12,18 55:9
drosbick                         eric                            expire                          federal
   50:14,20,22 51:2,5,8,16,18      9:20,22                          13:24 87:19                     5:4,6 13:19 89:21
   52:6                          essentially                     expired                         fee
d's                                18:19 26:10                      13:23 88:2 98:23                70:21
   77:17,21,24 78:2              establish                       explain                         feel
due                                17:15                            64:13                           9:25
   35:20 96:8                    estimates                       explained                       fees
duly                               105:6                            102:14                          42:5 48:2 66:11,14
   4:10                          ethics                          explaining                      feet
dunn                               12:21                            64:7                            7:10
   99:14 100:2                   event                           explanation                     field
               e                   103:22,23 104:3                  102:17                          16:25 18:13,19,20
                                 events                          extension                       fields
earlier
                                   93:1                             96:19 98:4                      18:23
   10:12,14 20:14
                                 evidence                        extent                          fifth
early
                                   19:17 110:19                     29:7 36:10 39:7,11 61:20        13:22 19:7,11 20:9,10,13
   63:10
                                 examination                                    f                   20:16,24 21:4,4,8,11,13,15
edit
                                   3:3 4:12 5:11 112:11                                             21:19,23 22:11,17,19 23:2
   22:15                                                         face
                                 examined                                                           23:4,5,15,24 24:1,3,12,24
edits                                                               64:9,15
                                   4:11                                                             25:5,11,17 26:1,6,9,16,24
   52:19,21                                                      facilitate
                                 example                                                            27:2,5,7,10,13,16,20,24
education                                                           99:5
                                   37:22 41:20 65:18 110:12                                         28:6,10,15,17,23 29:8,12
   12:9,13 13:1                                                  fact
                                 excellent                                                          29:14,19 30:1,4,7,10,14,17
effectuate                                                          19:1 48:14 78:16 86:2
                                   7:2                                                              30:20,25 31:2,4,6,8,10,12
   40:21                                                            110:16 112:2
                                 exchange                                                           31:18,21,25 32:3,7,10,13
effort                                                           facts
                                   1:1,9 2:3,6 5:1 25:14 42:9                                       32:16,19,22 33:1,4,8,12,17
   74:10                                                            5:4
                                   43:5 47:9,12 54:2,5 55:7,13                                      33:19,21,24 34:3,6,10,13
either                                                           factual
                                   55:25 56:3,8,8,13,16,23                                          34:16,19,22 35:2,6,10,13
   8:18 22:23 63:2                                                  89:25
                                   57:3,4,7,9,22 58:11,25                                           35:16,19,22 36:1,5,20 37:2
elected                                                          failed
                                   98:17,20 99:4,17,18,20,23                                        38:18 39:13,24 40:1,4,8,13
   105:19                                                           64:8 85:1 89:7 91:19
                                   100:1,20 101:1,7,16 102:2                                        40:18,24 41:3,7,11,15,19
employee                                                            102:25
                                   102:10 104:12,24 105:4,10                                        41:24 42:3,7,14,17,20,23
   31:16                                                         fair
                                   105:15,19 106:6,10,15,20                                         43:3,7,14,18,24 44:3,6,9,14
employees                                                           18:21 55:1 57:8,12
                                   107:2,7,9,12,17,18,23                                            44:18,22 45:2,5,9,14,19,24
   31:9                                                          fairly
                                   113:12                                                           46:5,9,24 47:4,7,10,14,18
ensure                                                              6:21 21:22
                                 exchanged                                                          47:21,25 48:5,9,13,16,19
   58:21                                                         fall
                                   57:1                                                             48:22,25 49:4,8,12,15,19
entered                                                             64:2 66:9 68:23 69:2 70:4
                                 executed                                                           49:22 50:1,5,8,11,18,25
   85:12 89:20                                                      70:11 93:22 94:1,6,9
                                   34:21 84:20                                                      51:4,7,11,14,17,22,25 52:3
entirely                                                         false
                                 executive                                                          52:6,11,14,17,20,22,25
   89:4                                                             48:17 49:1 62:22 63:23
                                   75:25                                                            53:6,9,12,17,20,24 54:7,10
entities                                                            71:3,13 72:5,24 78:3 89:4
                                 exemption                                                          54:13,16,20,24 55:3,6,11
   8:23,25 9:6 11:9 25:8 28:19                                      109:1
                                   91:18                                                            55:15,17,20,23 56:1,4,7,11
   74:22 82:11 83:12,15,20                                       familiar
                                 exhibit                                                            56:15,19,22 57:2,6,11,15
   84:22 85:13 111:3                                                24:14 90:23
                                   5:18,19 6:12,16                                                  57:18,21 58:1,6,10,15,17
entitled                                                         family
                                 exhibits                                                           58:20,23 59:1,14,17,21,24
   1:14                                                             42:9 45:16 53:2,7,10,13,21
                                   3:6                                                              60:3,6,9,13,19,23 61:1,5,10
entity                                                              53:25 54:8,11,14,17 55:8
                                 exist                                                              61:14,23 62:3,7,10,13,17
   8:14 14:5 28:25 29:21                                            55:12,21 57:4,16,24 58:9
                                   46:18                                                            62:21,25 63:5,9,14,18,22
equal                                                               66:18,25
                                                                                                    63:24 64:1,6,12,18,21,25
   16:15 57:10

                                   [1/18/2018 10:04 AM] MARCUS_GEORGE_20180118
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 38 of 48                                PageID #: 1848
[fifth - guaranty]

fifth (cont.)                     financial (cont.)               formation                      generate
    65:5,9,13,17,21,25 66:5,10       79:24 81:21 83:3 85:6,17        15:8 92:18 94:5               31:7
    66:13,16,19,22 67:1,5,9,14       87:4,9,9 93:5,9,23 95:8      formed                         george
    67:18,22,25 68:4,9,14,19         96:5 98:18,21 99:24 100:25      73:25 96:22                   1:7 3:4 4:4,9,16 6:9 20:14
    68:24 69:4,7,9,12,16,20,25       102:6 104:11,25 105:5,11     formerly                         20:20 21:24 24:6 39:25
    70:1,9,16,19,23 71:2,5,8,12      105:12,18,24 106:3,11,15        8:14 9:2                      40:2 113:4
    71:15,18,21,25 72:4,7,13         106:20,22 107:1,10,15        forming                        give
    72:17,22,25 73:4,10,13,17        108:2                           74:6                          10:8 12:16 13:3 19:3,17
    73:21 74:1,5,9,12,14,18,24    financially                     formulated                       32:12
    75:5,8,12,16,19,23 76:1,5,9      44:8                            38:24                       given
    76:13,18,21 77:2,7,11,15      financial's                     formulation                      19:1
    77:19,22 78:1,4,8,11,15,19       87:25                           20:9,13 21:1,18 22:5,7,21   go
    78:23 79:2,7,12,19,22,25      financing                          26:14                         6:22 10:3 18:4 26:15 38:14
    80:3,6,8,10,13,16,19,22,25       97:3                         forward                          80:7,9,11,14,21,24 81:1,6
    81:4,7,11,15,18,22 82:1,3,6   finder                             19:6 20:20 25:19 26:8,15      81:12,19,23 86:13 112:8
    82:9,13,16,19,21 83:1,6,10       48:2                            27:25 30:22 31:14 50:19     goes
    83:13,17,21,24 84:2,8,11      finder's                           97:17,24                      37:23 110:20
    84:13,18,24 85:4,8,10,15         70:21                        forwarded                      going
    85:19,21,24 86:1,5,6,24       finding                            47:19 51:12                   6:22 9:10,14 19:5,6 20:20
    87:2,7,11,14,17,20,24 88:4       46:18                        foundation                       21:1 25:19 26:8 27:25,25
    88:8,11,15,18,21,25 89:5,9    fine                               37:11,13,19 110:12            30:21 31:13,13 36:7 38:6
    89:12,15,19 90:2,7,11,13         26:13 29:11 99:19 110:5      four                             50:19,19 53:25 56:25 66:3
    90:15,19,22,25 91:3,6,9,13    finished                           15:17                         74:20 97:24 101:19,24
    91:17,21 92:1,5,6,10,16,20       7:16,18                      fourth                           107:11,16 109:8,12,20
    92:24 93:3,7,11,14,17,21      firm                               64:16                         112:9
    93:25 94:4,7,10,13,16,20         14:11,13,19 16:1,2,7,16      fraud                          good
    94:23 95:1,5,9,13,18,23          18:5,14 42:25 50:15 99:14       43:11                         4:17 6:4 59:4
    96:3,6,9,16,21,25 97:5,9,13   firm's                          fresh                          governance
    97:19,25 98:6,11,15,19,24        18:8,11,19 35:8 64:24 65:3      10:15                         16:16
    99:3,8,12,16,22,25 100:4,7       65:7                         friday                         governing
    100:10,13,18,23 101:3         first                              97:6                          16:7
    102:4,9,13,16,24 103:2,5,8       4:10 13:20,25 16:22 24:20    full                           graduate
    103:20 104:1,6,9,15,20,23        27:3 73:22 76:2,6 103:24        4:14 14:16                    12:1,6,10,10
    105:3,8,14,17,22 106:1,5,9    five                            fully                          graduated
    106:13,18,24 107:5,8,14,20       10:10 15:3                      10:9 11:11 89:17 95:21        11:25 12:5
    107:21,25 108:6,9,12,16,20    florida                         fund                           grant
    108:24 109:3,4,14,20             50:15                           35:7 43:22                    96:18
    111:13                        following                       fundamental                    granting
file                                 49:5,9 77:3 91:20               21:2                          19:21
    1:4 30:5 113:5                follows                         funding                        gray
filed                                4:11                            94:6 97:3 106:16              2:13 6:5,7
    47:8,11,15,23 48:1,10,20      forced                          funds                          grounds
    48:24 49:2 70:14 71:4,16         26:12                           65:7 72:15,20                 19:25 86:4
    71:20,22 72:6 77:16,20,23     foreclosing                     further                        group
    77:24 79:16 81:1 84:5            97:18                           20:2 112:5                    84:4 108:5,8,10,22
    94:21 108:10,13,17 109:1      foreclosure                     future                         grouped
filing                               100:9                           112:3                         73:24
    70:18                         form                                          g                grunt
financial                            5:17 47:8,11,13,15,16,19                                      7:6
                                                                  geier
    8:25 9:1 61:4,8,12,17 62:1       47:23 48:1,10,20,23 49:2                                    guaranteed
                                                                     83:12,14,19 84:4,4,22
    62:5,8,12,15,19 63:4 65:3        70:14,17,20 71:4,6,17,19                                      32:8 83:19
                                                                     85:13
    65:20 66:9,15 67:6,16,20         71:22 72:5 77:17,21,24                                      guaranties
                                                                  general
    67:21 68:5,16,21,22 69:15        78:2 108:10,13,14,17,25                                       78:7,10 79:1,14 86:8
                                                                     8:13 10:4 12:16 13:3
    69:18 70:3 71:16,22 72:2,9    formal                                                         guaranty
                                                                  generally
    73:6 76:7,15,23 77:4,16,24       5:9,13 17:6                                                   32:11 78:13 79:10 80:20,24
                                                                     17:23 110:1,7
    78:5,14,18,21,25 79:9,16                                                                       82:5,8,24 83:4,23 84:1,20

                                    [1/18/2018 10:04 AM] MARCUS_GEORGE_20180118
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 39 of 48                          PageID #: 1849
[guaranty - investors]

guaranty (cont.)             hour                          individual                      invesco (cont.)
  84:21 85:2                   10:10                          18:20                          45:3,17,21 46:23 47:8,15
guilty                                      i              individually                      48:1,10,20 49:6,6,10,14,24
  20:11                                                       84:21                          50:11,16,23 51:6,19,23
                             identification
guttural                                                   infer                             52:1 53:15 54:1 55:14,24
                               6:13
  7:6                                                         23:20                          56:9,12,17 58:14,19 73:18
                             identified
              h                                            inference                         73:23 74:15 82:18 83:3,7
                               3:6 14:1 86:2
                                                              23:17 24:1,12                  85:6
hallet                       identify
                                                           inform                          invesco's
  35:12,21 36:2,21 41:20       6:2 21:11 49:24 50:3 66:2
                                                              41:16 53:10 56:24 68:2,6       39:5 40:11 47:2
handing                      identifying
                                                              68:11 69:1 102:19            invest
  6:15 26:10                   64:15
                                                           information                       33:7 72:20 80:18 86:3
handled                      immunity
                                                              5:17 10:11 20:17 36:10         96:24
  18:3                         19:21
                                                              37:5 39:8,12 42:16 78:3,24   invested
happening                    impact
                                                              79:16 100:25 101:7,17          35:24 62:12 80:17
  97:4                         93:9
                                                              105:11,20,24 106:3,12        investigation
happens                      impair
                                                              111:20                         4:25 5:5,10 19:5 43:5
  10:8,13,20 112:6             10:24 11:3 97:22
                                                           informed                          107:11,17
harris                       implied
                                                              45:20 53:2 72:10 87:1        investigative
  2:12 6:6,6,8                 33:9
                                                              96:18 97:2 105:5               37:20
head                         implies
                                                           informing                       investing
  7:5                          110:14
                                                              103:3                          64:17 86:3 92:22
health                       important
                                                           initial                         investment
  10:24                        7:3 22:5,6 39:11 46:16 58:3
                                                              70:11                          33:6 35:14,18 36:3 38:14
hear                           64:20
                                                           initiation                        41:22 44:1 58:13 60:14,15
  7:10,12 18:10              imposed
                                                              70:3                           62:9,20 63:12 64:23 72:11
heard                          21:6
                                                           innocent                          81:20,23 92:18 93:10
  24:6,8,16                  impression
                                                              19:12 20:15                    104:18
hearing                        19:14 89:25
                                                           instruct                        investments
  1:14 111:8 113:16          improper
                                                              36:9 39:9 61:19 101:10         9:3 32:15,18,24 34:2,18
held                           34:12
                                                           intend                            35:23 40:16 41:10,18 42:6
  32:24 101:21 104:13        inappropriate
                                                              111:20                         42:12,25 44:21 65:2 68:18
  106:16 107:3,3 113:12        39:16
                                                           intended                          75:2 80:7,11,14,15,17,21
help                         inc.'s
                                                              36:23                          80:24 81:2,6,13 83:8 91:22
  19:14                        97:11 100:21 103:6,16
                                                           intent                            95:12,16
herbert                        104:17 108:2
                                                              36:16 74:6                   investor
  82:2                       include
                                                           intention                         35:21 38:13 47:20 62:5,23
hess                           12:9 99:20
                                                              19:19 28:17,22 29:14,18        64:3,8,14 69:21 74:13,17
  31:11,13,16 34:4,7,11,15   included
                                                              110:25                         77:12 80:15 81:24 96:23
  34:18,23 35:3,7 47:16,19     91:4
                                                           intentionally                     101:6,15 102:11,14,18,19
  48:6 50:3 70:24            including
                                                              42:18 89:11 102:25             103:1 104:3,11
hess's                         42:11 93:19 95:8
                                                           interest                        investors
  34:24                      incorporate
                                                              17:1 32:24 42:6,24 43:17       31:20 32:2,12 33:5,23 34:5
high                           45:16
                                                              56:5 61:13 62:1 69:19          41:16 42:10 44:25 45:4,7
  109:13                     incriminate
                                                              82:12 93:15 94:24              45:18,21 46:1,7,23 47:23
higher                         19:25 23:21
                                                           interested                        49:21 53:15 56:10,17,21,24
  73:8                       incriminated
                                                              63:3                           57:4,23 58:4,19 60:21 61:3
hold                           20:11
                                                           interests                         61:6,11,16,25 63:2,2,7,16
  15:19                      incrimination
                                                              40:16 41:17 42:12              63:19 64:20,23 68:1,6,10
holders                        19:18 20:5 21:5,9,12,16
                                                           invesco                           68:15,20,25 69:13 72:8,10
  85:18 106:8                  46:25 50:12 59:2 70:2
                                                              30:19,21,22,24 31:1,5,7,9      73:6,12,15,18,24 74:3,8,22
holding                      independent
                                                              31:16,19,22 32:2,5,8,14,17     75:3,17,20 78:7,24 79:10
  32:24 33:2                   94:14
                                                              32:21 33:6,10,16,22 34:1,2     79:13 81:21,25 82:18,23
holdings                     indicated
                                                              34:5,9 35:15 36:7,17,22        83:3,7 84:9 85:6,17,22 86:2
  91:23,23 92:3 108:4,8,10     69:22
                                                              38:12 39:6,22,23 40:6,7,9      86:10,25 87:10 88:5,9,13
  108:22 109:1,6             indirectly
                                                              41:21 42:10 43:6 44:25         90:4,9,21 91:8,11,15 92:3
                               42:1 89:23

                               [1/18/2018 10:04 AM] MARCUS_GEORGE_20180118
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 40 of 48                              PageID #: 1850
[investors - loan]

investors (cont.)              jones                           knew (cont.)                    liberty (cont.)
   93:5,9 98:22 99:1,6,15,24      2:5 4:18 14:22 16:14 18:10      98:25 100:5,8,14,19 104:7        51:9,12 56:2 60:20,24 61:2
   100:2,20 101:1 102:2,5         18:18,22 23:1,8 24:10,18        104:16 105:23 106:2,6,10         64:22 65:1 66:24 67:4
   105:1,6,12,19 106:7,15,22      26:7,14 28:16,22 29:7,18        106:19,25 107:6,15               68:11,17 71:9 72:3,12 73:3
   107:2,11,18 110:13,15          37:13 38:6 39:10 46:15       know                                73:8 74:21 75:15 78:6 79:4
invoke                            103:9 109:8,25 110:6,16         4:17 7:10 9:12,20,21 10:3        79:8,14,20 80:4,9,12,23
   21:8 43:18 44:22 46:24         111:6,11,15,23 112:2,9          11:8 12:9 16:2 24:15 31:11       81:2 82:4,8,11,14,17,22
   50:11 52:6 58:25            judge                              36:15 37:11,14 82:20 84:3        83:4,18,23,25 84:6,14,19
invoking                          23:16,19                        102:6 108:4 112:3                84:25 85:13 86:9 87:13,16
   21:4 23:3,9 24:2            judgment                        knowingly                           88:14,19,22 89:2,21 90:6,9
involve                           84:5,15 85:12                   42:18 89:10 102:25               90:20 91:7,10,14,24 92:2
   61:20                       july                            knowledge                           95:15 108:21 111:1
involved                          54:2 59:18 67:12 72:14          39:1 44:20                   liberty's
   19:15 25:12 27:3,17,21      jumping                         known                               45:17 46:22 78:25 79:23
   42:11 51:1 56:8 81:8,9         46:10                           8:14 9:2 29:21                   88:6 90:18
   92:17 94:5 98:16 99:13      june                                           l                lien
   100:24 102:1 110:17            76:2,6,23 77:9 79:5 88:16                                        94:21 106:16 107:3
                                                               language
involvement                       89:1 104:16                                                  limitations
                                                                  22:15
   25:22 26:2,25 29:20         junior                                                              43:16
                                                               law
involves                          84:5                                                         limited
                                                                  12:4,7 13:13 14:11 24:15
   36:10                       jury                                                                27:18,22 30:12
                                                                  35:8 50:15,16 51:21 110:20
involving                         23:16,19                                                     limits
                                                               laws
   80:21 81:2 86:9                            k                                                    40:15
                                                                  5:4,7
iolta                                                                                          liquidation
                               kantor                          lawyer
   35:8 64:24 65:3,7,11,15                                                                         64:4,7,14,19 96:2 102:12
                                  50:14                           11:8 15:13 19:9 23:22
   66:7 81:13                                                                                      102:15,18 103:18,21
                               keep                               24:22 25:3,9,16,24 26:4,19
irrevocable                                                                                        104:12
                                  7:11 46:10                   lawyers
   84:5                                                                                        liquidity
                               keeping                            17:8
issuance                                                                                           72:20 92:25 93:2 103:22
                                  60:7                         leave
   40:22 77:3                                                                                      104:3
                               kept                               110:21
issue                                                                                          list
                                  44:4 95:7                    lee
   10:24 32:2                                                                                      69:14
                               keystone                           16:12
issued                                                                                         listed
                                  25:20,23 26:3 79:3,17        leed
   44:10,15 55:10 59:18 60:5                                                                       69:13
                                  88:10,13 89:3,13 90:5,10        50:14
   60:22 61:3 62:14 63:4                                                                       listen
                                  90:17 92:8                   legal
   64:11 76:2,6,10,14,22                                                                           10:25 11:4
                               kia                                12:8,12,25 14:17 16:23
issuers                                                                                        litany
                                  96:23 97:3                      24:25 26:25 42:5 50:16
   74:16                                                                                           6:23
                               kind                               59:15 66:11,14 108:7
issues                                                                                         litigation
                                  109:18                       legally
   88:23 109:19 110:12                                                                             29:16 81:9,10
                               knew                               13:11
issuing                                                                                        little
                                  31:22 34:4,7,11,23 35:3,7    letter
   31:22 67:7                                                                                      46:2
                                  35:23 36:6 39:4,21 40:5,10      45:7 97:10,14,20 98:1,7,12
               j                                                                               live
                                  41:13 42:24 43:25 44:7,10    level
                                                                                                   11:19
jacob                             44:15,25 45:3,10 46:6 49:6      109:13
                                                                                               llc
   4:16                           49:23 51:15 52:1 55:4,16     levels
                                                                                                   8:14,15 9:1,3 27:4 29:21
james                             57:19 58:2,16 59:18 60:14       97:21
                                                                                                   30:19 32:24 35:23 41:10
   26:23 27:1 29:16               60:24 62:11,14,18,22 63:10   liabilities
                                                                                                   59:13 72:15 75:2 84:4
jameson                           63:23,25 64:13,19,22 66:6       95:7
                                                                                                   91:23 92:3 94:6 105:21
   4:20                           66:23 67:2,10,15,19,23       liability
                                                                                                   106:16 108:5,8,10
january                           70:24 71:3,9,13 72:1 73:7       27:18,22
                                                                                               llcs
   1:12 4:3 33:13 47:6 70:14      73:12,18 74:15 77:8 78:2,9   liberty
                                                                                                   74:2,7
   71:16 73:1 75:13 84:16         79:3 80:1,4,14,23 81:1,8        9:9,10,11,11,13 11:8 24:21
                                                                                               llc's
   86:21,25 113:6                 83:14,22,25 84:14,19,25         25:1,7,13,15 27:1 28:19,25
                                                                                                   73:25
jenny                             85:11,25 86:25 87:4,9,21        32:8,12 34:7,23 36:7,23
                                                                                               loan
   16:12                          88:1 91:14 92:2 93:12 94:1      41:13 42:21 45:3,6,10,21
                                                                                                   80:21 82:7 83:19 84:7,16
                                  94:8 95:2,7 96:17 97:1,6        46:1,6 49:10,17 50:16 51:2

                                 [1/18/2018 10:04 AM] MARCUS_GEORGE_20180118
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 41 of 48                             PageID #: 1851
[loan - moores]

loan (cont.)                    march                         mdo (cont.)                     michael (cont.)
   93:16,18 94:15,17,24 95:2     34:21 98:8                     106:2,3,12 107:4                90:6,9 95:14 111:1
   97:7 98:4,14                 marcus                        mdo's                           mike
loaned                           1:7 3:4 4:4,7,9,16 5:12,18     27:14,18,21 28:1,4 40:14        89:17
   83:15 87:12,15 93:13 94:8     5:24 6:9,15,20 11:8,17         40:22 41:1,5,5,9,13 42:2,13   million
loans                            14:12,15,16,17,19,22,22        43:17 60:1 63:16 68:3,7         33:11,15 35:25 36:3 44:12
   80:5 81:16,24 82:5,24 86:8    15:1,4,8,10,21 16:5 18:10      76:25 94:22 95:3 104:4          44:17 45:13,22 46:8 49:18
   98:9 100:21                   19:6,16 23:2,12,14 24:10       106:17                          54:19 55:2,8,9,12 56:9,12
location                         24:20,25 26:2,11,15 28:16    mean                              56:13,24 57:1 59:23 60:2
   113:7                         29:8,9,13,24 33:14,25          15:12 16:2 18:6                 60:15 63:12,17,21 76:12,17
long                             36:14 39:4 40:2 42:4 46:14   meaning                           79:6 81:6,12 82:12 83:15
   22:21 26:12                   46:21 47:2 49:13 50:9 52:4     103:10                          83:19 85:3,14 93:13 96:1
longer                           53:7 54:3 59:12,12 65:6,10   means                             98:10,10,14 100:6 103:19
   20:21 75:25 99:1              65:14,18,22 66:1,7 79:21       20:19,25 23:19                  103:24
looked                           81:9,13 86:6,20 87:15        meant                           millions
   21:17                         102:1 103:15 105:16 108:4      14:4 103:22                     66:6
loss                             109:4,8 110:18 111:6,17,23   medication                      mind
   96:13                         113:4                          10:23                           10:16
lot                             maria                         meet                            minutes
   22:20 29:4                    113:9                          24:20                           10:10 29:25 52:15,19,23
loud                            marked                        meeting                         misconduct
   7:11                          5:18 6:12,16                   29:24 30:6 52:10,12,15,16       19:15
low                             market                          52:18,19,23 53:2 54:22        misconstrued
   97:22                         57:9,12                        55:5 104:17,22                  20:17
lowndes                         massachusetts                 meetings                        misleading
   50:14,20,22 51:2,5,8,15,18    1:11 2:8                       27:9                            19:14 63:25 64:13 103:4
   52:5                         material                      member                          mistretta
lunch                            50:7 85:25                     13:17,18,20 14:3,7,14 33:3      14:15,20
   86:20                        materials                       58:11                         mo
luncheon                         30:6                         members                           80:7,9,11,14,21,24 81:1,6
   86:14                        matter                          14:6 105:21,25 106:2            81:12,19,23
               m                 1:3,14 5:2,10 17:14 18:12    membership                      mobile
                                 25:20,23 26:3 79:3,17 90:5     30:13 32:15 40:15 41:17         35:23 41:9 42:9 43:8 45:16
ma
                                 90:10 113:3                    43:16 53:4,14,18,19,22,23       53:7,13,21 54:1,8,11,14,17
   2:16 113:7
                                matters                         76:16 98:22                     55:8,12,21 57:4,16,24 58:9
mail
                                 17:12 18:2                   memo                              59:13,16,19 60:5,12,15,16
   17:13 35:11 47:16 51:10,12
                                maturity                        88:16,20,23                     66:18,21,25 67:3,11 83:11
   88:20 99:9
                                 87:23 88:2                   memorandum                        83:15 84:22
mailed
                                mdo                             56:17,21,23 57:22 58:22       mobile's
   69:5 72:14 95:14
                                 8:13,14 27:4,6,9,11 28:7,8     87:5 89:1,10,16 99:21           53:2,11
maine
                                 28:11,12 29:21,25 30:3,5     mentioned                       money
   11:20 13:13,18,19 14:5,5,8
                                 30:13 33:3,7,10 35:24,25       11:9 16:4                       31:19 33:15,18,22,25 35:4
   14:10
                                 36:3 38:15 41:1,12 42:8,10   merely                            39:1 40:11 58:8 59:13,16
maintained
                                 42:16 43:8,22 44:5,7,10,12     19:24                           59:19 60:5,12,15,16 65:11
   27:11,14 30:5 96:1
                                 44:15,21 45:22 46:8 49:17    met                               66:21 67:3,11 68:2,6,12
maintaining
                                 52:10 53:1 54:6,18,18,21       97:14                           82:14 83:11,11,15 84:22
   65:6,15,19,23
                                 54:23 55:1,10,18 59:18,23    michael                           87:12,15 94:2,8 97:3
making
                                 60:7,16,17 61:9,13,17,18       9:10 11:8 24:20 25:1,7,12       103:24 104:4
   16:16 18:11,16
                                 62:2,9,12,14,19 63:7,11,11     25:14 27:1 28:19,25 42:21     monies
management
                                 63:20 64:5,11 67:13,16,24      45:6 46:6 49:17 56:2 60:20      65:23 66:2,3 108:22
   41:5 97:15
                                 68:23 69:2,11,19 75:7,22       60:24 64:22 65:1 66:24        monthly
manager
                                 75:25 76:2,6,10,11,14,16       67:4 68:11,17 71:9 72:11        105:25
   17:13,15
                                 76:22 80:18 81:24 88:6,10      73:3 74:21 75:14 79:4,14      moores
maniac
                                 92:14 93:5 94:8,11,14,17       80:4,9,11,23 81:2 82:4,10       2:4 4:2,13,18,25 6:2,8,14
   74:2
                                 94:25 95:7,20 98:22 99:7       82:14,17 83:18 86:9 87:12       11:15,16 14:25 16:19 19:8
marc
                                 100:15 104:3,7 105:20,23       87:16 88:14,19,22 89:2          21:2 22:9,14,23 23:11,25
   2:5 4:18 6:25 9:9

                                  [1/18/2018 10:04 AM] MARCUS_GEORGE_20180118
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 42 of 48                              PageID #: 1852
[moores - paid]

moores (cont.)                  new                             observe                        old
  24:19 26:22 29:23 36:13,19      16:20 17:5,7,11,12 18:12        90:8,16,20 91:7                11:17
  37:1,3,9,12,18 38:1,11,17       84:6 85:12                    observed                       omissions
  38:19,23 39:3,18,20 43:13     newman                            79:8 82:22                     50:7
  46:13,20 59:6,9,11 61:22        74:2                          obtaining                      one's
  70:7 86:12,17,19 101:12,19    ninth                             49:17                          21:15
  101:22,25 103:14 112:5          13:23                         occurred                       open
moore's                         nod                               47:5 54:1 81:16 109:21         17:15
  111:7                           7:6                           o'connor                       opening
morning                         non                               2:11 4:24 6:4,4,8,11 11:7      5:8,15 17:11
  4:17 6:4                        56:14 77:10,14                  18:25 20:8 21:13 22:13,19    operating
moved                           nonaccredited                     22:24 23:7,10 24:5 26:7,13     8:19 18:9 28:1,4,8,13,13
  111:4                           74:3                            29:3 36:9,18,25 37:6,10,15     40:14,20,22 41:1,5,9,14
moving                          note                              37:21 38:3,8,16,21 39:2,7      42:2,13 43:10,17 45:16
  97:17                           11:7 29:3 32:2,4,17 54:8,12     39:15 43:12 46:10,19 59:4      66:17,20 105:23
mozido                            54:15,17 55:10 57:4,7           61:19 70:5 101:10,18         operations
  1:5 5:2 8:15,17,18,19 30:19     59:19,23 60:4,10,12 67:11       109:17,25 110:5,10,25          31:1 94:12
  30:21 32:15,18,23 33:6,16       69:23 70:5 76:4,7,10,14         111:20,22 112:4              opined
  34:17 40:16 41:17,22 42:6       78:17,20 85:2 87:23 88:3      october                          91:23
  42:10,12,25 43:5 45:12          102:22                          69:5,10,14,17 95:10,14,24    opinion
  58:14 72:19,20 80:15,17       noted                           offer                            96:23
  92:15,19,22 93:2,6,13,23        20:14                           42:9 46:22 47:3,5 49:5,6,9   opportunity
  94:1,18 95:3,4,12,17,21       noteholders                       49:14,16,21,23 50:2,10         5:13,19
  96:1,4,11,11,18 97:2,7,11       34:2 54:1 55:14 56:12           51:19,20,23 53:25 54:2,5     opposed
  97:17,21,23 98:2,8,13         notes                             55:7,25 56:3,8,16,24 57:3      9:23
  100:5,12,15,17,21,25            31:23 32:6,9,14 41:21           58:12,25 98:17,20 99:4,5     oral
  101:17 102:7 103:6,16           44:11,16 49:7,11 53:3 56:9      99:10,17,18,20,23 100:1,20     13:22
  104:8,13,17,22 105:1,11         56:13,25 60:21 61:3,7           101:2,7,16 102:3,10 104:12   order
  106:17,22 107:4,12 108:2        62:15 63:3 76:20,22 77:3,9      104:24 105:4,10,15 106:6       5:9,13 20:11 21:7 85:2 94:2
  111:2 113:3                     87:18,22 88:1 98:22 99:2,5      106:10,16,20 107:2,7,9,18      102:7
mozido's                          99:6 105:20                     107:23                       organization
  93:19 96:14                   notice                          offered                          14:1
              n                   1:15 5:17,22 99:9 100:1         45:17 78:9                   original
                                notified                        offering                         32:1,4,11 78:16 113:14
name
                                  51:9                            32:21 34:5 43:2 45:8,10      originally
  4:14,15,17 8:10,13 9:9,9
                                november                          46:1 48:3,8 49:11,25 50:4      78:12
  14:13,17 95:15 113:19
                                  92:14                           52:1 56:17,20,23 57:22       outcome
names
                                number                            58:21 60:21 61:2,7 66:12       96:13
  8:9 9:6
                                  9:8 11:9 16:4 17:19 74:7        66:15 67:16,20,24 70:4,11    outside
nature
                                  99:1 106:7 113:5                70:22 71:1,11 72:2 73:7,19     36:14 38:4 39:18
  25:6
                                numbers                           73:19,23,24 74:16,16 75:15   overlooked
necessary
                                  17:17,18                        75:18 82:23 87:4 99:21         17:9
  10:21 55:13
                                numerous                          108:23                       owned
need
                                  80:5                          offerings                        62:1 74:22 95:20
  9:25 15:12 17:4,5 19:13,24
                                              o                   72:10 78:6,14,18,22 87:4,6   ownership
  20:25 21:7 94:2 112:7
                                                                  87:9                           54:6 66:24 67:3 104:5
needed                          oath
                                                                office                                      p
  102:6                           4:4 7:22,24
                                                                  15:23,24 17:13,15
needs                           objecting                                                      p.m.
                                                                officer
  96:15                           38:2                                                           86:12,14,17 101:19,22
                                                                  4:21
negative                        objection                                                        112:11
                                                                officers
  24:1,11 79:5                    4:22 36:18,25 37:8,9,19                                      page
                                                                  4:19 15:10,13,13,15 16:5
negotiations                      38:5,9,16,20 43:12                                             6:24
                                                                okay
  27:17 30:8 43:22 92:17        objections                                                     pages
                                                                  8:6 24:18 26:21 28:2 39:2
net                               37:24                                                          1:8
                                                                  46:19 50:20
  79:4                          obligation                                                     paid
                                  110:15,18                                                      18:6 35:8 48:3,14 57:16

                                  [1/18/2018 10:04 AM] MARCUS_GEORGE_20180118
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 43 of 48                           PageID #: 1853
[paid - prosecution]

paid (cont.)                  perceive                       plus                           principal
  58:8 70:21 81:6,13 83:8       56:5                           82:12                          58:13 102:22
panelist                      percent                        point                          prior
  13:5                          34:8,24 48:7 58:13 93:16       11:10,14 18:25 21:20,24        5:8,15 70:17
part                            95:21 100:16 102:21            22:3 37:22 46:3 47:22 66:1   privilege
  18:11 23:5 54:11,15         percentage                       75:24 109:18,22 110:6,11       11:11 19:18,23 20:4 23:16
participate                     67:3                         points                           24:13 29:10 37:7 39:13,14
  41:25                       percentages                      79:23                          46:12,18 109:11 111:13
participated                    66:24                        ponzi                          privileges
  12:8 13:5 27:8 30:8 32:20   perform                          82:20                          109:15 110:4 111:9
  43:21 45:15 47:2              35:20 83:23                  poor                           pro
particular                    permitted                        79:24                          52:12
  66:3                          23:19 24:11,15               portland                       probably
parties                       person                           14:10                          6:20 18:21 20:18
  56:6 57:8 76:25 91:1,4        16:24 95:15                  posed                          problem
  101:14,18                   personal                         23:25                          21:2,9
partner                         32:11 36:8,23 68:12,18       position                       proceeding
  60:5                          71:10 72:3 78:6,9,12 79:1      15:19 21:6 72:19 101:5,15      4:20,22 5:12 22:2,3,4 37:24
partners                        79:10,14 80:20,24 82:4,8     possess                          38:5
  15:1 59:13,16,19 60:12,15     82:23 83:4 84:1 86:8           68:22 69:1,18 104:7          proceedings
  60:16 66:21 67:3,11 83:11   personally                     possessed                        113:11
  83:15 84:22                   32:8 72:12 83:19               75:10 95:10                  proceeds
party                         persons                        possibility                      34:1 35:18 36:6,16,22
  37:4                          48:11,15 71:7,24 108:19        110:22                         38:14 39:5,21 40:5,9 49:24
pass                          peter                          possible                         64:23 65:2 66:8 67:15,19
  17:2                          2:4 4:18 51:8 109:23 111:4     46:17 96:23                    67:23 68:17 71:10 72:1,11
passed                        philadelphia                   precise                          82:17 83:8 95:2
  75:6                          11:25                          8:24                         process
pat                           philip                         precluded                        16:20 17:11 18:11 102:12
  7:2                           84:4                           76:23                          102:15
paul                          piece                          preference                     products
  31:11 47:16                   37:5 42:15                     64:4,8,14,20 93:2 96:2         31:3
paulsen                       pieces                           102:19 103:18,22 104:13      prohibition
  113:10                        22:20                        preferred                        60:16
pay                           pioneer                          53:4,19,23 61:9,12,13        promised
  79:20 82:11,15,18 96:12       93:12,16,18 96:12,17 97:7      62:19 64:4 67:13 68:23         45:3
payees                          97:15 98:14 100:21             69:2 73:2 74:21 76:11,15     promissory
  93:19 97:18 100:8 104:19    pioneer's                        76:24 77:5 92:22 93:1          31:23 32:2,5,9 44:11,15
  105:2,7                       96:8 100:15                    95:25 98:21 99:6 103:18,23     49:7 55:9 56:9 59:19,23
paying                        place                            104:8,13                       60:4,12,21 61:3 62:15 63:3
  34:7 96:14                    1:9 59:4                     prepare                          69:23 76:4,7,10,14 78:17
payment                       plan                             88:22                          85:2 87:18,22 88:1
  33:18                         97:16 98:3                   present                        pronouncing
payments                      planned                          13:21                          9:17
  35:3,7 48:11 71:7,23 85:1     39:6,22 40:6                 preserved                      proofreader's
  108:18                      plaza                            37:25                          113:1,19
payroll                         15:23                        president                      properly
  94:3 97:22                  pleadings                        15:18,20                       18:3
pending                         89:7                         prevent                        proposal
  10:5                        please                           21:16                          17:7 100:15
pennsylvania                    4:14 6:2 7:11,12,15 8:3,10   previous                       proposals
  11:24                         9:6,21 10:2,13 25:6 112:3      10:19                          100:12
people                        pledge                         previously                     proposed
  9:8 10:18 19:12 20:15         76:24                          28:18                          69:22
  96:10                       pledged                        price                          prosecution
                                94:18                          67:8,10 76:19,19               19:21

                                [1/18/2018 10:04 AM] MARCUS_GEORGE_20180118
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 44 of 48                              PageID #: 1854
[prospective - returned]

prospective                    questions (cont.)                recording                      representations
  64:3                           20:6 28:18,24 29:4,9,15          113:15                         35:17 88:12
protected                        30:15 43:15 44:20 46:16,22     records                        represented
  36:14                          50:10 52:5 58:24 70:2,10         65:7                           5:24
protection                       86:7 92:7,11 107:22 108:1      refer                          representing
  45:4,8,11,17 46:1,4,23         109:5,9,15 110:8,13,23           8:14,17,18,24 9:2,11,14        6:9 25:12 41:12 51:6 55:18
protections                      111:1,9,18,21 112:6              25:19 27:25 30:21 31:13        55:21,24 56:2,6
  69:23,24                                   r                    50:19 53:25                  request
protects                                                        reference                        16:22,24 18:16 53:3,11
                               raise
  19:12 22:25                                                     12:12                        requested
                                 31:19 33:22 72:19
prove                                                           referred                         52:24
                               raised
  109:19 110:18                                                   86:22                        requesting
                                 34:8 108:23
provide                                                         referring                        53:13
                               raising
  20:17 21:14 28:12 53:15                                         8:22,25 9:10,22 69:24        require
                                 35:4,8 43:22
  59:15,16 98:21 99:23                                          reflect                          11:12 29:5
                               rate
  100:25 105:10 111:19                                            52:24 58:12                  required
                                 93:16 94:24
provided                                                        refuse                           21:19 85:1 91:11 105:24
                               rational
  5:9,16 24:25 25:7 28:25                                         19:24 20:12 23:15            requires
                                 101:6,15
  50:15 57:23 60:11 78:6,24                                     refusing                         7:22 20:10
                               read
  79:15,17 82:4 87:5,10                                           21:20                        requisite
                                 5:19 22:10,21 28:4 66:17
  108:7                                                         regarding                        95:11
                                 66:20 89:13
provision                                                         17:10 28:18,24 29:15 88:23   rescission
                               reading
  5:3                                                             109:15                         47:3,5 49:5,9,14,16,20,23
                                 20:21 47:23
prudential                                                      regulations                      50:2,6,10 51:20
                               real
  2:14                                                            74:11                        reserve
                                 72:15
public                                                          reinhart                         70:8
                               really
  89:22                                                           51:8                         resolution
                                 109:17
purchase                                                        related                          75:1,6
                               reason
  30:12 32:4 41:21 60:10                                          13:11 48:11,15 50:16 71:7    resolutions
                                 10:2 11:3 17:9 61:6
  77:13 78:20                                                     71:24 108:19                   30:2
                               reasonable
purchased                                                       relates                        respect
                                 55:1
  102:22                                                          111:2                          37:15 87:3,25 109:23 111:1
                               reasons
purchaser's                                                     relating                       respectfully
                                 13:24 22:7
  87:19,21 88:2                                                   42:5 58:24 82:24 88:5,9        19:9 20:23 23:22 24:22
                               recall
purchasing                                                      relationship                     25:3,9,16,24 26:4
                                 13:9
  73:7                                                            50:22                        respectively
                               receipt
purported                                                       remained                         98:10
                                 34:12
  41:17                                                           96:5                         response
                               receivables
purpose                                                         remember                         7:6 10:12
                                 18:4
  40:7 63:12                                                      10:10 22:16                  responsibility
                               receive
purposes                                                        reorganizations                  17:25 28:8,12
                                 52:21 53:21 65:1 77:14
  4:19,21 40:12 68:3,7                                            12:19 13:7                   responsible
                                 93:1 100:16
pursuant                                                        repay                            17:22,23 18:1 65:6,10,14
                               received
  1:15 6:17                                                       94:15 95:3                     65:18,22 66:2
                                 33:15 35:3 40:9 42:4 43:2
              q                                                 repayment                      restated
                                 47:16 56:17,20 65:23 66:11
                                                                  96:19                          27:18,22
question                         66:14 71:19 97:10 98:1,7
                                                                rephrase                       restroom
  7:16,19 8:4,5,6 10:5,12        105:20 108:22
                                                                  8:4                            10:1
  20:3 23:15,20,25 37:3,15     receiving
                                                                report                         restructure
  37:16 38:8,21,24 39:16,17      34:15 48:7 50:3 70:25
                                                                  40:25 41:4,8                   100:12,15
  89:8 101:11,23 103:12          71:10 79:14 104:4 106:3,11
                                                                reporting                      restructuring
  110:14 111:12                recess
                                                                  1:24 113:15                    97:16 98:3
questioning                      59:8 86:15
                                                                represent                      retention
  111:7                        record
                                                                  30:24 53:7 59:12               17:10 104:18
questions                        4:2,15 5:8,15 6:3 7:3,5,9,14
                                                                representation                 returned
  5:21 6:24,25 7:1,4 8:3         10:4 59:7,10 86:13,18
                                                                  16:23 17:3 28:19               43:1
  10:25 11:4 19:5,13,22 20:2     101:20,21,23 112:9 113:13

                                  [1/18/2018 10:04 AM] MARCUS_GEORGE_20180118
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 45 of 48                                PageID #: 1855
[revealing - software]

revealing                        rights (cont.)                   saleh's                        september (cont.)
   61:21                            68:4,9,14,19,22,24 69:2,4,7     95:16                           91:20
revenue                             69:9,12,16,20,25 70:1,8,10    sales                          series
   31:7                             70:16,19,23 71:2,5,8,12,15      42:1 66:8                       6:24,25 109:9
review                              71:18,21,25 72:4,7,13,17      saying                         serve
   5:13                             72:22,25 73:4,10,13,17,21       24:6 26:18 37:18 39:15,18       27:6
reviewed                            74:1,5,9,12,14,18,24 75:5,8     109:19 110:22                serves
   47:13 48:23 49:13,20 70:17       75:11,12,16,19,23 76:1,5,9    scheme                            16:11
   77:20,23 99:9 108:14             76:13,18,21 77:2,7,11,15        82:20                        services
richard                             77:19,22 78:1,4,8,11,15,19    school                            1:24 18:16 24:25 25:7
   69:5,8 73:2 88:17                78:23 79:2,7,12,19,22,25        12:1,5,7                        28:24 31:5 33:18,20 50:16
rick                                80:3,6,8,10,13,16,19,22,25    scope                             59:16 108:7
   9:11                             81:4,7,11,15,18,22 82:1,3,6     109:10                       set
right                               82:9,13,16,19,21 83:1,6,10    sec                               63:7,11,16
   8:7 9:19 10:15 18:14,18          83:13,17,21,24 84:2,8,11        6:12 23:18 43:10 79:17       settle
   21:4,5,8,11,14,15 22:11,17       84:13,18,24 85:4,8,10,15        88:7,23 89:6,7 90:4,10,17       81:12 83:9
   23:4,10 37:18 42:16 43:11        85:19,21,24 86:1,5,7,24         111:16                       settled
   55:25 59:20 75:4 81:14           87:2,7,11,14,17,20,24 88:4    second                            81:2
   87:19,21,23 88:2,20 96:9         88:8,11,15,18,21,25 89:5,9      47:3,5 49:5,9,13,16,20,23    settlement
   97:24 100:17 107:4               89:12,15,19 90:2,7,11,13        50:2,6,10 51:20                 81:5 82:15,18
rights                              90:15,19,22,25 91:3,6,9,13    secretary                      share
   19:7 20:9,12,16,24 21:24         91:17,21 92:1,5,7,11,16,20      52:12                           100:17
   23:24 24:24 25:5,11,18           92:24 93:3,7,11,14,17,21      sec's                          shareholder
   26:1,6,9,17,24 27:2,5,7,10       93:25 94:4,7,10,13,16,20        89:3                            92:22
   27:13,16,20,24 28:6,10,15        94:23 95:1,5,9,13,18,23       secure                         shareholders
   28:23 29:8,14,19 30:1,4,7        96:3,6,16,21,25 97:5,9,13       94:17 98:4                      93:1 95:25 103:18,23,25
   30:10,14,17,20,25 31:2,4,6       97:19,25 98:6,11,15,19,24     securities                        104:13
   31:8,10,12,18,21,25 32:3,7       99:2,3,8,12,16,22,25 100:4      1:1,9 2:3,6 5:1,4 25:13      shares
   32:10,13,16,19,22 33:1,4,8       100:7,10,13,18,23 101:3         33:11 34:9 35:5 36:7,17,22      104:8 106:17 107:3
   33:12,17,19,21,24 34:3,6         102:4,9,13,16,24 103:2,5,8      39:5,22 40:6,10 42:1 43:4    sheet
   34:10,13,16,19,22 35:2,6         103:20 104:1,6,9,15,20,23       43:11 47:9,12 50:15 51:20       62:5,8,22
   35:10,13,16,19,22 36:1,5         105:3,8,14,17,22 106:1,5,9      51:21,23 52:2 66:8 67:7      short
   36:20 37:2 38:18 39:24           106:13,18,24 107:5,8,14,20      74:11 107:12,17 113:12          21:10 26:10
   40:1,4,8,13,18,24 41:3,7,11      107:22 108:1,6,9,12,16,20     seek                           shorthanded
   41:15,19,24 42:3,7,14,17         108:24 109:3,5,21               77:4                            23:3
   42:20,23 43:3,7,14,18,24      road                             self                           show
   44:3,6,9,14,18,23 45:2,5,9       37:22                           19:18 20:5 21:5,9,12,15,16      20:3
   45:14,19,24 46:5,9,24 47:4    room                               46:25 50:12 59:2 70:2        showed
   47:7,10,14,18,21,25 48:5,9       7:12                          sell                              95:20,25 103:16
   48:13,16,19,22,25 49:4,8      ropes                              31:3,5 32:5 104:19 105:1     significant
   49:12,15,19,22 50:1,5,8,12       2:13 6:5,7                    send                              99:1
   50:18,25 51:4,7,11,14,17      rosenthal                          17:13 99:14                  significantly
   51:22,25 52:3,7,11,14,17         14:18 16:13                   sense                             46:3
   52:20,22,25 53:6,9,12,17      rounds                             8:15,20 9:3,15 24:4 54:3     similarly
   53:20,24 54:7,10,13,16,20        44:1                            99:18                           8:22 9:13 30:17 43:18
   54:24 55:3,6,11,15,17,20      rule                             sent                              44:22 46:24 50:11 52:6
   55:23 56:1,4,7,11,15,19,22       10:4 74:13,17 90:24             35:11,14 49:21 56:21 57:4       58:25
   57:2,6,11,15,18,21 58:1,6     rules                              62:4,23 69:14 88:16 100:1    simplify
   58:10,15,17,20,23 59:1,14        110:19                          105:24                          54:5
   59:17,21,24 60:3,6,9,13,17                   s                 sentence                       situation
   60:19,23 61:1,5,10,14,23                                         26:12                           79:24 106:22
                                 sale
   62:3,7,10,13,17,21,25 63:5                                     separate                       slight
                                    30:12 34:9 35:4 36:6,16,17
   63:9,14,18,22,24 64:1,6,12                                       14:5                            22:14
                                    36:22 39:5,21 40:5,10
   64:18,21,25 65:5,9,13,17                                       september                      software
                                    76:24 93:10 95:6 105:7
   65:21,25 66:5,10,13,16,19                                        31:23 35:11 63:1,10,15          17:16
                                 saleh
   66:22 67:1,5,9,14,18,22,25                                       64:2 69:22 81:3 91:12,16
                                    95:15

                                    [1/18/2018 10:04 AM] MARCUS_GEORGE_20180118
      Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 46 of 48                            PageID #: 1856
[sold - total]

sold                           stick                                         t               thank
  92:14 93:5                      22:7                         table                            11:15 112:8
solely                         stock                              44:4 60:7 69:6,13 95:19,24 things
  29:12                           94:18,22 104:4                  103:6,10,10,16                6:23 110:19
soliciting                     stopped                         tables                        think
  34:4                            46:15                           27:14 95:11                   8:16 12:23 15:25 18:13
sort                           street                          taken                            20:10,14,19 21:1,13,16,20
  6:22 21:9,10                    1:10 2:7,15                     7:22 12:6,10,13,13 59:8       21:22 22:6,24 37:8,16
southern                       structure                          86:15                         39:10 46:15 109:23 111:3
  13:13                           15:7 16:7 32:21 54:6         talk                          thinking
speak                          struggling                         7:15 21:20                    18:18
  10:1 18:17 29:16 112:7          44:8                         talked                        third
special                        subject                            70:5 86:20                    13:22 37:4 76:25 101:13,18
  104:16,21                       100:9 111:4                  talking                       thousands
spell                          subpoena                           109:11                        42:4 43:1
  4:14                            3:7 6:17                     taught                        three
spoken                         subscription                       12:25 13:10,12                15:17
  7:3                             57:5,7                       tax                           thursday
spread                         subsequent                         99:14                         1:12 113:6
  86:23 87:1                      14:2 91:15                   teacher                       time
stage                          subsequently                       13:6                          7:15 10:1 13:23 15:6 19:1
  70:11                           10:9                         team                             19:10 20:23,23 22:22 23:23
stake                          subsidiaries                       97:15                         24:23 25:4,10,13,25 26:5
  96:14                           93:20                        tech                             26:12 29:1 32:23 38:10
standard                       substantial                        35:23 41:9 43:8               43:25 47:8 48:17 54:23
  110:19                          72:19                        tell                             55:16 58:16 60:1,8 62:11
stanley                        substantially                      4:5 7:23 10:13,20 18:22       62:18 66:1 70:24 71:9,14
  26:23 27:1 29:16                92:14 93:5                      37:6,16 41:20 64:8 68:21      72:1,23 74:25 76:2,6 79:21
start                          substantive                     tem                              79:23 100:5,8,11 104:2,11
  7:19                            19:5                            52:13                         106:6,10 108:21,25 110:11
started                        sue                             ten                              111:4,25
  31:22                           80:9,11                         12:14 13:15,16 25:1        times
state                          suggest                         tens                             11:12 24:12 46:13
  4:14 5:6 8:3 19:24 57:24        20:19                           42:4 43:1                  tl
  84:7 85:12                   summary                         term                             91:23 92:3 108:4,8,10,22
stated                            84:5                            8:10 18:13,23 90:23 91:2      109:1,6
  48:2,10 57:8 58:22 61:16     supplement                         103:11                     today
  61:25 62:9 70:20 71:6,23        111:19,24                    terminated                       4:18,20 5:25 6:10,18,24 8:8
  72:18 73:6,15 74:20 89:2,6   supplemental                       87:23                         10:24 11:5 14:16 21:25
  89:16 96:11 97:14,20 98:1       5:17                         terms                            109:24 110:2,8,9 111:7,12
  98:7,12 108:18               supposed                           8:8 11:11 20:14               112:6
statement                         9:18                         testified                     today's
  18:21 20:21 22:10 26:10,17   supreme                            4:11                          4:21
  71:3,13 72:24 79:9,16           19:12                        testify                       told
  89:23 103:4                  sure                               7:25 21:25 22:12,18 110:3     18:25 33:6 37:4,14 61:6,11
statements                        6:23 16:2 17:9 18:2,15       testimonial                      63:19
  49:2 87:10 99:24                21:17 24:2 37:10,24 110:21      23:4 86:7 92:7,11 107:22   tom
states                         swear                              108:1 109:5,15,20 110:4       35:12
  1:1 5:1 19:12                   4:5 113:10                      111:9,13                   topic
stating                        switch                          testimony                        13:6 109:16,24 110:2,9,23
  26:20                           61:7                            6:21 19:17,20 21:14 23:9      111:7,8,12
status                         swore                              24:13 37:20,23 38:4 70:9   topics
  91:20 108:2                     84:20 85:1                      111:16,16                     12:16 13:3 109:11,12 110:7
stenographer                   sworn                           tests                            111:11
  7:2                             4:11 79:4                       17:2                       total
                                                                                                74:7 85:3

                                 [1/18/2018 10:04 AM] MARCUS_GEORGE_20180118
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 47 of 48                             PageID #: 1857
[tower - working]

tower                           undersigned                     valuation                     warned
   2:14                           113:10                          35:24 36:4 43:25 44:12,16     24:4
tracking                        understand                        44:20 45:11,12 54:18,22     waterfront
   65:10                          4:23 7:7,25 8:2,3,5 10:6        59:22 63:8,11,17 73:8         12:24
transactions                      20:7 21:6 22:5 23:21 24:5       76:12,16 101:7 102:7        week
   89:8                           24:10 25:20 30:22 31:14       valuations                      96:12
transcribed                       37:21 40:19 89:7 103:11         45:22 46:8 49:18            wellington
   7:1                            110:16                        value                           91:4 92:18,21 96:11 97:1
transcript                      understanding                     33:10 46:2 55:1 57:9,12       97:11,14,20 98:2,9,12
   113:14                         11:10 19:23 20:18 23:12         60:1 63:20 64:9,10,15         100:22
transfer                          38:1 69:17 73:11 110:11         95:11,16 101:17             wellington's
   30:12 40:21 41:17 42:24      understands                     variety                         98:4
   43:16 60:17 73:2 74:21         24:3                            13:6                        went
   75:3,10,21 76:24 77:5        understood                      various                         20:22 39:1 49:25 95:3
transferrable                     8:6 24:16 29:7 30:11 32:23      8:8,22 91:1                 we've
   77:10,14                       33:2,5,9 40:14 45:25 47:22    verbal                          18:23 21:17
transferred                       48:6,17 49:1 50:6 67:6 72:5     7:4                         whale
   33:25 66:7                     72:23 73:22 74:6 83:18        versed                          72:15
transfers                         91:18 92:21,25 93:15,18,22      6:21                        wheelhouse
   40:15,19,25 41:4,8 42:5,12     94:11,14,17 96:4,7 97:21      version                         18:17
   43:9                           98:13 100:11 101:5,14           21:10                       wherewithal
treasurer                         103:3,21 104:2 108:21,25      viability                       78:25
   15:18                          110:21                          97:23                       wholly
trigger                         unit                            view                            40:20
   46:3                           32:18 57:9,13,20,24 64:10       21:21 91:10                 willing
triple                            67:8,13 85:18 106:8           violated                        110:1,3
   64:4,7,14,19 102:11,15,18    united                            42:13                       winter
tripled                           1:1 5:1 19:11                 violating                       70:4,12 94:9
   64:9                         units                             41:13                       wire
true                              30:13 32:15 41:22 45:22       violation                       64:23
   73:16 86:23 106:21 113:14      46:7 49:17 53:4,5,14,15,18      40:25 41:4,8 42:1 43:9      wish
trust                             53:19,22,23 55:13 56:14         51:21 74:17                   19:23 20:4 26:14
   84:5                           57:1,17 58:2,8 60:17 61:9     violations                    wishes
truth                             61:12,13,16,17 62:1,1,19        5:3,6 40:20                   29:9
   4:5,6,6 7:23,23 19:13          64:5,16 68:23 69:2 73:3,8     voice                         withdraw
truthful                          74:21 75:3,10,21 76:11,16       7:11                          41:12 101:24
   20:2                           76:25 77:5,8,13 98:22 99:2    void                          withdrawal
truthfully                        99:5,6 102:21                   40:21 41:18,22 42:5,11,25     51:9 52:5
   11:1,5                       university                        43:9                        withdrew
try                               11:24 12:4,11 13:13           voluntarily                     51:6,16,19
   8:17,24 9:2,11,13,22         updated                           20:6                        witness
trying                            100:25 105:10 106:3           vote                            1:7 2:10 3:3 4:10 14:24
   22:16 105:1                  urgent                            16:15                         16:17 18:15,21 24:8,12,14
types                             96:15                         voting                          26:21 28:21 29:2,17,22
   13:10                        use                               53:15 56:14                   36:9 61:19 101:10 103:13
               u                  8:10,13 9:9,11,22 10:1                      w                 111:10,14,21 112:1 113:4
                                  17:17 21:1 32:5 36:16                                       word
u.s.                                                            wait
                                  37:23 38:4 82:17                                              8:23
   113:11                                                         7:15,18
                                uses                                                          words
ultimately                                                      waiver
                                  72:18                                                         7:14 20:1 24:7,8
   108:17                                                         11:10 46:18
                                utilized                                                      work
unconditional                                                   want
                                  31:19                                                         14:9 59:15 80:2 109:17
   84:20                                                          18:15 22:20 37:24 53:14
                                              v                                               worked
undergraduate                                                     110:21
                                                                                                102:15
   13:12                        valuable                        wanted
                                                                                              working
undermine                         53:18                           85:22
                                                                                                39:6,23 40:11 67:20 96:15
   97:23

                                  [1/18/2018 10:04 AM] MARCUS_GEORGE_20180118
     Case 2:18-cv-00139-JDL Document 97-2 Filed 11/04/20 Page 48 of 48     PageID #: 1858
[worth - zieben]

worth
   46:3 56:9,13,13,25 57:1
   79:4
writing
   90:21 91:24
wrote
   96:10
               y
years
   12:14 13:14 25:1
york
   84:7 85:12
               z
zero
   48:14 71:23 108:18
zieben
   82:2,25 83:5




                             [1/18/2018 10:04 AM] MARCUS_GEORGE_20180118
